

EXHIBIT 10.1
 
EXECUTION VERSION (2)


AMENDED AND RESTATED
 
MASTER CREDIT FACILITY AGREEMENT
 
BY AND AMONG
 
THE PARTIES LISTED ON SCHEDULE I ATTACHED HERETO
 
GUARANTORS,
 
RED MORTGAGE CAPITAL, INC.
 
AND
 
FANNIE MAE
 
DATED AS OF
 
December 2, 2009
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
ARTICLE 1 THE COMMITMENT
2
 
Section 1.01.
The Commitment
2
 
Section 1.02.
Requests for Advances
3
 
Section 1.03.
Maturity Date of Advances; Amortization
3
 
Section 1.04.
Interest on Advances
4
 
Section 1.05.
Coupon Rates for Variable DMBS Advances
6
 
Section 1.06.
Notes
6
 
Section 1.07.
Reserved
6
 
Section 1.08.
Conversion from Variable Facility Commitment to Fixed Facility Commitment
6
 
Section 1.09.
Limitations on Right to Convert
7
 
Section 1.10.
Conditions to Conversion
8
 
Section 1.11.
Yield Maintenance
8
 
Section 1.12.
Interest Rate Cap
8
 
Section 1.13.
Limitation on All Advances
8
ARTICLE 2 THE ADVANCES
9
 
Section 2.01.
Rate Setting for an Advance
9
 
Section 2.02.
DMBS Refinance Confirmation Form for Rollover Variable Advances
9
 
Section 2.03.
Breakage and other Costs
10
 
Section 2.04.
Advances
10
 
Section 2.05.
Determination of Allocable Facility Amount and Valuations
10
 
Section 2.06.
Future Advances Made on Increased Values
11
ARTICLE 3 COLLATERAL CHANGES
12
 
Section 3.01.
Right to Add Collateral
12
 
Section 3.02.
Procedure for Adding Collateral
12
 
Section 3.03.
Right to Obtain Releases of Collateral
13
 
Section 3.04.
Procedure for Obtaining Releases of Collateral
13
 
Section 3.05.
Right to Substitutions
15
 
Section 3.06.
Procedure for Substitutions
15
 
Section 3.07.
Substitution Deposit
17
ARTICLE 4 INCREASE OF CREDIT FACILITY
18
 
Section 4.01.
Request to Increase Commitment
18
 
Section 4.02.
Procedure for Obtaining Increases in Commitment
19
 
Section 4.03.
Closing
19
 
Section 4.04.
Approval by Fannie Mae
19
        ARTICLE 5 TERMINATION OF FACILITIES
19
 
Section 5.01.
Right to Complete or Partial Termination of Facilities
19
 
Section 5.02.
Procedure for Complete or Partial Termination of Facilities
20
 
Section 5.03.
Right to Terminate Credit Facility
20

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
i

--------------------------------------------------------------------------------

 



 
Section 5.04.
Procedure for Terminating Credit Facility
20
ARTICLE 6 CONDITIONS PRECEDENT TO ALL REQUESTS
21
 
Section 6.01.
Conditions Applicable to All Requests
21
 
Section 6.02.
Conditions Precedent to Initial Advance
23
 
Section 6.03.
Conditions Precedent to Future Advances
23
 
Section 6.04.
Conditions Precedent to Addition of an Additional Mortgaged Property to the
Collateral Pool
24
 
Section 6.05.
Conditions Precedent to Release of Property from the Collateral Pool
26
 
Section 6.06.
Conditions Precedent to Substitutions
27
 
Section 6.07.
Conditions Precedent to Increase in Commitment
28
 
Section 6.08.
Conditions Precedent to Conversion
28
 
Section 6.09.
Conditions Precedent to Complete or Partial Termination of Facilities
29
 
Section 6.10.
Conditions Precedent to Termination of Credit Facility
29
 
Section 6.11.
Delivery of Opinion Relating to Advance Request, Addition Request, Substitution
Request, Conversion Request or Expansion Request
30
 
Section 6.12.
Delivery of Property-Related Documents
30
 
Section 6.13.
Additional Collateral
31
 
Section 6.14.
Letters of Credit
32
ARTICLE 7 REPRESENTATIONS AND WARRANTIES
33
 
Section 7.01.
Representations and Warranties of Borrower
33
 
Section 7.02.
Representations and Warranties of Lender
33
ARTICLE 8 AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR
34
 
Section 8.01.
Compliance with Agreements
34
 
Section 8.02.
Maintenance of Existence
34
 
Section 8.03.
Financial Statements; Accountants’ Reports; Other Information
35
 
Section 8.04.
Access to Records; Discussions With Officers and Accountants
37
 
Section 8.05.
Certificate of Compliance
38
 
Section 8.06.
Maintain Licenses
38
 
Section 8.07.
Inform Lender of Material Events
38
 
Section 8.08.
Compliance with Applicable Law
40
 
Section 8.09.
Alterations to the Mortgaged Properties
40
 
Section 8.10.
Loan Document Taxes
40
 
Section 8.11.
Further Assurances
41
 
Section 8.12.
Transfer of Ownership Interests in Borrower or Guarantor
41
 
Section 8.13.
Transfer of Ownership of Mortgaged Property
42
 
Section 8.14.
Consent to Prohibited Transfers
43
 
Section 8.15.
Date-Down Endorsements
44
 
Section 8.16.
Ownership of Mortgaged Properties
45
 
Section 8.17.
Compliance with Net Worth Test
45
 
Section 8.18.
Compliance with Liquidity Test
45
 
Section 8.19.
Change in Property Manager
45
 
Section 8.20.
Single Purpose Entity
45
 
Section 8.21.
ERISA
45
 
Section 8.22.
Consents or Approvals
46
 
Section 8.23.
Prepayment of Rents
46

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
ii

--------------------------------------------------------------------------------

 



 
Section 8.24.
Affiliate Contracts.
46
 
Section 8.25.
Post Closing Obligation.
46
 
Section 8.26.
Geographical Diversification Requirements.
46
ARTICLE 9 NEGATIVE COVENANTS OF BORROWER
47
 
Section 9.01.
Other Activities.
47
 
Section 9.02.
Liens.
47
 
Section 9.03.
Indebtedness.
47
 
Section 9.04.
Principal Place of Business.
47
 
Section 9.05.
Condominiums.
47
 
Section 9.06.
Restrictions on Distributions.
48
 
Section 9.07.
No Hedging Arrangements.
48
 
Section 9.08.
Confidentiality of Certain Information.
48
ARTICLE 10 FEES
48
 
Section 10.01.
Reserved.
48
 
Section 10.02.
Occupancy Deficiency Origination Fee.
48
 
Section 10.03.
Origination Fees.
49
 
Section 10.04.
Due Diligence Fees.
50
 
Section 10.05.
Legal Fees and Expenses.
50
 
Section 10.06.
Failure to Close any Request.
51
ARTICLE 11 EVENTS OF DEFAULT
51
 
Section 11.01.
Events of Default.
51
ARTICLE 12 REMEDIES
53
 
Section 12.01.
Remedies; Waivers.
53
 
Section 12.02.
Waivers; Rescission of Declaration.
54
 
Section 12.03.
Lender’s Right to Protect Collateral and Perform Covenants and Other
Obligations.
54
 
Section 12.04.
No Remedy Exclusive.
54
 
Section 12.05.
No Waiver.
55
 
Section 12.06.
No Notice.
55
ARTICLE 13 INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
55
 
Section 13.01.
Insurance and Real Estate Taxes.
55
 
Section 13.02.
Replacement Reserves.
57
 
Section 13.03.
Completion/Repair Reserves.
57
ARTICLE 14 LIMITS ON PERSONAL LIABILITY
57
 
Section 14.01.
Personal Liability to Borrower.
57
 
Section 14.02.
Additional Borrowers.
59
 
Section 14.03.
Borrower Agency Provisions.
60
 
Section 14.04.
Joint and Several Obligation; Cross-Guaranty.
60
 
Section 14.05.
Waivers With Respect to Other Borrower Secured Obligation.
61
 
Section 14.06.
No Impairment.
65
 
Section 14.07.
Election of Remedies.
65
 
Section 14.08.
Subordination of Other Obligations.
66
 
Section 14.09.
Insolvency and Liability of Other Borrower.
66
 
Section 14.10.
Preferences, Fraudulent Conveyances, Etc.
67
 
Section 14.11.
Maximum Liability of Each Borrower.
68

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
iii

--------------------------------------------------------------------------------

 



 
Section 14.12.
Liability Cumulative.
68
ARTICLE 15 MISCELLANEOUS PROVISIONS
68
 
Section 15.01.
Counterparts.
68
 
Section 15.02.
Amendments, Changes and Modifications.
68
 
Section 15.03.
Payment of Costs, Fees and Expenses.
68
 
Section 15.04.
Payment Procedure.
69
 
Section 15.05.
Payments on Business Days.
70
 
Section 15.06.
Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
70
 
Section 15.07.
Severability.
71
 
Section 15.08.
Notices.
71
 
Section 15.09.
Further Assurances and Corrective Instruments.
73
 
Section 15.10.
Term of this Agreement.
74
 
Section 15.11.
Assignments; Third-Party Rights.
74
 
Section 15.12.
Headings.
74
 
Section 15.13.
General Interpretive Principles.
74
 
Section 15.14.
Interpretation.
75
 
Section 15.15.
Standards for Decisions, Etc.
75
 
Section 15.16.
Decisions in Writing.
75
 
Section 15.17.
Requests.
75
 
Section 15.18.
Conflicts Between Agreements.
75
 
Section 15.19.
Timing of Decisions.
75

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
iv

--------------------------------------------------------------------------------

 

EXHIBITS
 
EXHIBIT A-1
Schedule of Initial Mortgaged Properties and Initial Valuations
EXHIBIT A-2
Schedule of 2009 Additional Mortgaged Properties and Initial Valuations
EXHIBIT B
RESERVED
EXHIBIT C
RESERVED
EXHIBIT D
RESERVED
EXHIBIT E
Confirmation of Guaranty
EXHIBIT F
Compliance Certificate
EXHIBIT G-1
Borrower Organizational Certificate
EXHIBIT G-2
Guarantor Organizational Certificate
EXHIBIT H
Conversion Request
EXHIBIT I
Master Credit Facility Agreement Conversion Amendment
EXHIBIT J
Rate Form
EXHIBIT K
RESERVED
EXHIBIT L
Advance Request
EXHIBIT M
Request (Addition/Release)
EXHIBIT N
Confirmation of Obligations
EXHIBIT O
Expansion Request
EXHIBIT P
Facility Termination Request
EXHIBIT Q
Amendment to Master Credit Facility Agreement
EXHIBIT R
Credit Facility Termination Request
EXHIBIT S
RESERVED
EXHIBIT T
RESERVED
EXHIBIT U
Cash Collateral, Security and Custody Agreement
EXHIBIT V
Letter of Credit
EXHIBIT W-1
Bank Legal Opinion (Foreign)
EXHIBIT W-2
Bank Legal Opinion (Domestic)
EXHIBIT X
Form of Rent Roll
   
APPENDIX I
Definitions
   
SCHEDULE I
List of Borrowers

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
v

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT
 
THIS AMENDED AND RESTATED MASTER CREDIT FACILITY AGREEMENT is made as of the 2nd
day of December, 2009, by and among (i) the parties listed on Schedule I
attached hereto, each as a Borrower hereunder; (ii) RED MORTGAGE CAPITAL, INC.,
an Ohio corporation; (iii) FANNIE MAE, a body corporate duly organized under the
Federal National Mortgage Association Charter Act, as amended, 12 U.S.C. § 1716
et seq. and duly organized and existing under the laws of the United States, and
(vi) EDUCATION REALTY TRUST, INC., a Maryland corporation, and EDUCATION REALTY
OPERATING PARTNERSHIP, LP, a Delaware limited partnership, as guarantor and
amends and restates in its entirety the Master Credit Facility Agreement dated
as of December 31, 2008 by and among the Borrowers as of the Initial Closing
Date, Lender and Guarantors.
 
RECITALS
 
A.          Borrower owns one (1) or more Rental Properties (unless otherwise
defined or the context clearly indicates otherwise, capitalized terms shall have
the meanings ascribed to such terms in Appendix I of this Agreement) as more
particularly described in Exhibits A-1 and A-2 to this Agreement.
 
B.           On December 31, 2008, Lender established a $222,411,000 Credit
Facility in favor of Borrower, comprised initially of (a) a $74,550,000 Variable
Facility, of which $49,874,000 was advanced initially, all or part of which can
be converted to a Fixed Facility in accordance with, and subject to, the terms
and conditions of this Agreement and (b) a $147,861,000 Fixed Facility.  The
portion of the Variable Facility Commitment that was not advanced on the Initial
Closing Date expired ninety (90) days after the Initial Closing Date.  On the
date hereof, Lender shall provide an Expansion of the Fixed Facility Commitment
and shall make a Fixed Advance to Borrower in the amount of $48,327,200.  As of
the date hereof, Lender will have advanced a total of $246,062,200 to Borrower.
 
C.           To secure the obligations of Borrower under this Agreement and the
other Loan Documents issued in connection with the Credit Facility, Borrower
created a Collateral Pool in favor of Lender.  On the date hereof, Borrower will
add the 2009 Additional Mortgaged Properties to the Collateral Pool.  The
Collateral Pool shall be comprised of (i) the Rental Properties listed on
Exhibits A-1 and A-2 and (ii) any other collateral pledged to Lender from time
to time by Borrower pursuant to this Agreement or any other Loan Documents.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility
 
 

--------------------------------------------------------------------------------

 

D.           Each Note and Security Document related to the Mortgaged Properties
comprising the Collateral Pool shall be cross-defaulted (i.e., a default under
any Note, Security Document relating to the Collateral Pool and under this
Agreement, shall constitute a default under each Note, Security Document and
this Agreement related to the Mortgaged Properties comprising the Collateral
Pool) and cross-collateralized (i.e., each Security Instrument related to the
Mortgaged Properties within the Collateral Pool shall secure all of Borrower’s
obligations under this Agreement and the other Loan Documents) and it is the
intent of the parties to this Agreement that, after an Event of Default, Lender
may accelerate any Note without needing to accelerate any other Note and that in
the exercise of its rights and remedies under the Loan Documents, Lender may,
except as provided in this Agreement, exercise and perfect any and all of its
rights and remedies in and under the Loan Documents with regard to any Mortgaged
Property without needing to exercise and perfect its rights and remedies with
respect to any other Mortgaged Property and that any such exercise shall be
without regard to the Allocable Facility Amount assigned to such Mortgaged
Property and that Lender may recover an amount equal to the full amount
outstanding in respect of any of the Notes in connection with such exercise and
any such amount shall be applied as determined by Lender pursuant to the terms
of this Agreement, the Notes and the other Loan Documents.
 
E.           Subject to the terms, conditions and limitations of this Agreement,
Lender has agreed to establish the Credit Facility.
 
NOW, THEREFORE, Borrower, Lender, Fannie Mae and Guarantor in consideration of
the mutual promises and agreements contained in this Agreement, hereby agree as
follows:
 
ARTICLE 1
THE COMMITMENT
 
Section 1.01.    The Commitment.
 
Subject to the terms, conditions and limitations of this Agreement:


(a)           Variable Facility Commitment.  Subject to the provisions of
Section 1.13 below, Lender agrees to make Variable DMBS Advances and Variable
Structured ARM Advances to Borrower from time to time during the Variable
Facility Availability Period in accordance with the terms and provisions of this
Agreement.  The aggregate principal balance of the Variable Advances Outstanding
at any time shall not exceed the Variable Facility Commitment.  No Variable DMBS
Advances shall be made, or be permitted to remain Outstanding unless the
aggregate of Variable DMBS Advances Outstanding is at least $25,000,000.  The
borrowing of a Variable Advance shall permanently reduce the Variable Facility
Commitment by the original principal amount of such Variable Advance.  Borrower
may not re-borrow any part of a Variable Advance which it has previously
borrowed and repaid.  Except as set forth in Section 2.06 of this Agreement, no
Variable Advances shall be made as a result of increases in the Valuation of any
Mortgaged Property.  Any portion of the Variable Facility Commitment that is not
advanced on the Initial Closing Date and which Lender determines may be advanced
to Borrower, is available to be advanced to Borrower within ninety (90) days of
the Initial Closing Date.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)

 
2

--------------------------------------------------------------------------------

 

(b)           Fixed Facility Commitment.  Subject to the provisions of Section
1.13 below, Lender agrees to make Fixed Advances to Borrower from time to time
during the Fixed Facility Availability Period.  The aggregate original principal
of the Fixed Advances shall not exceed the Fixed Facility Commitment.  The
borrowing of a Fixed Advance shall permanently reduce the Fixed Facility
Commitment by the original principal amount of such Fixed Advance. Borrower may
not re-borrow any part of a Fixed Advance which it has previously borrowed and
repaid. Except as set forth in Section 2.06, no Fixed Advances shall be made as
a result of increases in the Valuation of any Mortgaged Property. Any portion of
the Fixed Facility Commitment that is not advanced on the Initial Closing Date
and which Lender determines may be advanced to Borrower, is available to be
advanced to Borrower within ninety (90) days of the Initial Closing Date.
 
Section 1.02.    Requests for Advances.
 
Borrower shall request an Advance by giving Lender an Advance Request in
accordance with Section 2.04.  The Advance Request shall indicate whether the
Request is for a Fixed Advance with a cash execution, a Fixed Advance with an
MBS Execution, a Variable DMBS Advance, a Variable Structured ARM Advance or
more than one type of Advance.
 
Section 1.03.    Maturity Date of Advances; Amortization.
 
(a)           Variable Advances; Amortization.  The maturity date of each
Variable Advance shall be specified by Borrower for such Variable Advance and
shall be the earliest of (i) the Variable Facility Termination Date, (ii) (A)
with respect to a Variable DMBS Advance, the maturity date of the applicable
outstanding DMBS, or (B) with respect to a Variable Structured ARM Advance, the
date that is no earlier than the date five (5) years after the Closing Date and
no later than the date ten (10) years after the Closing Date, or (iii) such
other maturity date referenced in any Variable Facility Note.  Not less than
thirty (30) Business Days prior to the maturity date of the applicable
outstanding DMBS, the relevant Borrower may request that the Variable DMBS
Advance backing the outstanding DMBS be (1) refinanced with a Rollover Variable
Advance through the sale of a new DMBS using the DMBS Refinance Request Form (in
the form attached to the applicable Variable Facility Note) which, shall take
effect on the maturity date of the outstanding DMBS and shall be funded by the
sale of a single DMBS, in an amount sufficient to fund the aggregate outstanding
principal balance of such Variable DMBS Advance or (2) converted to a Fixed
Advance which, shall take effect on the maturity date of the outstanding
DMBS.  No Borrower may refinance any Variable DMBS Advance on or after the
Variable Facility Termination Date.  The DMBS Issue Date shall be the first day
of the month in which the DMBS is issued, and the maturity date of the DMBS
funding each Variable DMBS Advance shall be specified by Borrower in its Advance
Request, which date shall be three, six or nine full months after the DMBS Issue
Date; provided, however, in connection with a release, an addition or a
substitution of a Mortgaged Property and subject to Borrower’s payment to Lender
of an administrative fee of $2,500, the maturity date of the DMBS funding a
Variable DMBS Advance may be one or two full months after the DMBS Issue Date.
 
For these purposes, a year shall be deemed to consist of twelve (12) 30-day
months.  For example, the date which completes three full months after September
1 shall be December 1; and the date which completes three full months after
January 1 shall be April 1.  The initial Variable Advance will require
amortization calculated over the Amortization Period.  Any Future Advances that
are Variable Advances may be payable interest only, as determined by Lender.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)

 
3

--------------------------------------------------------------------------------

 


(b)           Fixed Advances; Amortization.  The maturity date of any Fixed
Advance shall be specified by Borrower for such Fixed Advance, provided that
such maturity date shall be no earlier than the date five (5) years after the
Closing Date of such Fixed Advance and no later than the date ten (10) years
after the Closing Date of such Fixed Advance, provided that no maturity date
shall exceed the Fifteenth Anniversary.  The initial Fixed Advance will require
amortization calculated over the Amortization Period.  Any Future Advances that
are Fixed Advances may be payable interest only, as determined by Lender.
 
(c)           Prepayment.
 
(i)           Fixed Advances are not prepayable at any time, provided that,
notwithstanding the foregoing, Borrower may prepay all or a portion of any Fixed
Advance pursuant to the yield maintenance provisions of the Fixed Facility Note.
 
(ii)           Subject to the terms and conditions of the Variable Facility
Notes, the Indebtedness extended to Borrowers hereunder through Variable
Advances is prepayable in whole or in part at any time pursuant to the fee
maintenance provisions of the Variable Facility Notes.
 
Section 1.04.    Interest on Advances.
 
(a)           Partial Month Interest.  Notwithstanding anything to the contrary
in this Section 1.04, if an Advance is not made on the first day of a calendar
month, and, with respect to a Variable DMBS Advance, the DMBS Issue Date is the
first day of the month following the month in which the Advance is made,
Borrower shall pay interest on the original stated principal amount of the
Advance for the partial month period commencing on the Closing Date for the
Advance and ending on the last day of the calendar month in which the Closing
Date occurs.  Borrower shall pay interest for such partial month on any (i)
Variable DMBS Advance at a rate per annum equal to the greater of (1) the Coupon
Rate as determined in accordance with Section 1.05 and (2) a rate determined by
Lender, based on Lender’s cost of funds and approved at least three (3) Business
Days prior to such Advance, in writing, by Borrower, (ii) Variable Structured
ARM Advance at a rate per annum equal to a rate determined by Lender based on
Lender’s cost of funds and approved at least three (3) Business Days prior to
such Advance in writing by Borrower; and (iii) Fixed Advance at a rate, per
annum equal to the greater of (1) the interest rate described in subsection
(d)(i) of this Section 1.04 and (2) a rate determined by Lender, based on
Lender’s cost of funds, and approved at least three (3) Business Days prior to
such Advance, in writing, by Borrower.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
4

--------------------------------------------------------------------------------

 

(b)           Variable DMBS Advances.
 
(i)           Discount.  Each Variable DMBS Advance shall be a discount loan.
The original stated principal amount of a Variable DMBS Advance shall be the sum
of the Price and the Discount.  The Price and Discount of each Variable DMBS
Advance shall be determined in accordance with the procedures set forth in
Section 2.01.  The proceeds of the Variable DMBS Advance made available by
Lender to Borrower will equal the Price.  Borrower shall pay to Lender, in
advance of Lender making the initial Variable DMBS Advance requested by
Borrower, the entire Discount for the Variable DMBS Advance.  With respect to
any subsequent Variable DMBS Advances, Borrower shall pay to Lender the Discount
for the Variable DMBS Advance in monthly installments.  Each monthly installment
shall be equal to the product of (1) a fraction with one as the numerator and
the number of months in the term of the applicable DMBS as the denominator,
multiplied by (2) the Discount calculated on the applicable then Outstanding
DMBS (for example, if the DMBS term is three (3) months and the entire Discount
is $100,000, such monthly installments shall equal one third (1/3) of the entire
Discount (i.e. $33,333).  The first installment shall be payable on or prior to
the Closing Date of such Variable DMBS Advance.  Subsequent installments shall
be payable on the first day of each calendar month, commencing on the first day
of the second full calendar month following the DMBS Issue Date, to the first
day of the month prior to the maturity date of such DMBS.
 
(ii)           Variable Facility Fee.  In addition to paying the Discount and
the partial month interest, if any, Borrower shall pay monthly installments of
the Variable Facility Fee to Lender for each Variable DMBS Advance Outstanding
from the applicable DMBS Issue Date to its maturity date.  The Variable Facility
Fee shall be payable in advance, in accordance with the terms of the Variable
Facility Note.  The first installment shall be payable on or prior to the
Closing Date for the Variable DMBS Advance and shall apply to the first full
calendar month of the DMBS issued in connection with such Variable DMBS
Advance.  Subsequent installments shall be payable on the first day of each
calendar month, commencing on the first day of the second full calendar month of
such DMBS, to its maturity date.  Each installment of the Variable Facility Fee
shall be in an amount equal to the product of (1) the Variable Facility Fee, (2)
the Variable DMBS Advance Outstanding, and (3) 1/12.
 
(c)           Variable Structured ARM Advances.
 
(i)           Adjustable Rate.  Each Variable Structured ARM Advance shall bear
interest at an Adjustable Rate which Adjustable Rate shall include the
Margin.  The Adjustable Rate with respect to each Variable Structured ARM
Advance shall change on each Rate Change Date until such Variable Structured ARM
Advance is repaid in accordance with the applicable Variable Facility Note.
 
(d)           Fixed Advances.
 
(i)           Annual Interest Rate.  Each Fixed Advance shall bear interest at a
rate, per annum, equal to the Cash Interest Rate (for a cash execution) or the
MBS Interest Rate (for an MBS execution).
 
(ii)           Monthly Payment.  In addition to paying the partial month
interest, if any, Borrower shall pay monthly installments of the Cash Interest
Rate and/or the MBS Interest Rate, as applicable, to Lender for each Fixed
Advance from the first day of the month following the Closing Date for such
Advance, to its maturity date.  The Cash Interest Rate and/or the MBS Interest
Rate, as applicable, shall be payable in arrears, in accordance with the terms
of the Fixed Facility Note.  Installments shall be payable on the first day of
each calendar month, commencing on the first day of the second full calendar
month of such Advance, to its maturity date.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
5

--------------------------------------------------------------------------------

 
 
Section 1.05.    Coupon Rates for Variable DMBS Advances.
 
The Coupon Rate applicable to a Variable DMBS Advance shall mean the sum of (1)
an imputed interest rate as determined by Lender pursuant to Section 2.01 of
this Agreement (rounded to three places) payable for the DMBS pursuant to the
Investor Commitment and (2) the Variable Facility Fee.
 
Section 1.06.    Notes.
 
(a)           Variable Advances.  The obligation of Borrower to repay the
Variable Advances shall be evidenced by the Variable Facility Notes.  The
Variable Facility Notes shall be payable to the order of Lender and shall be
made in the original principal amount of each Variable Advance.
 
(b)           Fixed Advances.  The obligation of Borrower to repay the Fixed
Advances shall be evidenced by the Fixed Facility Notes.  The Fixed Facility
Notes shall be payable to the order of Lender and shall be made in the original
principal amount of each Fixed Advance.
 
Section 1.07.    Reserved.
 
Section 1.08.    Conversion from Variable Facility Commitment to Fixed Facility
Commitment.
 
Except as provided in Section 1.09 and subject to the terms of Section 1.13,
Borrower shall have the right, from time to time prior to the Variable Facility
Termination Date, to convert all or any portion of the Variable Facility
Commitment to the Fixed Facility Commitment, provided that the maturity date for
any such Fixed Advance shall be as required generally for Fixed Advances
pursuant to Section 1.03(b).  If any Variable Advances Outstanding under a
Variable Facility Note are converted to a Fixed Advance, the Fixed Facility Note
executed in connection with such Fixed Advance shall not have a maturity date
beyond the maturity date set forth in the original Variable Facility Note.  The
Variable Facility Commitment shall be reduced by, and the Fixed Facility
Commitment shall be increased by, the amount of each conversion.


(a)           Request.  To convert all or a portion of the Variable Facility
Commitment to the Fixed Facility Commitment, Borrower shall deliver a Conversion
Request to Lender.  Each Conversion Request shall designate (i) the amount of
the Variable Facility Commitment to be converted, and (ii) any Variable Advances
Outstanding that will be prepaid on or before the Closing Date for the
conversion as required by Section 1.09(c).
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
6

--------------------------------------------------------------------------------

 

(b)           Closing.  Subject to Section 1.09 and Section 1.13 provided that
all conditions contained in Section 1.10 are satisfied, Lender shall permit the
requested conversion to close at offices designated by Lender on a Closing Date
selected by Lender, and, with respect to a Variable DMBS Advance, occurring on
the maturity date of the applicable outstanding DMBS, within thirty (30)
Business Days after Lender’s receipt of the Conversion Request (or on such other
date as Borrower and Lender may agree).  At the closing, Lender and Borrower
shall execute and deliver, at the sole cost and expense of Borrower, in form and
substance satisfactory to Lender, the Conversion Documents.   Borrower shall be
obligated to pay an interest rate and fees in connection with a conversion as
determined in accordance with the applicable requirements of the Fannie Mae
product line then in effect.
 
(c)           Minimum Remaining Amount of Variable DMBS Advances.  After the
closing of any conversion, if any Variable DMBS Advances remain Outstanding, the
minimum aggregate principal amount Outstanding of such remaining Variable DMBS
Advances shall be not less than $25,000,000.  If the aggregate principal amount
Outstanding of Variable DMBS Advances is less than $25,000,000, such Variable
DMBS Advances must be repaid or converted to Fixed Advances pursuant to the
terms of this Section and Sections 1.09 and 1.10.
 
(d)           Execution.  Subject to Section 1.13, if all or a portion of the
Variable Facility Commitment is converted to a Fixed Advance, the Fixed Advance
resulting from such conversion may be a cash execution or an MBS execution at
Borrower’s discretion.
 
Section 1.09.    Limitations on Right to Convert.
 
Borrower’s right to convert all or any portion of the Variable Facility
Commitment to the Fixed Facility Commitment is subject to the following
limitations:


(a)           Reserved.
 
(b)           Minimum Request.  Each Conversion Request shall be in the minimum
amount of $3,000,000.
 
(c)           Obligation to Prepay Variable Advances.  Borrower shall prepay any
difference by which, after the conversion, the aggregate unpaid principal
balance of all Variable Advances Outstanding will exceed the Variable Facility
Commitment.
 
(d)           Failure to Convert.                                           In
the event all or a portion of the amount of the  Variable Facility Commitment
set forth in the Conversion Request cannot be converted because the increased
Fixed Facility Commitment does not satisfy the Underwriting Requirements,
Borrower shall prepay the amount of the Variable Facility Commitment that cannot
be converted to a Fixed Facility Commitment and shall pay all prepayment
premiums and other fees associated with such prepayment.
 
(e)           Alternative.  Notwithstanding the foregoing, if the Underwriting
Requirements are not satisfied after the conversion, such conversion may be
permitted by Lender if the conversion improves the Collateral Pool based on
factors that are consistent with Lender’s Underwriting Requirements and results
in improvement in one or both of the following areas: the then current Aggregate
Debt Service Coverage Ratio or the then current Aggregate Loan to Value
Ratio.  Notwithstanding the foregoing, under no circumstances shall the
Aggregate Loan to Value Ratio exceed ninety percent (90%).
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
7

--------------------------------------------------------------------------------

 
 
Section 1.10.    Conditions to Conversion.
 
The conversion of all or any portion of the Variable Facility Commitment to the
Fixed Facility Commitment is subject to the satisfaction, on or before the
Closing Date, of (a) the conditions precedent contained in Section 6.08 and
Section 6.11 and (b) all applicable General Conditions contained in Section
6.01.


Section 1.11.    Yield Maintenance.
 
At such time as Borrower requests the first Fixed Advance, or, if prior in time,
elects to convert all or a portion of the Variable Facility Commitment to a
Fixed Facility Commitment, Borrower shall select yield maintenance with respect
to Fixed Advances.  Borrower shall notify Lender of such selection on the
Advance Request for the first Fixed Advance or on the first Conversion Request,
as applicable.  The terms and conditions of yield maintenance are contained in
the Fixed Facility Notes.  The selection of Borrower as to yield maintenance
made at the time of the first Advance Request for a Fixed Advance or the first
Conversion Request shall apply to all Fixed Advances made pursuant to this
Agreement.


Section 1.12.    Interest Rate Cap.
 
To protect against fluctuations in interest rates during the term, pursuant to
the terms of the Pledge, Interest Rate Cap Agreement, Borrower shall make
arrangements for a LIBOR-based interest rate cap in form and substance
satisfactory to Lender with a counterparty satisfactory to Lender (“Interest
Rate Cap”) to be in place and maintained at all times with respect to the
portion of the Variable Facility Commitment which has been funded and remains
Outstanding.  As set forth in the Pledge, Interest Rate Cap Agreement, Borrower
agrees to pledge its right, title and interest in the Interest Rate Cap to
Lender as additional collateral for the Indebtedness.
 
Section 1.13.    Limitation on All Advances
 
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, any Future Advance (other than a Rollover Variable Advance), whether a
Variable Advance or a Fixed Advance, and any conversion of an Advance or any
refinance of an Advance shall be subject to the precondition that the Lender
must confirm with Fannie Mae that Fannie Mae is generally offering to purchase
in the marketplace Advances of the execution type requested by Borrower at the
time of the Request and at the time of the Rate Setting Date for the requested
Advance.  In the event Fannie Mae is not purchasing Advances of the type
requested by Borrower, Fannie Mae agrees to offer, to the extent available from
Fannie Mae, alternative Advance executions based on the types of executions
Fannie Mae is generally offering to purchase in the marketplace at that
time.  Any alternative execution offered would be subject to mutually agreeable
documentation necessary to implement the terms and conditions of such
alternative execution.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE 2
THE ADVANCES
 
Section 2.01.    Rate Setting for an Advance.
 
Rates for an Advance shall be set in accordance with the following procedures:


(a)           Preliminary, Nonbinding Quote.  At Borrower’s request, Lender
shall quote an estimate of the interest rates for each proposed
Advance.  Lender’s quote shall be based on (i) in the case of a proposed
Variable DMBS Advance or a Fixed Advance with an MBS execution, a solicitation
of bids from institutional investors selected by Lender or, in the case of a
Fixed Advance with a cash execution or a Variable Structured ARM Advance, the
rate quoted by Fannie Mae for a cash execution and (ii) the proposed terms and
amount of the Advance selected by Borrower.  The quote shall not be binding upon
Lender.
 
(b)           Rate Setting.  If Borrower satisfies all of the conditions to
Lender’s obligation to make an Advance, then Borrower may request that Lender
submit to Borrower a completed draft Rate Form in the form attached to this
Agreement as Exhibit J.  The draft Rate Form shall specify the proposed maximum
interest rate for such Advance and other terms set forth therein.  If the draft
Rate Form is approved by Borrower, Borrower shall execute and return the
approved Rate Form to Lender before 1:00 p.m. Eastern Standard Time or Eastern
Daylight Savings Time, as applicable, on any Business Day (“Rate Setting Date”).
 
(c)           Rate Confirmation.  In the case of a DMBS or an MBS execution,
within one (1) Business Day after receipt of the draft Rate Form and upon
satisfaction of all of the conditions to Lender’s obligation to make the
Advance, Lender shall solicit bids from institutional investors selected by
Lender based on the information in the Rate Form.  If Lender obtains a
commitment (“Investor Commitment”) on terms equivalent (or better than) the
terms in the draft Rate Form, Lender shall then complete and countersign the
Rate Form thereby confirming the terms set forth therein, and shall immediately
deliver the confirmed Rate Form to Borrower for the purchase of a DMBS or an MBS
having the bid terms described in the draft Rate Form.  In the case of a cash
execution, within one (1) Business Day after receipt of the Rate Form, Lender
shall obtain a commitment from Fannie Mae (“Fannie Mae Commitment”) for the
purchase of the proposed Advance having the terms described in the draft Rate
Form.  If Lender obtains a Cash Commitment on terms equivalent (or better than)
the terms in the draft Rate Form, Lender shall complete and sign the Rate Form
thereby confirming the terms set forth therein and shall immediately deliver the
confirmed Rate Form to Borrower.
 
Section 2.02.    DMBS Refinance Confirmation Form for Rollover Variable
Advances.
 
Not later than four (4) Business Days before the Closing Date for a Rollover
Variable Advance, Borrower shall execute and deliver to Lender a fully executed
DMBS Refinance Confirmation Form (in the form attached to the applicable
Variable Facility Note).
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
9

--------------------------------------------------------------------------------

 

Section 2.03.    Breakage and other Costs.
 
If Lender obtains, and then fails to fulfill, the Investor Commitment or Fannie
Mae Commitment because the Advance is not made or the conversion does not occur,
as applicable (for a reason other than Lender’s default), Borrower shall pay all
reasonable out-of-pocket costs payable to the potential investor and other
reasonable costs, fees and damages incurred by Lender in connection with its
failure to fulfill the Investor Commitment or Fannie Mae Commitment.  Lender
reserves the right to require Borrower to post a deposit at the time the
Investor Commitment or Fannie Mae Commitment is obtained.  Such deposit shall be
refundable to Borrower upon the delivery of the related DMBS or MBS, or the
purchase of the Advance for cash by Fannie Mae, as applicable.


Section 2.04.    Advances.
 
Borrower may deliver an Advance Request to Lender:


(a)           If the Advance Request is to obtain the Initial Advance and all
conditions precedent contained in Section 6.02 and Section 6.11 and the General
Conditions contained in Section 6.01 are satisfied on or before the Closing Date
for the Initial Advance, Lender shall make the Initial Advance on the Initial
Closing Date or on such other date as Borrower and Lender may agree.
 
(b)           If the Advance Request is to obtain a Future Advance, such Advance
Request shall be in the minimum amount of $3,000,000, except that any Request
for a Variable DMBS Advance shall be in the minimum amount of $25,000,000.  If
all conditions precedent contained in Section 6.03 and Section 6.11 and the
General Conditions contained in Section 6.01 are satisfied, Lender shall make
the requested Future Advance, at a closing to be held at offices designated by
Lender on a Closing Date selected by Lender, which date shall be not more than
three (3) Business Days after Borrower’s receipt from Lender of the confirmed
Rate Form (or on such other date as Borrower and Lender may agree).
 
Section 2.05.    Determination of Allocable Facility Amount and Valuations.
 
(a)           Initial Determinations.  On the Initial Closing Date, Lender shall
determine (i) the Allocable Facility Amount and Valuation for each Initial
Mortgaged Property, (ii) the Aggregate Debt Service Coverage Ratio and the
Aggregate Loan to Value Ratio, (iii) the Advance Amount, and (iv) the Commitment
amount.  The determinations made as of the Initial Closing Date shall remain
unchanged until the First Anniversary.  Changes in Allocable Facility Amount,
Valuations, the Aggregate Debt Service Coverage Ratio and the Aggregate Loan to
Value Ratio shall be made pursuant to Section 2.05(b).
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
10

--------------------------------------------------------------------------------

 
 
(b)           Monitoring Determinations.  Once each Calendar Quarter, within
twenty (20) Business Days after Borrower has delivered to Lender the reports
required in Section 8.03, Lender shall determine the Aggregate Debt Service
Coverage Ratio, the Aggregate Loan to Value Ratio, the Valuations and the
Allocable Facility Amounts and whether Borrower is in compliance with the other
covenants set forth in the Loan Documents.  With respect to the third Calendar
Quarter during any Loan Year, monitoring determinations shall be calculated
based on the prior twelve (12) month period.  After the First Anniversary, on an
annual basis, and if Lender decides that changed market or property conditions
warrant, Lender shall redetermine Allocable Facility Amounts and
Valuations.  Lender shall also redetermine Allocable Facility Amounts to take
account of any addition, substitution or release of Collateral or conversion of
interest rate or other event that invalidates the outstanding
determinations.  In determining Valuations, Lender shall use Capitalization
Rates based on its internal survey and analysis of capitalization rates for
comparable sales in the vicinity of the Mortgaged Property, with such
adjustments as Lender deems appropriate and without any obligation to use any
information provided by Borrower.  If Lender is unable to determine a
Capitalization Rate for a Mortgaged Property, Lender shall have the right, not
more than once annually, to obtain, at Borrower’s expense, a market study in
order to establish a Capitalization Rate.  Lender shall promptly disclose its
determinations to Borrower.  Until redetermined, the outstanding Allocable
Facility Amounts and Valuations shall remain in effect.  Notwithstanding
anything in this Agreement to the contrary, no change in Allocable Facility
Amounts, Valuations, the Aggregate Loan to Value Ratio or the Aggregate Debt
Service Coverage Ratio shall, unless resulting from the concurrent addition,
release or substitution of Collateral from the Collateral Pool or concurrent
conversion of the interest rates, (i) result in a Potential Event of Default or
Event of Default, (ii) require the prepayment of any Advances, in whole or in
part, (iii) require the addition of Collateral to the Collateral Pool, or (iv)
preclude the making of a Rollover Variable Advance.
 
Section 2.06.    Future Advances Made on Increased Values.
 
Borrower may request, and Lender, in its determination, may advance Future
Advances based on decreases in the Aggregate Loan to Value Ratio and increases
in the Aggregate Debt Service Coverage Ratio as determined by Lender in
accordance with this Agreement and based on Lender’s determination that such
Future Advance may be made pursuant to Lender’s Underwriting Requirements for
the Fannie Mae “Supplemental Loan” product line then in effect, and pursuant to
the terms and conditions of the Loan Documents, but only to the extent that such
Future Advance and subsequent reallocation of the Allocable Facility Amounts do
not cause the Geographical Diversification Requirements to be
violated.  Borrower shall pay all reasonable costs related to such Future
Advance requested under this Section 2.06 (whether or not such Future Advance is
actually made), including but not limited to Appraisal costs, environmental site
assessment costs, physical needs assessment costs, Lender’s nonrefundable due
diligence fee of $4,000 for each Mortgaged Property in the Collateral Pool at
the time plus out-of-pocket expenses payable at the time a Request for a Future
Advance is made, a reunderwriting fee in the amount equal to the greater of
$50,000 or one percent (1%) of such proposed Future Advance, all legal fees
incurred by Lender and Fannie Mae in connection with such proposed Future
Advance and any other actual out of pocket third party costs incurred in
connection with such proposed Future Advance.  In relation to any Future Advance
made pursuant to this Section 2.06, Borrower shall be obligated to pay an
interest rate and fees, determined in accordance with the applicable
requirements of the Fannie Mae “Supplemental Loan” product line then in effect.
Borrower shall request such Future Advance by giving Lender an Advance Request
in accordance with Section 2.04 and an Expansion Request, requesting an
Expansion in the amount of such Future Advance in accordance with Section
4.01.  Notwithstanding the provisions of Section 4.01, Borrower may request
Future Advances pursuant to this Section 2.06, throughout the Term of this
Agreement.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
11

--------------------------------------------------------------------------------

 


ARTICLE 3
COLLATERAL CHANGES
 
Section 3.01.    Right to Add Collateral.
 
Subject to the terms and conditions of this Article, Borrower shall have the
right, from time to time during the Fixed Facility Availability Period and the
Variable Facility Availability Period, as applicable, to add Rental Properties
to the Collateral Pool.


Section 3.02.    Procedure for Adding Collateral.
 
The procedure for adding Collateral contained in this Section 3.02 shall apply
to all additions of Collateral.


(a)           Request.  Subject to the limitations set forth in Section 15.17,
Borrower may deliver to Lender an Addition Request to add one (1) or more Rental
Properties to the Collateral Pool.  Each Addition Request shall be accompanied
by the following:  (i) the quality and type of property-related information
required by Lender in connection with the Initial Advances made hereunder and
any additional information Lender may reasonably request; and (ii) the payment
of all Additional Collateral Due Diligence Fees and the Additional Collateral
Due Diligence Deposit.
 
(b)           Underwriting.  Borrower may add any Additional Mortgaged Property
provided that, after such addition, the proposed Additional Mortgaged Property
itself has a Debt Service Coverage Ratio of not less than 1.30:1.0 with respect
to the amount of the Advance which equals the Allocable Facility Amount which is
allocated to such Additional Mortgaged Property drawn from the Fixed Facility
Commitment and 1.05:1.0 with respect to the amount of the Advance which equals
the Allocable Facility Amount which is allocated to such Additional Mortgaged
Property drawn from the Variable Facility Commitment, and its Loan to Value
Ratio must not exceed seventy-five percent (75%), and, after such addition, the
Collateral Pool must satisfy the Coverage and LTV Tests. Notwithstanding the
foregoing, if any of the tests set forth above or the Geographical
Diversification Requirements are not satisfied after the addition of a proposed
Additional Mortgaged Property, such addition may be permitted by Lender if the
addition improves the Collateral Pool based on factors that are consistent with
Lender’s Underwriting Requirements and result in improvement in one or both of
the following areas: the then current Aggregate Debt Service Coverage Ratio or
the then current Aggregate Loan to Value Ratio.  Notwithstanding the foregoing,
under no circumstances shall the Aggregate Loan to Value Ratio exceed ninety
percent (90%).  Lender shall evaluate the proposed Additional Mortgaged Property
in accordance with the Underwriting Requirements and shall make underwriting
determinations as to the Debt Service Coverage Ratio and the Loan to Value Ratio
of the proposed Additional Mortgaged Property and the Aggregate Debt Service
Coverage Ratio and the Aggregate Loan to Value Ratio applicable to the
Collateral Pool on the basis of the lesser of (i) the acquisition price of the
proposed Additional Mortgaged Property if purchased by Borrower within twelve
(12) months of the related Addition Request, and (ii) a Valuation made with
respect to the proposed Additional Mortgaged Property.  In addition, Lender
shall determine whether an exit strategy acceptable to Lender is available with
respect to such Additional Mortgaged Property.  Within thirty (30) Business Days
after receipt of (1) the Addition Request and (2) all reports, certificates and
documents required by the Underwriting Requirements, including a zoning analysis
required by Lender in connection with similar loans anticipated to be sold to
Fannie Mae, Lender shall notify Borrower whether it has determined whether the
proposed Additional Mortgaged Property meets the Underwriting Requirements and
the other conditions for addition set forth in this Agreement.  If Lender
determines that the proposed Additional Mortgaged Property meets the
Underwriting Requirements and the other conditions set forth in this Agreement,
it shall set forth the Aggregate Debt Service Coverage Ratio, the Aggregate Loan
to Value Ratio, and the Advance Amount that Lender estimates shall result from
the addition of the proposed Additional Mortgaged Property. Within five (5)
Business Days after receipt of Lender’s written consent to the Addition Request,
Borrower shall notify Lender in writing whether it elects to add the proposed
Additional Mortgaged Property to the Collateral Pool.  If Borrower fails to
respond within the period of five (5) Business Days, it shall be conclusively
deemed to have elected not to add the proposed Additional Mortgaged Property to
the Collateral Pool.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
12

--------------------------------------------------------------------------------

 

(c)           Closing.  If Lender determines that the proposed Additional
Mortgaged Property meets the conditions set forth in this Agreement, Borrower
timely elects to add the proposed Additional Mortgaged Property to the
Collateral Pool and all conditions precedent contained in Section 6.04, Section
6.11 and Section 6.12 and all General Conditions contained in Section 6.01 are
satisfied, the proposed Additional Mortgaged Property shall be added to the
Collateral Pool, at a closing to be held at offices designated by Lender on a
Closing Date selected by Lender, occurring within thirty (30) Business Days
after Lender’s receipt of Borrower’s election (or on such other date as Borrower
and Lender may agree).
 
Section 3.03.    Right to Obtain Releases of Collateral.
        
Subject to the terms and conditions of this Article 3 and the limitations set
forth in Section 15.17, Borrower shall have the right from time to time to
obtain a release of Collateral from the Collateral Pool.


Section 3.04.    Procedure for Obtaining Releases of Collateral.
 
(a)           Request.  To obtain a release of Collateral from the Collateral
Pool, Borrower shall deliver a Release Request to Lender.  The Release Request
shall result in a termination of all or any part of the Credit Facility and
Borrower shall lose the borrowing capacity associated with such release and all
or a part of the Variable Facility Commitment and/or Fixed Facility Commitment
comprising such borrowing capacity shall be terminated.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
13

--------------------------------------------------------------------------------

 

(b)           Closing.  If all conditions precedent contained in Section 6.05
and all General Conditions contained in Section 6.01 are satisfied, Lender shall
cause the Release Mortgaged Property to be released, at a closing to be held at
offices designated by Lender on a Closing Date selected by Lender, and occurring
within thirty (30) days after Lender’s receipt of the Release Request (or on
such other date as Borrower and Lender may agree), by executing and delivering,
and causing all applicable parties to execute and deliver, all at the sole cost
and expense of Borrower, the Release Documents.  Borrower shall prepare the
Release Documents and submit them to Lender for its review.
 
(c)           Release Price.  The “Release Price” for each Release Mortgaged
Property means the greater of (i) one hundred percent (100%) of the Allocable
Facility Amount for the Release Mortgaged Property and (ii) one hundred percent
(100%) of the amount, if any, of Advances Outstanding that are required to be
repaid by Borrower to Lender in connection with the proposed release of the
Release Mortgaged Property from the Collateral Pool so that, immediately after
the release, the Coverage and LTV Tests will be satisfied.  In addition to the
Release Price, Borrower shall pay to Lender all associated prepayment premiums
and other amounts due under the Notes being repaid.  In connection with a
non-simultaneous substitution of Collateral pursuant to Section 3.06(c)(ii) of
this Agreement, Borrower shall be permitted, in lieu of paying the Release
Price, to post a Letter of Credit issued by a financial institution acceptable
to Lender and having terms and conditions acceptable to Lender, having a face
amount equal to one hundred fifteen percent (115%) of the Allocable Facility
Amount for the Release Mortgaged Property.
 
(d)           Application of Release Price.  (i) The Release Price for the
Release Mortgaged Property shall be applied (on the Rollover Date in the case of
a Variable DMBS Advance) in the order selected by Borrower, provided that (A)
any amount of the Outstanding Advance which Borrower elects to prepay must be
prepaid in full or, if the Release Price is not sufficient to do so, the Advance
shall be only partially prepaid; (B) any prepayment is permitted under the
applicable Note; (C) any prepayment premium due and owing is paid; and (D)
interest or Discount, as applicable, is paid through the end of the month.  If
Borrower does not give Lender direction with respect to the application of the
Release Price or if such direction does not comply with the provisions of (A)
above, then the Release Price shall be applied first against any Variable
Advances Outstanding so long as the prepayment is permitted under the Variable
Facility Note, until there are no further Variable Advances Outstanding, and
then against any Fixed Advances Outstanding, so long as the prepayment is
permitted under the applicable Fixed Facility Note.
 
(ii) In the event Borrower desires to release a Release Mortgaged Property on a
date other than the last Business Day of the month (for a Fixed Advance or a
Variable Structured ARM Advance) or the last day of the then Outstanding DMBS
(in the case of a Variable DMBS Advance) or in the event that no Outstanding
Advances may be prepaid under the terms of the Note (for example, during a DMBS
roll period), the Release Price or the remainder of the Release Price, if any,
shall be held by Lender (or its appointed collateral agent) as Additional
Collateral, in accordance with a security agreement (if required by Lender) and
other documents in form and substance acceptable to Lender. Any Additional
Collateral shall be applied on the last Business Day of the month in the order
provided in Section 3.04(d)(i).
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
14

--------------------------------------------------------------------------------

 
(e)           Release of Borrower and Guarantor.  Upon the release of a
Mortgaged Property, the Borrower that is the owner of such Release Mortgaged
Property and the Guarantor shall be released of all obligations related to the
Release Mortgaged Property under this Agreement and the other Loan Documents
except for any provisions of this Agreement and the other Loan Documents that
are expressly stated to survive any release or termination.
 
(f)           Test for Release.  A release may be effected provided that
immediately after giving effect to the requested release, the Coverage and LTV
Tests will be satisfied.  Notwithstanding the foregoing, if the Coverage and LTV
Tests or the Geographical Diversification Requirements are not satisfied after
the release of a Mortgaged Property, such release may be permitted by Lender if
the release improves the Collateral Pool based on factors that are consistent
with Lender’s Underwriting Requirements and results in improvement in one or
both of the following areas: the then current Aggregate Debt Service Coverage
Ratio or the then current Aggregate Loan to Value Ratio.
 
Section 3.05.    Right to Substitutions.  
 
Subject to the terms and conditions of this Article 3 and the limitations set
forth in Section 15.17, Borrower shall have the right to obtain the release of
the Mortgaged Property securing the Advances made to such Borrower by replacing
such Mortgaged Property with one or more Rental Properties that meet the
requirements of this Agreement (the “Substitute Mortgaged Property”) thereby
effecting a “Substitution” of Collateral.
 
Section 3.06.    Procedure for Substitutions.  
 
(a)          Request.  Borrower shall deliver to Lender a completed and executed
Substitution Request.  Each Substitution Request shall be accompanied by the
following:  (i) the information required by the Underwriting Requirements with
respect to the proposed Substitute Mortgaged Property and any additional
information Lender reasonably requests; and (ii) the payment of all Additional
Collateral Due Diligence Fees and the Additional Collateral Due Diligence
Deposit.
 
(b)          Underwriting.
 
(i)           Lender shall evaluate the proposed Substitute Mortgaged Property
in accordance with the Underwriting Requirements.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
15

--------------------------------------------------------------------------------


 
(ii)          A Substitution may be effected if (A) (1) the Substitute Mortgaged
Property has a Valuation equal to or greater than the Valuation of the Release
Mortgaged Property, and (2) the Substitute Mortgaged Property has Net Operating
Income (as determined by Lender in its discretion) equal to or greater than the
Net Operating Income (as determined by Lender in its discretion) of the Release
Mortgaged Property and (3) Lender determines that the Substitute Mortgaged
Property is of similar or better quality and located in a similar or better
market as the Release Mortgaged Property and (B) after the Substitution, the
Collateral Pool meets the Coverage and LTV Tests and the Substitute Mortgaged
Property itself has a Debt Service Coverage Ratio of not less than 1.30:1.0 with
respect to the amount of the Advance which equals the Allocable Facility Amount
which is allocated to such Substitute Mortgaged Property drawn from the Fixed
Facility Commitment and 1.05:1.0 with respect to the amount of the Advance which
equals the Allocable Facility Amount which is allocated to such Substitute
Mortgaged Property drawn from the Variable Facility Commitment and a Loan to
Value Ratio of not more than seventy-five percent (75%).  Notwithstanding the
foregoing, if any of the tests described in (A) and (B) or the Geographical
Diversification Requirements are not satisfied after the Substitution of a
proposed Substitute Mortgaged Property, such Substitution may be permitted by
Lender if the Substitution improves the Collateral Pool based on factors that
are consistent with Lender’s Underwriting Requirements and result in improvement
in one or more of the following areas: the then current Valuation of the
Mortgaged Properties, the then current Aggregate Debt Service Coverage Ratio, or
the then current Aggregate Loan to Value Ratio.
 
(iii)         Within thirty (30) Business Days after receipt of (A) the
Substitution Request and (B) all reports, certificates and documents required by
the Underwriting Requirements and this Agreement, including a zoning analysis
required by Lender in connection with similar loans anticipated to be sold to
Fannie Mae, Lender shall notify the applicable Borrower whether the Substitute
Mortgaged Property meets the requirements of this Section 3.06(b) and the
Underwriting Requirements and the other requirements for the Substitution of a
Mortgaged Property as set forth in this Agreement.  Within five (5) Business
Days after receipt of Lender’s written notice in response to the Substitution
Request, Borrower shall notify Lender whether it elects to proceed with the
Substitution.  If Borrower fails to respond within the period of five (5)
Business Days, it shall be conclusively deemed to have elected not to proceed
with the Substitution.
 
(c)           Closing.  If Lender determines that the Substitution Request
satisfies the conditions set forth herein, Borrower timely elects to proceed
with the substitution, and all conditions precedent contained in Section 3.05,
Section 3.06, Section 6.04, Section 6.05, Section 6.06, Section 6.11, Section
6.12 and all General Conditions contained in Section 6.01 are satisfied, the
proposed Substitute Mortgaged Property shall be added in replacement of the
Mortgaged Property being released, at a closing to be held at offices designated
by Lender on a Closing Date selected by Lender and occurring —
 
(i)           if the substitution of the proposed Substitute Mortgaged Property
is to occur simultaneously with the release of the Release Mortgaged Property,
within sixty (60) days after Lender’s receipt of the applicable Borrower’s
election (or on such other date to which Borrower and Lender may agree); or
 
(ii)           if the substitution of the proposed Substitute Mortgaged Property
is to occur subsequent to the release of the Release Mortgaged Property, within
ninety (90) days after the release of such Release Mortgaged Property (provided
such date may be extended an additional ninety (90) days if Borrower provides
evidence satisfactory to Lender of Borrower’s diligent efforts in finding a
suitable proposed Substitute Mortgaged Property) (the “Property Delivery
Deadline”) in accordance with the terms of this Section 3.06(c).
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)

 
16

--------------------------------------------------------------------------------

 
 
Section 3.07.    Substitution Deposit.
 
(a)           The Deposit. If a Substitution of the proposed Substitute
Mortgaged Property is to occur subsequent to the release of the Release
Mortgaged Property pursuant to Section 3.06(c)(ii), at the Closing Date of the
release of the Release Mortgaged Property, Borrower shall deposit with Lender
the “Substitution Deposit” described in Section 3.07(b) in the form of cash or,
in lieu of depositing cash for the Substitution Deposit, Borrower may post a
Letter of Credit issued by a financial institution acceptable to Lender and
having terms and conditions acceptable to Lender, having a face amount equal to
the Substitution Deposit.
 
(b)           Substitution Deposit Amount. The “Substitution Deposit” for each
proposed substitution shall be an amount equal to the sum of (i) the Release
Price, plus (ii) any and all of the fee maintenance, yield maintenance, or the
prepayment premium, as applicable, for: (A) such Note or Notes designated by
Borrower in accordance with the conditions set forth in Section 3.04(d) in
connection with the application of Release Price, as the Notes Borrower elects
to prepay if the Substitution fails to take place or (B) if Borrower does not
make such designation or such designation does not comply with the provisions of
Section 3.04(d), Lender shall choose such Note in accordance with the provisions
of Section 3.04(d) (the “Selected Note”), calculated as of the end of the month
in which the Property Delivery Deadline occurs, as if the Selected Note were to
be prepaid in such month, plus (iii) principal and interest due and owing on the
Selected Note (or Discount, if applicable) which is to be prepaid through the
end of the month in which the Property Delivery Deadline occurs, plus (iv)
costs, expenses and fees of Lender pertaining to the substitution (the
“Substitution Cost Deposit”).  If a Substitution of the last remaining asset is
taking place, the cash collateral or Letter of Credit must include, (A) any
yield maintenance that would be due to the extent that the Fixed Advance must be
prepaid to effect a release at that time, (B) any Discount that would be due for
any Variable DMBS Advance, as applicable, if necessary as reasonably estimated
by Lender, (C) any fee maintenance that would be due to the extent that the
Variable Structured ARM Advance must be prepaid to effect a release at that time
and (D) the full amount of principal and interest owing under the remaining
Notes.  The Substitution Cost Deposit shall be used by Lender to cover all
reasonable out-of-pocket costs and expenses incurred by Lender and Fannie Mae,
including any out-of-pocket legal fees and expenses incurred by Fannie Mae and
Lender in connection with such substitution whether such substitution actually
closes.  In the event that the Borrower elects to post a Letter of Credit in
lieu of cash for the Substitution Deposit, Borrower shall also be obligated to
make any regularly scheduled payments of principal and interest due under the
applicable Note during any period between the closing of the Release Mortgaged
Property and the earlier of the closing of the Substitute Mortgaged Property and
the date of prepayment of the Note, or the applicable DMBS or MBS.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
17

--------------------------------------------------------------------------------

 

(c)           Failure to Close Substitution.  If the substitution of the
proposed Substitute Mortgaged Property does not occur by the Property Delivery
Deadline in accordance with Section 3.06(c)(ii), then such Borrower shall have
irrevocably waived its right to substitute such Release Mortgaged Property with
the proposed Substitute Mortgaged Property, and the release of the Release
Mortgaged Property shall be deemed a prepayment of the Note and the DMBS or MBS,
if applicable.  The Property Delivery Deadline shall be no later than the date
ninety (90) days (or one hundred eighty (180) days, if applicable) after the
date the Lender’s lien on such Release Mortgaged Property is released.  Any DMBS
or MBS being prepaid shall be deemed to be prepaid as of the end of the month in
which the Property Delivery Deadline falls, and the Lender, shall follow
standard Fannie Mae procedures for the prepayment of the Note, or any applicable
DMBS or MBS, including delivery of the Substitution Deposit (less the
Substitution Cost Deposit) to Fannie Mae in accordance with such
procedures.  Any portion of the Substitution Deposit not needed to prepay the
Note, or any applicable DMBS or MBS, all interest, and any prepayment fees
(including any portion of the Substitution Cost Deposit not used by Lender to
cover all reasonable out-of-pocket costs and expenses incurred by Lender and
Fannie Mae, including any out-of-pocket legal fees and expenses incurred by
Fannie Mae and Lender in connection with such Substitution) shall be promptly
refunded to the applicable Borrower after the Property Delivery Deadline.
 
(d)           Substitution Deposit Disbursement.  At closing of the
Substitution, the Lender shall disburse the Substitution Deposit (less any
portion of the Substitution Cost Deposit used by Lender to cover all reasonable
out-of-pocket costs and expenses incurred by Lender and Fannie Mae, including
any out-of-pocket legal fees and expenses incurred by Fannie Mae and Lender in
connection with such substitution) directly to the Borrower at such time as the
conditions set forth in Sections 3.05, 3.06, 6.04, 6.05, 6.06, 6.11, 6.12 and
all General Conditions contained in Section 6.01 have been satisfied, which must
occur no later than the Property Delivery Deadline.
 
ARTICLE 4
INCREASE OF CREDIT FACILITY
 
Section 4.01.    Request to Increase Commitment.
 
Subject to the terms, conditions and limitations of this Article and this
Agreement, Borrower may request, during the Fixed Facility Availability Period,
to increase the Fixed Facility Commitment, during the Variable Facility
Availability Period, to increase the Variable Facility Commitment, or both (the
“Expansion”).  Borrower’s request is subject to satisfaction of the Underwriting
Requirements.  Any Expansion is also subject to the following limitations:
 
(a)           Maximum Amount of Increase in Commitment.  The maximum amount of
the Expansion is $53,937,800 (for a maximum total Commitment of $300,000,000).
 
(b)           Minimum Request.  Each Request for an Expansion shall be in the
minimum amount of $3,000,000, except that an Expansion that will result in a
Variable DMBS Advance shall be in a minimum amount of $25,000,000.
 
(c)           Terms and Conditions.  The terms and conditions (including
pricing) applicable to any Expansion shall be mutually agreed upon by Lender and
Borrower at the time of the Expansion.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
18

--------------------------------------------------------------------------------

 
 
Section 4.02.    Procedure for Obtaining Increases in Commitment.
 
To obtain an Expansion, Borrower shall deliver an Expansion Request to
Lender.  Each Expansion Request shall be accompanied by a nonrefundable deposit
of $25,000 and shall include the following:
 
(a)           the total amount of the proposed increase;
 
(b)           a designation of the increase as being part of the Fixed Facility
Commitment and/or the Variable Facility Commitment;
 
(c)           a request that Lender inform Borrower of an indication of the
interest rate and fees that will apply to Advances drawn from such Expansion;
and
 
(d)           a request that Lender inform Borrower of Net Worth and Liquidity
requirements that will apply upon the Expansion.
 
Section 4.03.    Closing.
 
If Lender in its sole discretion agrees to the Expansion Request and if all
conditions precedent contained in Section 6.07 and Section 6.11 and all
applicable General Conditions contained in Section 6.01 are satisfied, Lender
shall permit the Expansion to occur, at a closing to be held at offices
designated by Lender on a Closing Date selected by Lender, and occurring within
fifteen (15) Business Days after Lender’s receipt of the Expansion Request (or
on such other date as Borrower and Lender may agree).
 
Section 4.04.    Approval by Fannie Mae.
 
Any increase in the Commitment shall be permitted only if Lender confirms to
Borrower that such increase in the Commitment has been approved by Fannie
Mae.  Fannie Mae’s approval of such increase shall be contingent upon a
determination by Fannie Mae that it is not precluded from offering to purchase
any Future Advances under the Commitment for any applicable legal, regulatory,
financial or business reason.
 
ARTICLE 5
TERMINATION OF FACILITIES
 
Section 5.01.    Right to Complete or Partial Termination of Facilities.  
 
Subject to the terms and conditions of this Article, Borrower shall have the
right from time to time to permanently reduce the Variable Facility Commitment
and/or the Fixed Facility Commitment.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
19

--------------------------------------------------------------------------------

 


Section 5.02.    Procedure for Complete or Partial Termination of Facilities.
 
(a)           Request. To permanently reduce the Variable Facility Commitment or
the Fixed Facility Commitment, Borrower shall deliver a Facility Termination
Request to Lender.  A permanent reduction of the Variable Facility Commitment to
$0 shall be referred to as a “Complete Variable Facility Termination.”  A
permanent reduction of the Fixed Facility Commitment to $0 shall be referred to
as a “Complete Fixed Facility Termination.”  The Facility Termination Request
shall include the following:
 
(i)           The proposed amount of the reduction in the Variable Facility
Commitment and/or Fixed Facility Commitment; and
 
(ii)           Unless there is a Complete Variable Facility Termination or a
Complete Fixed Facility Termination, a designation by Borrower of any Variable
Advances that will be prepaid and/or any Fixed Advances that will be prepaid.
 
Any release of Collateral, whether or not made in connection with a Facility
Termination Request, must comply with all conditions to a release that are
contained in Section 6.05.
 
(b)           Closing.  If all conditions precedent contained in Section 6.09
and all General Conditions contained in Section 6.01 are satisfied, Lender shall
reduce the Variable Facility Commitment or Fixed Facility Commitment, as the
case may be, to the amount designated by Borrower, at a closing to be held at
offices designated by Lender on a Closing Date selected by Lender, within thirty
(30) Business Days after Lender’s receipt of the Facility Termination Request
(or on such other date as Borrower and Lender may agree), by executing and
delivering the Facility Termination Document evidencing the reduction in the
Facility Commitment.
 
Section 5.03.    Right to Terminate Credit Facility.  
 
Subject to the terms and conditions of this Article, Borrower shall have the
right to terminate this Agreement and the Credit Facility and receive a release
of all of the Collateral.


Section 5.04.    Procedure for Terminating Credit Facility.
 
(a)           Request.  To terminate this Agreement and the Credit Facility,
Borrower shall deliver a Credit Facility Termination Request to Lender.
 
(b)           Closing.  If all conditions precedent contained in Section 6.10
are satisfied, this Agreement shall terminate, and Lender shall cause all of the
Collateral to be released, at a closing to be held at offices designated by
Lender on a Closing Date selected by Lender, within thirty (30) Business Days
after Lender’s receipt of the Credit Facility Termination Request (or on such
other date as Borrower and Lender may agree), by executing and delivering, and
causing all applicable parties to execute and deliver, all at the sole cost and
expense of Borrower, the Credit Facility Termination Documents.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 6
CONDITIONS PRECEDENT TO ALL REQUESTS
 
Section 6.01.    Conditions Applicable to All Requests.  
 
Borrower’s right to close the transaction requested in a Request shall be
subject to Lender’s determination that all of the following general conditions
precedent (“General Conditions”) have been satisfied, in addition to any other
conditions precedent contained in this Agreement:
 
(a)           Geographical Diversification.  For each Request on or after the
First Anniversary, the Geographical Diversification Requirements shall be
satisfied.  In the event Borrower decides to wind down the Credit Facility over
a period no longer than six (6) months by releasing all of the Mortgaged
Properties then currently remaining in the Collateral Pool, Borrower shall send
a notice in writing to Lender, which notice shall include a statement that
Borrower intends to wind down the Credit Facility and a timeline for each of the
releases (the “Wind Down Notice”).  After receipt of the Wind Down Notice, the
Geographical Diversification Requirements for any Release are waived by Lender,
provided that Borrower satisfies each of the following at the time of the
Release: (x) all other conditions of a Release shall be met and (y) each
Mortgaged Property then currently remaining in the Collateral Pool has a Debt
Service Coverage Ratio of not less than 1.30:1.0 with respect to the amount of
the Advance which equals the Allocable Facility Amount which is allocated to
each such Mortgaged Property and drawn from the Fixed Facility Commitment and
1.05:1.0 with respect to the amount of the Advance which equals the Allocable
Facility Amount which is allocated to each such Mortgaged Property and drawn
from the Variable Facility Commitment and a Loan to Value Ratio of not more than
seventy-five percent (75%).
 
(b)           Payment of Expenses.  The payment by Borrower of Lender’s and
Fannie Mae’s reasonable third party out-of-pocket fees and expenses payable in
accordance with this Agreement, including, but not limited to, the legal fees
and expenses described in Section 10.05.
 
(c)           No Material Adverse Change.  Except in connection with a Credit
Facility Termination Request, there has been no material adverse change in the
financial condition, business or prospects of Borrower or Guarantor or in the
physical condition, operating performance or value of any of the Mortgaged
Properties since the date of the most recent Compliance Certificate (or, with
respect to the conditions precedent to the Initial Advance, from the condition,
business or prospects reflected in the financial statements, reports and other
information obtained by Lender during its review of Borrower and Guarantor and
the Initial Mortgaged Properties).
 
(d)           No Default.  Except in connection with a Credit Facility
Termination Request, there shall exist no Event of Default or Potential Event of
Default in each case under Sections 11.01(b)- (k) or, in any material respect,
under Sections 11.01(a) or (l) (it being understood and agreed that any default
comparable to the Events of Default listed in 11.01(b)- (k) in the other Loan
Documents will be treated as material) on the Closing Date for the Request and,
after giving effect to the transaction requested in the Request, no Event of
Default or Potential Event of Default shall have occurred.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
21

--------------------------------------------------------------------------------

 
 
(e)           No Insolvency. Except in connection with a Credit Facility
Termination Request, receipt by Lender on the Closing Date for the Request of
evidence satisfactory to Lender that neither Borrower nor Guarantor is insolvent
(within the meaning of any applicable federal or state laws relating to
bankruptcy or fraudulent transfers) or will be rendered insolvent by the
transactions contemplated by the Loan Documents, including the making of a
Future Advance, or, after giving effect to such transactions, will be left with
an unreasonably small capital with which to engage in its business or
undertakings, or will have intended to incur, or believe that it has incurred,
debts beyond its ability to pay such debts as they mature or will have intended
to hinder, delay or defraud any existing or future creditor.
 
(f)           No Untrue Statements.  The Loan Documents shall not contain any
untrue or misleading statement of a material fact and shall not fail to state a
material fact necessary to make the information contained therein not
misleading.
 
(g)           Representations and Warranties.  Except in connection with a
Credit Facility Termination Request, all representations and warranties made by
Borrower and Guarantor in the Loan Documents shall be true and correct in all
material respects on the Closing Date for the Request with the same force and
effect as if such representations and warranties had been made on and as of the
Closing Date for the Request.
 
(h)           No Condemnation or Casualty.  Except in connection with a Credit
Facility Termination Request or a Release Request or a Substitution Request,
there shall not be pending or threatened any condemnation or other taking,
whether direct or indirect, against the Mortgaged Property and there shall not
have occurred any casualty to any improvements located on the Mortgaged
Property, which casualty would have a Material Adverse Effect.
 
(i)           Delivery of Closing Documents.  The receipt by Lender of the
following, each dated as of the Closing Date for the Request, in form and
substance satisfactory to Lender in all respects:
 
(i)           The Loan Documents relating to such Request;
 
(ii)           A Compliance Certificate;
 
(iii)           An Organizational Certificate; and
 
(iv)           Such other documents, instruments, approvals (and, if requested
by Lender, certified duplicates of executed copies thereof) and opinions as
Lender may reasonably request.
 
(j)           Covenants.  Except in connection with a Credit Facility
Termination Request, Borrower is in full compliance with each of the covenants
contained in Article 8 and Article 9 of this Agreement, without giving effect to
any notice and cure rights of Borrower.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
22

--------------------------------------------------------------------------------


 
Section 6.02.    Conditions Precedent to Initial Advance.
 
The obligation of Lender to make the Initial Advance is subject to the following
conditions precedent:


(a)           Receipt by Lender of the fully executed Advance Request;
 
(b)           If the Initial Advance is a Variable Advance, receipt by Lender at
least five (5) days prior to the Initial Closing Date, of the confirmation of an
Interest Rate Cap commitment, in accordance with the Pledge, Interest Rate Cap
Agreement, effective as of the Initial Closing Date;
 
(c)           If the Initial Advance is a Variable Advance, receipt by Lender of
Interest Rate Cap Documents in accordance with the Pledge, Interest Rate Cap
Agreement, effective as of the Initial Closing Date;
 
(d)           Delivery to the Title Company, for filing and/or recording in all
applicable jurisdictions, of all applicable Loan Documents required by Lender,
including duly executed and delivered original copies of the Variable Facility
Note or Fixed Facility Note, as applicable, the Guaranty, the Initial Security
Instruments covering the Initial Mortgaged Properties and UCC-1 Financing
Statements covering the portion of the Collateral comprised of personal
property, and other appropriate instruments, in form and substance satisfactory
to Lender and in form proper for recordation, as may be necessary in the opinion
of Lender to perfect the Liens created by the applicable Security Instruments
and any other Loan Documents creating a Lien in favor of Lender, and the payment
of all taxes, fees and other charges payable in connection with such execution,
delivery, recording and filing;
 
(e)           If the Initial Advance is a Variable DMBS Advance, receipt by
Lender of the first installment of Variable Facility Fee and the entire Discount
payable by Borrower pursuant to Section 1.04; and
 
(f)           Receipt by Lender of the Initial Origination Fee pursuant to
Section 10.03(a), the Initial Due Diligence Deposit pursuant to Section 10.03(a)
and the Initial Due Diligence Fee pursuant to Section 10.04(a).
 
Section 6.03.    Conditions Precedent to Future Advances.  
 
A Future Advance is subject to the satisfaction of the following conditions
precedent:


(a)           Except in connection with a Rollover Variable Advance, receipt by
Lender of the fully executed Advance Request;
 
(b)           Except in connection with a Rollover Variable Advance, delivery by
Lender to Borrower of the Rate Form for the Future Advance;
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
23

--------------------------------------------------------------------------------


 
(c)           Except in connection with a Rollover Variable Advance, after
giving effect to the requested Future Advance, the Coverage and LTV Tests will
be satisfied;
 
(d)           If the Advance is a Fixed Advance, delivery of a Fixed Facility
Note, duly executed by Borrower, in the amount and reflecting all of the terms
of the Fixed Advance;
 
(e)           If the Advance is a Variable DMBS Advance, delivery of the DMBS
Refinance Confirmation Form, duly executed by Borrower and/or (in the case of a
Variable Advance that is not a Rollover Variable Advance) a new Variable
Facility Note, as applicable;
 
(f)           For any Title Insurance Policy not containing a revolving credit
or future advance endorsement, the receipt by Lender of an endorsement to the
Title Insurance Policy, amending the effective date of the Title Insurance
Policy to the applicable Closing Date and showing no additional exceptions to
coverage other than the exceptions shown on the Initial Closing Date and other
exceptions approved by Lender;
 
(g)           If the Advance is a Variable DMBS Advance, the receipt by Lender
of the first installment of Variable Facility Fee for the Variable DMBS Advance
and the entire Discount for the Variable DMBS Advance payable by Borrower
pursuant to Section 1.04;
 
(h)           If the Advance is a Variable Advance (and not a Rollover Variable
Advance), receipt by Lender at least five (5) days prior to the applicable
Closing Date, of the confirmation of an Interest Rate Cap commitment, in
accordance with the Pledge, Interest Rate Cap Agreement, effective as of the
Closing Date;
 
(i)           If the Advance is a Variable Advance (and not a Rollover Variable
Advance), receipt by Lender of Interest Rate Cap Documents, in accordance with
the Pledge, Interest Rate Cap Agreement, effective as of the Closing Date;
 
(j)           Except in connection with a Rollover Variable Advance, receipt by
Lender of a Confirmation of Guaranty; and
 
(k)           Receipt by Lender of one or more endorsements as specified by
Lender increasing the amount of any or all Title Insurance Policies in the
aggregate equal to the amount of Future Advances made pursuant to Section 2.06.
 
Section 6.04.    Conditions Precedent to Addition of an Additional Mortgaged
Property to the Collateral Pool.  
 
The addition of an Additional Mortgaged Property to the Collateral Pool on the
applicable Closing Date is subject to the satisfaction of the following
conditions precedent:
 
(a)           Immediately after giving effect to the requested Addition, the
provisions of Section 3.02(b) are satisfied;
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
24

--------------------------------------------------------------------------------


 
(b)           Receipt by Lender of the Additional Collateral Due Diligence
Deposit, the Addition Fee, (provided that no such fee shall be due with respect
to an Additional Mortgaged Property that is added in connection with an
Expansion and the payment of an Expansion Origination Fee) and the Additional
Collateral Due Diligence Fees, or if the Additional Mortgaged Property is being
added in connection with a substitution made pursuant to Section 3.05 of this
Agreement, receipt by Lender of the Substitution Fee and the Additional
Collateral Due Diligence Deposit and the Additional Collateral Due Diligence
Fees;
 
(c)           Delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Addition Loan Documents required by Lender,
including duly executed and delivered original copies of any Security
Instruments and UCC-1 Financing Statements covering the portion of the
Additional Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance satisfactory to Lender and in form
proper for recordation, as may be necessary in the opinion of Lender to perfect
the Lien created by the applicable additional Security Instrument, and any other
Addition Loan Document creating a Lien in favor of Lender, and the payment of
all taxes, fees and other charges payable in connection with such execution,
delivery, recording and filing;
 
(d)           If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the addition of the Additional Mortgaged Property to the
Collateral Pool and, as to any Note or Security Instrument so amended or if
Lender determines that such endorsement is necessary to maintain the priority of
the Lien created in favor of Lender with respect to the Outstanding Indebtedness
or to maintain the validity of any Title Insurance Policy, the receipt by Lender
of an endorsement to each Title Insurance Policy insuring the Security
Instruments, amending the effective date of each Title Insurance Policy to the
Closing Date and showing no additional exceptions to coverage other than the
exceptions shown on the Initial Closing Date, Permitted Liens and other
exceptions approved by Lender;
 
(e)           If the Title Insurance Policy for the Additional Mortgaged
Property contains a tie-in endorsement, an endorsement to each other Title
Insurance Policy containing a tie-in endorsement, adding a reference to the
Additional Mortgaged Property;
 
(f)           Any proposed Additional Borrower meets and satisfies all of the
requirements and conditions of Section 14.02;
 
(g)           Receipt by Lender on the Closing Date of a Confirmation of
Obligations; and
 
(h)           For any Addition on or after the First Anniversary, the Mortgaged
Properties in the Collateral Pool after the Addition shall satisfy the
Geographical Diversification Requirements.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
25

--------------------------------------------------------------------------------

 
 
Section 6.05.    Conditions Precedent to Release of Property from the Collateral
Pool .  
 
The release of a Mortgaged Property from the Collateral Pool is subject to the
satisfaction of the following conditions precedent on or before the Closing
Date:


(a)          Receipt by Lender of the fully executed Release Request;
 
(b)          Immediately after giving effect to the requested release the
provisions of Section 3.04(f) are satisfied;
 
(c)          Receipt by Lender of the Release Price;
 
(d)          Receipt by Lender of the Release Fee and all other amounts owing
under Section 3.04(c);
 
(e)          Receipt by Lender on the Closing Date of one (1) or more
counterparts of each Release Document, dated as of the Closing Date, signed by
each of the parties (other than Lender) who is a party to such Release Document;
 
(f)           If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the release of the Release Mortgaged Property from the
Collateral Pool and, as to any Security Instrument or Note so amended or if
Lender determines that such endorsement is necessary to maintain the priority of
the Lien created in favor of Lender with respect to the Outstanding Indebtedness
or to maintain the validity of any Title Insurance Policy, the receipt by Lender
of an endorsement to each Title Insurance Policy insuring the Security
Instruments, amending the effective date of each Title Insurance Policy to the
Closing Date and showing no additional exceptions to coverage other than the
exceptions shown on the Initial Closing Date, Permitted Liens and other
exceptions approved by Lender;
 
(g)          If Lender determines the Release Mortgaged Property to be one (1)
phase of a project, and one (1) or more other phases of the project are
Mortgaged Properties which will remain in the Collateral Pool (“Remaining
Mortgaged Properties”), Lender must determine that the Remaining Mortgaged
Properties can be operated separately from the Release Mortgaged Property and
any other phases of the project which are not Mortgaged Properties and whether
any cross use agreements or easements are necessary.  In making this
determination, Lender shall evaluate access, utilities, marketability, community
services, ownership and operation of the Remaining Mortgaged Properties and any
other issues identified by Lender in connection with similar loans anticipated
to be sold to Fannie Mae;
 
(h)          Receipt by Lender of endorsements to the tie-in endorsements of the
Title Insurance Policies, if deemed necessary by Lender, to reflect the release;
 
(i)           Receipt by Lender on the Closing Date of a Confirmation of
Obligations; and
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
26

--------------------------------------------------------------------------------

 
 
(j)           For any Release on or after the First Anniversary, the remaining
Mortgaged Properties in the Collateral Pool shall satisfy the Geographical
Diversification Requirements.
 
Section 6.06.    Conditions Precedent to Substitutions.
 
The obligation of Lender to make a requested Substitution is subject to Lender’s
determination that each of the following conditions precedent has been met:
 
(a)           Receipt by Lender of the fully executed Substitution Request;
 
(b)           Receipt by Lender of the Substitution Deposit to the extent
necessary under Section 3.07;
 
(c)           Receipt by Lender of the Additional Collateral Due Diligence Fees,
Additional Collateral Due Diligence Deposit and Substitution Fee;
 
(d)           Such Substitute Mortgaged Property securing such Advance shall
comply with the provisions of Section 3.06(b) of this Agreement;
 
(e)           Delivery to the Title Company, with fully executed instructions
directing the Title Company to file and/or record in all applicable
jurisdictions, all applicable Loan Documents reasonably required by Lender to be
filed or recorded, including duly executed and delivered original copies of any
Security Instrument and UCC-1 Financing Statements covering the portion of the
Substitute Mortgaged Property comprised of personal property, and other
appropriate documents, in form and substance reasonably satisfactory to Lender
and in form proper for recordation, as may be necessary in the reasonable
opinion of Lender to perfect the Lien created by the applicable additional
Security Instrument, and any other relevant Loan Document creating a Lien in
favor of Lender, and the payment of all taxes, fees and other charges payable in
connection with such execution, delivery, recording and filing;
 
(f)           Receipt by Lender of endorsements to the tie-in endorsements of
the Title Insurance Policies, if deemed necessary by Lender, to reflect the
substitution;
 
(g)          Receipt of all documents required for the addition of the
Substitute Mortgaged Property pursuant to the Underwriting Requirements;
 
(h)          Any proposed Additional Borrower meets and satisfies all of the
requirements and conditions of Section 14.02;
 
(i)           Receipt by Lender on the Closing Date of a Confirmation of
Obligations;
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
27

--------------------------------------------------------------------------------

 

(j)           If required by Lender, amendments to the Notes and the Security
Instruments, reflecting the Substitution and, as to any Security Instrument or
Note so amended or if Lender determines that such endorsement is necessary to
maintain the priority of the Lien created in favor of Lender with respect to the
Outstanding Indebtedness or to maintain the validity of any Title  Insurance
Policy, the receipt by Lender of an endorsement to each Title Insurance Policy
insuring the Security Instruments, amending the effective date of each Title
Insurance Policy to the Closing Date and showing no additional exceptions to
coverage other than the exceptions shown on the Initial Closing Date, Permitted
Liens and other exceptions approved by Lender;
 
(k)           For any Substitution on or after the First Anniversary, the
Mortgaged Properties in the Collateral Pool after the Substitution shall satisfy
the Geographical Diversification Requirements.
 
Section 6.07.    Conditions Precedent to Increase in Commitment.
 
Any Expansion is subject to the satisfaction of the following conditions
precedent on or before the Closing Date:


(a)           Receipt by Lender of the fully executed Expansion Request;
 
(b)           Receipt by Lender of the Expansion Origination Fee;
 
(c)           Receipt by Lender of an endorsement to each Title Insurance
Policy, amending the effective date of the Title Insurance Policy to the Closing
Date, increasing the limits of liability to the Commitment, as increased under
this Article, showing no additional exceptions to coverage other than the
exceptions shown on the applicable Title Insurance Policy and other exceptions
approved by Lender, together with any reinsurance agreements required by Lender;
and
 
(d)           Receipt by Lender of fully executed original copies of all
Expansion Loan Documents, each of which shall be in full force and effect, and
in form and substance satisfactory to Lender in all respects.
 
Section 6.08.    Conditions Precedent to Conversion.  
 
The conversion of all or a portion of the Variable Facility Commitment to the
Fixed Facility Commitment is subject to the satisfaction of the following
conditions precedent on or before the Closing Date:


(a)           Receipt by Lender of the fully executed Conversion Request;
 
(b)           After giving effect to the requested conversion, the Coverage and
LTV Tests will be satisfied;
 
(c)           Prepayment by Borrower in full of any Variable Advances
Outstanding that Borrower has designated for payment solely with respect to the
conversion; provided, however, no associated prepayment premiums and other
amounts due with respect to the prepayment of such Variable Advances shall be
payable by Borrower;
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
28

--------------------------------------------------------------------------------

 
 
(d)           If required by Lender, receipt by Lender of an endorsement to each
Title Insurance Policy, amending the effective date of the Title Insurance
Policy to the Closing Date and showing no additional exceptions to coverage
other than the exceptions shown on the Initial Closing Date and other exceptions
approved by Lender; and
 
(e)           Receipt by Lender of one (1) or more counterparts of each
Conversion Document, dated as of the Closing Date, signed by each of the parties
(other than Lender) to such Conversion Document.
 
Section 6.09.    Conditions Precedent to Complete or Partial Termination of
Facilities.  
 
The right of Borrower to reduce the Commitment and the obligation of Lender to
execute the Facility Termination Document, are subject to the satisfaction of
the following conditions precedent on or before the Closing Date:


(a)           Receipt by Lender of the fully executed Facility Termination
Request;
 
(b)           Payment by Borrower in full of all of the Variable Advances
Outstanding and Fixed Advances Outstanding, as the case may be, required to
reduce the aggregate unpaid principal balance of all Variable Advances
Outstanding and Fixed Advances Outstanding, as the case may be, to not greater
than the Variable Facility Commitment and Fixed Facility Commitment, as the case
may be, including any associated prepayment premiums or other amounts due under
the Notes (but if Borrower is not required to prepay all of the Variable
Advances Outstanding or Fixed Advances Outstanding, as the case may be, Borrower
shall have the right to select which of the Variable Advances or Fixed Advances,
as the case may be, shall be repaid); and
 
(c)           Receipt by Lender on the Closing Date of one (1) or more
counterparts of the Facility Termination Document, dated as of the Closing Date,
signed by each of the parties (other than Lender) who is a party to such
Facility Termination Document.
 
Section 6.10.    Conditions Precedent to Termination of Credit Facility.  
 
The right of Borrower to terminate this Agreement and the Credit Facility and to
receive a release of all of the Collateral from the Collateral Pool and Lender’s
obligation to execute and deliver the Credit Facility Termination Documents on
the Closing Date are subject to the following conditions precedent:


(a)           Receipt by Lender of the fully executed Credit Facility
Termination Request; and
 
(b)           Payment by Borrower in full of all of the Notes Outstanding on the
Closing Date, including any associated prepayment premiums or other amounts due
under the Notes and all other amounts owing by Borrower to Lender under this
Agreement.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
29

--------------------------------------------------------------------------------

 
 
Section 6.11.
Delivery of Opinion Relating to Advance Request, Addition Request, Substitution
Request, Conversion Request or Expansion Request.  

 
With respect to the closing of an Advance Request, an Addition Request, a
Substitution Request, a Conversion Request or an Expansion Request, it shall be
a condition precedent that Lender receives favorable opinions of counsel
(including local counsel, as applicable) to Borrower, as to the due organization
and qualification of Borrower, the due authorization, execution, delivery and
enforceability of each Loan Document executed in connection with the Request and
such other matters as Lender may reasonably require, each dated as of the
Closing Date for the Request, in form and substance satisfactory to Lender in
all respects.


Section 6.12.    Delivery of Property-Related Documents.  
 
With respect to each of the Initial Mortgaged Properties or an Additional
Mortgaged Property or a Substitute Mortgaged Property, it shall be a condition
precedent that Lender receive from Borrower each of the documents and reports
required by Lender pursuant to the Underwriting Requirements in connection with
the addition of such Mortgaged Property to the Collateral Pool and, each of the
following, each dated as of the applicable Closing Date for the Initial
Mortgaged Property or an Additional Mortgaged Property or a Substitute Mortgaged
Property, as the case may be, if applicable, in form and substance satisfactory
to Lender in all respects:


(a)           A commitment for the Title Insurance Policy applicable to the
Mortgaged Property and a pro forma Title Insurance Policy based on the
Commitment;
 
(b)           the Insurance Policy (or a certified copy of the Insurance Policy)
applicable to the Mortgaged Property;
 
(c)           The Survey applicable to the Mortgaged Property;
 
(d)           Evidence satisfactory to Lender of compliance of the Mortgaged
Property with Applicable Laws;
 
(e)           A Replacement Reserve Agreement or an amendment thereto, providing
for the establishment of a replacement reserve account, to be pledged to Lender,
in which the owner shall (unless waived by Lender) periodically deposit amounts
for replacements for improvements at the Mortgaged Property and as additional
security for Borrower’s obligations under the Loan Documents;
 
(f)           If required by Lender, a Completion/Repair and Security Agreement
or an amendment thereto, together with required escrows, on the standard form
required by Lender;
 
(g)           An Assignment of Management Agreement or an amendment thereto, on
the standard form required by Lender;
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
30

--------------------------------------------------------------------------------

 
 
(h)           An Assignment of Leases and Rents, if Lender determines one to be
necessary or desirable, provided that the provisions of any such assignment
shall be substantively identical to those in the Security Instrument covering
the Collateral, with such modifications as may be necessitated by applicable
state or local law;
 
(i)           In relation to each Initial Mortgaged Property, a Security
Instrument to effectuate the addition of such Initial Mortgaged Property to the
Collateral Pool, in relation to each Additional Mortgaged Property, a Security
Instrument to effectuate the addition of such Additional Mortgaged Property to
the Collateral Pool, and in relation to each Substitute Mortgaged Property, a
Security Instrument to effectuate the addition of such Substitute Mortgaged
Property to the Collateral Pool and a Note relating to the Mortgaged
Properties.  The amount secured by each Security Instrument shall be equal to
the Commitment in effect from time to time;
 
(j)           A Certificate of Borrower Parties;
 
(k)           A Confirmation of Guaranty by each party providing a guaranty to
Lender; and
 
(l)           A Contribution Agreement or an amendment thereto.
 
Section 6.13.    Additional Collateral.
 
If Lender determines that, with respect to the addition, release or substitution
of Mortgaged Properties, the Coverage and LTV Tests are not met when required to
be satisfied by the terms of this Agreement, Borrower shall have the option of
either (A) providing to Lender a Letter of Credit which shall either have a term
equal to the Term of this Agreement or shall have a term of at least 364 days
and provide for a drawing 30 days prior to its date of termination in the event
it is not renewed; (B) depositing cash or Cash Equivalents to the Cash
Collateral Account; (C) adding an Additional Mortgaged Property to the
Collateral Pool in a manner which meets the requirements of Article 3, but which
Additional Mortgaged Property is to be encumbered solely by a Security
Instrument in favor of Lender securing all of the Obligations (any of the above
constituting “Additional Collateral”); or (D) to the extent permitted under the
Loan Documents, prepaying in part or in whole the outstanding principal amount
of Advances designated by Lender, in each case in an amount or, in relation to
an Additional Mortgaged Property, with value equal to that amount which Lender
determines will cause the Coverage and LTV Tests to be satisfied.  For purposes
of making such calculation, Lender shall deduct the amount of cash and Cash
Equivalents deposited to the Cash Collateral Account or the amount available
under the Letter of Credit from the outstanding principal balance of all
Advances (the “Assumed Mortgage Principal Amount”) and (i) calculate the
interest component of debt service based on such Assumed Mortgage Principal
Amount and (ii) calculate the principal component of debt service by multiplying
the actual amount of principal times a fraction with a numerator equal to the
Assumed Mortgage Principal Amount and a denominator equal to the actual
outstanding principal amount of all of the Advances.  In the event such Borrower
exercises either of the options set forth in clauses (A) or (B) of this
paragraph, Borrower shall execute and deliver a Cash Collateral
Agreement.  Lender shall agree at the request of Borrower to exchange one type
of Additional Collateral for another type of Additional Collateral provided such
other type of Additional Collateral is of equivalent value and which meets the
requirements of this Agreement.  Notwithstanding any provision hereof to the
contrary, except for any Substitution Deposit delivered in accordance with
Section 3.07  (the amount and application of which shall be determined in
accordance with said Section 3.07),  (i) the value of any Additional Collateral
delivered pursuant to this Section 6.13 (other than Substitution Deposits) shall
not exceed ten percent (10%) of the aggregate Valuation of  all Mortgaged
Properties in the Collateral Pool, and (ii) in the event the Coverage and LTV
Tests (without regard to the Additional Collateral) are not satisfied within one
year after delivery of the Additional Collateral, Borrower shall be required to
prepay the Advances Outstanding in an amount determined by Lender to cause the
Coverage and LTV Tests to be satisfied, and the Lender may draw on such
Additional Collateral and use the monies to make such prepayment. Any Advances
required to be prepaid pursuant to the preceding sentence shall be selected by
the Borrower and, in addition to the prepayment of the related Notes, Borrower
shall pay all associated prepayment premiums and other amounts due under the
Notes being prepaid.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
31

--------------------------------------------------------------------------------

 
 
Section 6.14.    Letters of Credit.
 
(a)           Letter of Credit Requirements.  If Borrower provides Lender with a
Letter of Credit pursuant to this Agreement, the Letter of Credit shall be in
form and substance satisfactory to Lender and Lender shall be entitled to draw
under such Letter of Credit solely upon presentation of a sight draft to the LOC
Bank.  Any Letter of Credit shall be for a term of at least 364 days.  Any
Letter of Credit shall be issued by a financial institution satisfactory to
Lender and shall have its long-term debt obligations and its short-term debt
obligations rated in accordance with the requirements of Fannie Mae then in
effect.
 
(b)           Draws Under Letter of Credit.  Lender shall have the right to draw
monies under the Letter of Credit:
 
(i)           upon the occurrence of (A) an Event of Default; or (B) a Potential
Event of Default of which the Borrower has knowledge has occurred and continued
for two (2) Business Days;
 
(ii)           if 30 days prior to the expiration of the Letter of Credit, the
Letter of Credit has not been extended for a term of at least 364 days or has
not been substituted with a replacement Letter of Credit which satisfies the
requirements of this Agreement; or
 
(iii)           upon the downgrading of the ratings of the long-term or short
term debt obligations of the LOC Bank below the requirements of Fannie Mae then
in effect, provided Borrower does not immediately take action to substitute the
Letter of Credit with a replacement Letter of Credit which satisfies the
requirements of this Agreement and does not deliver such replacement Letter of
Credit within thirty (30) days of such downgrading.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
32

--------------------------------------------------------------------------------

 
 
(c)           Deposit to Cash Collateral Agreement.  If Lender draws under the
Letter of Credit pursuant to Section 6.14(b)(ii) or (iii) above, Lender shall
deposit such draw monies into the Cash Collateral Account, pursuant to the terms
of the Cash Collateral Agreement.
 
(d)           Default Draws.  If Lender draws under the Letter of Credit
pursuant to Section 6.14(b)(i) above, Lender shall have the right to use monies
drawn under the Letter of Credit for any of the following purposes:
 
(i)               to pay any amounts required to be paid by Borrower under the
Loan Documents (including, without limitation, any amounts required to be paid
to Lender under this Agreement);
 
(ii)              to (on such Borrower’s behalf, or on its own behalf if Lender
becomes the owner of the Mortgaged Property) prepay any Note;
 
(iii)             to make improvements or repairs to any Mortgaged Property
which Lender determines are necessary to ensure that the Mortgaged Property
meets the requirements set forth in the Loan Documents; or
 
(iv)             to deposit monies into the Cash Collateral Account.
 
(e)           Legal Opinion.  Prior to or simultaneous with the delivery of any
new Letter of Credit (but not the extension of any existing Letter of Credit),
such Borrower shall cause the LOC Bank’s counsel to deliver a legal opinion
substantially in the form of Exhibit W-1 or Exhibit W-2, as applicable, and in
any event satisfactory in form and substance to the Lender in the Lender’s
reasonable discretion.
 
ARTICLE 7
REPRESENTATIONS AND WARRANTIES
 
Section 7.01.    Representations and Warranties of Borrower.  
 
The representations and warranties of Borrower Parties are contained in the
Certificate of Borrower Parties.


Section 7.02.    Representations and Warranties of Lender.  
 
Lender hereby represents and warrants to Borrower as follows as of the date
hereof:


(a)           Due Organization.  Lender is a corporation duly organized, validly
existing and in good standing under the laws of Ohio.
 
(b)           Power and Authority.  Lender has the requisite power and authority
to execute and deliver this Agreement and to perform its obligations under this
Agreement.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
33

--------------------------------------------------------------------------------

 
 
(c)           Due Authorization.  The execution and delivery by Lender of this
Agreement, and the consummation by it of the transactions contemplated thereby,
and the performance by it of its obligations thereunder, have been duly and
validly authorized by all necessary action and proceedings by it or on its
behalf.
 
ARTICLE 8
AFFIRMATIVE COVENANTS OF BORROWER AND GUARANTOR
 
Borrower agrees and covenants with Lender that, at all times during the Term of
this Agreement:


Section 8.01.    Compliance with Agreements.
 
(a)           Borrower and Guarantor shall comply with all the terms and
conditions of each Loan Document to which it is a party or by which it is bound;
provided, however, that Borrower’s or Guarantor’s failure to comply with such
terms and conditions shall not be an Event of Default until the expiration of
the applicable notice and cure periods, if any, specified in the applicable Loan
Document.
 
(b)           Borrower shall comply with all the material terms and conditions
of any building permits or any conditions, easements, rights-of-way or covenants
of record, restrictions of record or any recorded or, to the extent Borrower has
knowledge thereof, unrecorded agreements affecting or concerning any Mortgaged
Property including planned development permits, condominium declarations, and
reciprocal easement and regulatory agreements with any Governmental Authority;
provided, however, that Borrower’s failure to comply with such terms and
conditions shall not be an Event of Default until the expiration of the
applicable notice and cure periods, if any, specified in the applicable
document.
 
Section 8.02.    Maintenance of Existence.
 
(a)           Each Borrower Party shall maintain its existence and continue to
be organized under the laws of the state of its organization. Borrower shall
continue to be duly qualified to do business in each jurisdiction in which such
qualification is necessary to the conduct of its business and where the failure
to be so qualified would adversely affect the validity of, the enforceability
of, or the ability to perform, its obligations under this Agreement or any other
Loan Document.
 
(b)           During the Term of this Agreement, REIT Guarantor shall qualify,
and be taxed as, a real estate investment trust under Subchapter M of the
Internal Revenue Code and will not be engaged in any activities which would
reasonably be anticipated to jeopardize such qualification and tax treatment.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
34

--------------------------------------------------------------------------------

 
 
Section 8.03.    Financial Statements; Accountants’ Reports; Other Information. 
 
(a)  Each Borrower Party shall keep and maintain at all times at the address set
forth in Section 15.08 of this Agreement, and upon Lender’s request shall make
available at the Mortgaged Property, complete and accurate books of accounts and
records (including copies of supporting bills and invoices) in sufficient detail
to correctly reflect (i) all of Borrower’s and Guarantor’s financial
transactions and assets, and (ii) the results of the operation of each Mortgaged
Property, and copies of all written contracts, Leases and other instruments
which affect each Mortgaged Property (including all bills, invoices and
contracts for electrical service, gas service, water and sewer service, waste
management service, telephone service and management services, if any).  The
books, records, contracts, Leases and other instruments shall be subject to
examination and inspection at any reasonable time by Lender.
 
(b)  In addition, each Borrower and Guarantor (with respect to clauses (i),
(ii), (iii), (ix) and (xi) set forth below) shall furnish, or cause to be
furnished, to Lender:
 
(i)           Annual Financial Statements.  As soon as available, and in any
event within ninety (90) days after the close of its fiscal year during the Term
of this Agreement, the balance sheet showing all assets and liabilities of
Borrower and REIT Guarantor as of the end of such fiscal year, the statement of
income, expenses, equity and retained earnings of Borrower’s operation and REIT
Guarantor’s operation for such fiscal year, and the statement of changes in
financial position and cash flows of Borrower and REIT Guarantor for such fiscal
year, all in reasonable detail and stating in comparative form the respective
figures for the corresponding date and period in the prior fiscal year, prepared
in accordance with GAAP consistently applied and accompanied by a certificate of
REIT Guarantor’s independent certified public accountants to the effect that
such financial statements have been reviewed by such accountants, and that such
financial statements fairly present the results of its operations and financial
condition for the periods and dates indicated, with such certification to be
free of exceptions and qualifications as to the scope of the audit as to the
going concern nature of the business and accompanied by a certificate of an
authorized representative of Borrower reasonably acceptable to Lender stating
that such financial statements fairly present the results of its operations and
financial condition for the periods and dates indicated;
 
(ii)           Quarterly Financial Statements.  As soon as available, and in any
event within forty five (45) days after each of the first three fiscal quarters
of each fiscal year during the Term of this Agreement, the unaudited balance
sheet showing all assets and liabilities of Borrower as of the end of such
fiscal quarter, the unaudited statement of income, expenses, equity and retained
earnings of Borrower and the unaudited statement of changes in financial
position and cash flows of Borrower for the portion of the fiscal year ended
with the last day of such quarter, and if required by Lender, a statement of
income and expenses of each Mortgaged Property for the prior month, all prepared
in accordance with GAAP and in reasonable detail and stating in comparative form
the respective figures for the corresponding date and period in the previous
fiscal year, accompanied by a certificate of an authorized representative of
Borrower reasonably acceptable to Lender stating that such financial statements
have been prepared in accordance with GAAP, consistently applied, and fairly
present the results of its operations and financial condition for the periods
and dates indicated, subject to year end adjustments in accordance with GAAP;
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
35

--------------------------------------------------------------------------------

 
 
(iii)            Quarterly Property Statements.  As soon as available, and in
any event within forty five (45) days after each Calendar Quarter, a statement
of income and expenses of each Mortgaged Property prepared in accordance with
GAAP and accompanied by a certificate of an authorized representative of
Borrower reasonably acceptable to Lender to the effect that each such statement
of income and expenses fairly, accurately and completely presents the operations
of each such Mortgaged Property for the period indicated;
 
(iv)            Annual Property Statements.  On an annual basis within forty
five (45) days after the close of its fiscal year, an annual statement of income
and expenses of each Mortgaged Property accompanied by a certificate of an
authorized representative of Borrower reasonably acceptable to Lender to the
effect that each such statement of income and expenses fairly, accurately and
completely presents the operations of each such Mortgaged Property for the
period indicated;
 
(v)            Monthly Property Statements.  Upon Lender's request, a monthly
property management report for each Mortgaged Property, showing the number of
inquiries made and rental applications received from tenants or prospective
tenants and deposits received from tenants and any other information requested
by Lender;
 
(vi)            Updated Rent Rolls.  Within 120 days after the end of each
fiscal year of each Borrower, and at any other time upon Lender’s request, a
current Rent Roll for each Mortgaged Property, showing the name of each tenant,
and for each tenant, the space occupied, the lease expiration date, the rent
payable for the current month, the date through which rent has been paid and any
other information requested by Lender and accompanied by a certificate of an
authorized representative of Borrower reasonably acceptable to Lender to the
effect that each such Rent Roll fairly, accurately and completely presents the
information required therein;
 
(vii)            Security Deposit Information.  Within 120 days after the end of
each fiscal year of Borrower, and at any other time upon Lender’s request, an
accounting of all security deposits held in connection with any Lease of any
part of any Mortgaged Property, including the name and identification number of
the accounts in which such security deposits are held, the name and address of
the financial institutions in which such security deposits are held and the name
and telephone number of the person to contact at such financial institution,
along with any authority or release necessary for Lender to access information
regarding such accounts;
 
(viii)            Accountants’ Reports; Other Reports.  Promptly upon receipt
thereof: (1) copies of any reports or management letters submitted to Borrower
by its independent certified public accountants in connection with the
examination of its financial statements made by such accountants (except for
reports otherwise provided pursuant to subsection (a) above); provided, however,
that Borrower shall only be required to deliver such reports and management
letters to the extent that they relate to Borrower or any Mortgaged Property;
and (2) all schedules, financial statements or other similar reports delivered
by Borrower pursuant to the Loan Documents or requested by Lender with respect
to Borrower’s business affairs or condition (financial or otherwise) or any of
the Mortgaged Properties;
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
36

--------------------------------------------------------------------------------

 
 
(ix)           Ownership Interests.  Within 120 days after the end of each
fiscal year of Borrower and REIT Guarantor, and at any other time upon Lender’s
request, a statement that identifies all owners of any interest in Borrower and
the interest held by each, if Borrower is a corporation, all officers and
directors of Borrower, and if Borrower is a limited liability company, all
managers who are not members;
 
(x)            Annual Budgets.  Prior to the start of its fiscal year, an annual
budget for each Mortgaged Property for such fiscal year, setting forth an
estimate of all of the costs and expenses, including capital expenses, of
maintaining and operating each Mortgaged Property; and
 
(xi)           Federal Tax Returns.  Within thirty (30) days of filing, the
Federal tax return of Borrower and REIT Guarantor.
 
(c)           Each of the statements, schedules and reports required by
Section 8.03 shall be certified to be complete and accurate by an individual
having authority to bind Borrower, and shall be in such form and contain such
detail as Lender may reasonably require.  Lender also may require that any
statements, schedules or reports be audited at Borrower's expense by independent
certified public accountants acceptable to Lender.
 
(d)  If Borrower fails to provide in a timely manner the statements, schedules
and reports required by Section 8.03, Lender shall have the right to have
Borrower's books and records audited, at Borrower's expense, by independent
certified public accountants selected by Lender in order to obtain such
statements, schedules and reports, and all related costs and expenses of Lender
shall become immediately due and payable and shall become an additional part of
the Indebtedness as provided in Section 12 of each Security Instrument.
 
(e)  If an Event of Default has occurred and is continuing, Borrower shall
deliver to Lender upon written demand all books and records relating to the
Mortgaged Property or its operation.
 
(f)  Borrower irrevocably authorizes Lender to obtain a credit report on
Borrower at any time.
 
(g)  If an Event of Default has occurred and Lender has not previously required
Borrower to furnish a quarterly statement of income and expense for the
Mortgaged Property, Lender may require Borrower to furnish such a statement
within forty five (45) days after the end of each fiscal quarter of Borrower
following such Event of Default.
 
Section 8.04.    Access to Records; Discussions With Officers and Accountants. 
 
To the extent permitted by law and in addition to the applicable requirements of
the Security Instruments, Borrower shall permit Lender to:
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
37

--------------------------------------------------------------------------------

 
 
(a)           inspect, make copies and abstracts of, and have reviewed or
audited, such of Borrower’s books and records as may relate to the Obligations
or any Mortgaged Property;
 
(b)           at any time discuss Borrower’s affairs, finances and accounts with
Borrower’s senior management or property managers and independent public
accountants; after an Event of Default, discuss Borrower’s affairs, finances and
account with Guarantor’s officers, partners and employees;
 
(c)           discuss the Mortgaged Properties’ conditions, operations or
maintenance with the managers of such Mortgaged Properties, the officers and
employees of Borrower and/or the Guarantor; and
 
(d)           receive any other information that Lender reasonably deems
necessary or relevant in connection with any Advance, any Loan Document or the
Obligations from the officers and employees of such Borrower or third parties.
 
Notwithstanding the foregoing, prior to an Event of Default or Potential Event
of Default and in the absence of an emergency, all inspections shall be
conducted at reasonable times during normal business hours upon reasonable
notice to Borrower.
 
Section 8.05.    Certificate of Compliance. 
 
Borrower shall deliver to Lender concurrently with the delivery of the financial
statements and/or reports required by Section 8.03(a) and Section 8.03(b) a
certificate signed by an authorized representative of Borrower reasonably
acceptable to Lender (i) setting forth in reasonable detail the calculations
required to establish whether Borrower and Guarantor were in compliance with the
requirements of Article 8 of this Agreement on the date of such financial
statements, and (ii) stating that, to the best knowledge of such individual
following reasonable inquiry, no Event of Default or Potential Event of Default
has occurred, or if an Event of Default or Potential Event of Default has
occurred, specifying the nature thereof in reasonable detail and the action
Borrower is taking or proposes to take.  Any certificate required by this
Section shall run directly to and be for the benefit of Lender and Fannie Mae.


Section 8.06.    Maintain Licenses. 
 
Borrower shall procure and maintain in full force and effect all licenses,
Permits, charters and registrations which are material to the conduct of its
business and shall abide by and satisfy all terms and conditions of all such
licenses, Permits, charters and registrations.


Section 8.07.    Inform Lender of Material Events. 
 
Borrower shall promptly inform Lender in writing of any of the following (and
shall deliver to Lender copies of any related written communications,
complaints, orders, judgments and other documents relating to the following) of
which Borrower has actual knowledge:


Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
38

--------------------------------------------------------------------------------

 
 
(a)           Defaults.  The occurrence of any Event of Default or any Potential
Event of Default under this Agreement or any other Loan Document;
 
(b)           Regulatory Proceedings.  The commencement of any rulemaking or
disciplinary proceeding or the promulgation of any proposed or final rule which
would have, or may reasonably be expected to have, a Material Adverse Effect;
the receipt of notice from any Governmental Authority having jurisdiction over
Borrower that (i) Borrower is being placed under regulatory supervision, (ii)
any license, Permit, charter, membership or registration material to the conduct
of Borrower’s business or the Mortgaged Properties is to be suspended or revoked
or (iii) Borrower is to cease and desist any practice, procedure or policy
employed by Borrower in the conduct of its business, and such cessation would
have, or may reasonably be expected to have, a Material Adverse Effect;
 
(c)           Bankruptcy Proceedings.  The commencement of any proceedings by or
against Borrower or Guarantor under any applicable bankruptcy, reorganization,
liquidation, insolvency or other similar law now or hereafter in effect or of
any proceeding in which a receiver, liquidator, trustee or other similar
official is sought to be appointed for Borrower or Guarantor;
 
(d)           Environmental Claim.  The receipt from any Governmental Authority
or other Person of any notice of violation, claim, demand, abatement, order or
other order or direction (conditional or otherwise) for any damage, including
personal injury (including sickness, disease or death), tangible or intangible
property damage, contribution, indemnity, indirect or consequential damages,
damage to the environment, pollution, contamination or other adverse effects on
the environment, removal, cleanup or remedial action or for fines, penalties or
restrictions, resulting from or based upon (i) the existence or occurrence, or
the alleged existence or occurrence, of a Hazardous Substance Activity on any
Mortgaged Property in violation of any law or (ii) the violation, or alleged
violation, of any Hazardous Materials Laws in connection with any Mortgaged
Property or any of the other assets of Borrower;
 
(e)           Material Adverse Effects.  The occurrence of any act, omission,
change or event (including the commencement or written threat of any proceedings
by or against Borrower in any Federal, state or local court, or before any
Governmental Authority, or before any arbitrator), that has, or would have, a
Material Adverse Effect, subsequent to the date of the most recent audited
financial statements of Borrower delivered to Lender pursuant to Section 8.03;
 
(f)           Accounting Changes.  Any material change in Borrower’s accounting
policies or financial reporting practices;
 
(g)           Legal and Regulatory Status.  The occurrence of any act, omission,
change or event, including any Governmental Approval, the result of which is to
change or alter in any way the legal or regulatory status of Borrower; and
 
(h)           Change in Senior Management.  Any change in the identity of Senior
Management.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
39

--------------------------------------------------------------------------------

 
 
Section 8.08.    Compliance with Applicable Law. 
 
Borrower shall comply in all material respects with all Applicable Laws now or
hereafter affecting any Mortgaged Property or any part of any Mortgaged Property
or requiring any alterations, repairs or improvements to any Mortgaged
Property.  Borrower shall procure and continuously maintain in full force and
effect, and shall abide by and satisfy all material terms and conditions of all
Permits, and shall comply with all written notices from Governmental
Authorities.


Section 8.09.    Alterations to the Mortgaged Properties. 
 
Except as otherwise provided in the Loan Documents, Borrower shall have the
right to undertake any alteration, improvement, demolition, removal or
construction (collectively, “Alterations”) to the Mortgaged Property which it
owns without the prior consent of Lender; provided, however, that in any case,
no such Alteration shall be made to any Mortgaged Property without the prior
written consent of Lender if (i) such Alteration could reasonably be expected to
adversely affect the value of such Mortgaged Property or its operation as a
multifamily housing facility in substantially the same manner in which it is
being operated on the date such property became Collateral, (ii) the
construction of such Alteration could reasonably be expected to result in
interference to the occupancy of tenants of such Mortgaged Property such that
tenants in occupancy with respect to five percent (5%) or more of the Leases
would be permitted to terminate their Leases or to abate the payment of all or
any portion of their rent, or (iii) such Alteration will be completed in more
than twelve (12) months from the date of commencement or in the last year of the
Term of this Agreement.  Notwithstanding the foregoing, Borrower must obtain
Lender’s prior written consent to construct Alterations with respect to the
Mortgaged Property costing in excess of, with respect to any Mortgaged Property,
the number of bedrooms in such Mortgaged Property multiplied by $2,000, but in
any event, costs in excess of $250,000 and Borrower must give prior written
notice to Lender of its intent to construct Alterations with respect to such
Mortgaged Property costing in excess of $100,000; provided, however, that the
preceding requirements shall not be applicable to Alterations made, conducted or
undertaken by Borrower as part of Borrower’s routine maintenance and repair of
the Mortgaged Properties as required by the Loan Documents.


Section 8.10.    Loan Document Taxes. 
 
If any tax, assessment or Imposition (other than a franchise tax or excise tax
imposed on or measured by, the net income or capital (including branch profits
tax) of Lender (or any transferee or assignee thereof, including a participation
holder)) (“Loan Document Taxes”) is levied, assessed or charged by the United
States, or any State in the United States, or any political subdivision or
taxing authority thereof or therein upon any of the Loan Documents or the
obligations secured thereby, the interest of Lender in the Mortgaged Properties,
or Lender by reason of or as holder of the Loan Documents, Borrower shall pay
all such Loan Document Taxes to, for, or on account of Lender (or provide funds
to Lender for such payment, as the case may be) as they become due and payable
and shall promptly furnish proof of such payment to Lender, as applicable.  In
the event of passage of any law or regulation permitting, authorizing or
requiring such Loan Document Taxes to be levied, assessed or charged, which law
or regulation in the opinion of counsel to Lender may prohibit Borrower from
paying the Loan Document Taxes to or for Lender, Borrower shall enter into such
further instruments as may be permitted by law to obligate Borrower to pay such
Loan Document Taxes.


Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
40

--------------------------------------------------------------------------------

 


Section 8.11.    Further Assurances. 
 
Borrower, at the request of Lender, shall execute and deliver and, if necessary,
file or record such statements, documents, agreements, UCC financing and
continuation statements and such other instruments and take such further action
as Lender from time to time may reasonably request as reasonably necessary,
desirable or proper to carry out more effectively the purposes of this Agreement
or any of the other Loan Documents or to subject the Collateral to the lien and
security interests of the Loan Documents or to evidence, perfect or otherwise
implement, to assure the lien and security interests intended by the terms of
the Loan Documents or in order to exercise or enforce its rights under the Loan
Documents.  If Lender believes that an “all-asset” collateral description, as
contemplated by Section 9-504(2) of the UCC, is appropriate as to any Collateral
under any Loan Document, the Lender is irrevocably authorized to use such a
collateral description, whether in one or more separate filings or as part of
the collateral description in a filing that particularly describes the
collateral.


Section 8.12.    Transfer of Ownership Interests in Borrower or Guarantor. 
 
(a)           Prohibition on Transfers.  Subject to paragraph (b) of this
Section, no Targeted Entity shall cause or permit a Transfer or a Change of
Control.
 
(b)           Permitted Transfers.  Notwithstanding the provisions of paragraph
(a) of this Section, the following Transfers by a Targeted Entity, upon thirty
(30) days’ prior written notice to Lender, in the case of subclause (ii), (iii)
and (iv) below, are permitted without the consent of Lender (except that with
respect to subclauses (iii) and (iv) below, changes to the Organizational
Documents must be approved by Lender):
 
(i)           The issuance by REIT Guarantor of stock and the subsequent
Transfer of such stock; provided, however, that no Change of Control occurs as
the result of such Transfer.
 
(ii)           A merger with or acquisition of another entity by Guarantor,
provided that (1) such Guarantor is the surviving entity after such merger or
acquisition, (2) no Change of Control occurs, and (3) such merger or acquisition
does not result in an Event of Default, as such terms are defined in this
Agreement.
 
(iii)           A Transfer of no greater than 49% of the limited partnership
interest or membership interests in any of the Borrowers to a Person, provided,
however, after such Transfer, (A) there shall be no Change of Control, (B) such
Transfer shall not be to a Prohibited Person, (C) no Borrower shall be in any
manner Controlled by such Person and such Person shall not have consent rights
over decisions and (D) any changes to the Borrower Organizational Documents are
satisfactory to Lender.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
41

--------------------------------------------------------------------------------

 
 
(iv)           A Transfer of no greater than 49% of the limited partnership
interest in the EROP Guarantor to a Person, provided, however, after such
Transfer, (A) there shall be no Change of Control, (B) such Transfer shall not
be to a Prohibited Person, (C) the EROP Guarantor shall not be in any manner
Controlled by such Person and such Person shall not have consent rights over
decisions and (D) any changes to the EROP Guarantor Organizational Documents are
satisfactory to Lender.
 
Section 8.13.    Transfer of Ownership of Mortgaged Property.
 
(a)           Prohibition on Transfers.  Subject to paragraph (b) of this
Section, neither Borrower nor Guarantor shall cause or permit a Transfer of all
or any part of a Mortgaged Property or interest in any Mortgaged Property.
 
(b)           Permitted Transfers.  Notwithstanding provision (a) of this
Section, the following Transfers of a Mortgaged Property by Borrower or
Guarantor, upon thirty (30) days prior written notice to Lender, are permitted
without the consent of Lender:
 
(i)            The grant of a leasehold interest in individual dwelling units or
commercial spaces in accordance with the Security Instrument.
 
(ii)            A sale or other disposition of obsolete or worn out personal
property which is contemporaneously replaced by comparable personal property of
equal or greater value which is free and clear of liens, encumbrances and
security interests other than those created by the Loan Documents or Permitted
Liens.
 
(iii)           The creation of a mechanic’s or materialmen’s lien or judgment
lien against a Mortgaged Property which is released of record or otherwise
remedied to Lender’s satisfaction within thirty (30) days of the date of
creation.
 
(iv)           The grant of an easement if, prior to the granting of the
easement, Borrower causes to be submitted to Lender all information required by
Lender to evaluate the easement, and if Lender consents to such easement based
upon Lender’s determination that the easement will not materially affect the
operation of the Mortgaged Property or Lender’s interest in the Mortgaged
Property and Borrower pays to Lender, on demand, all reasonable third party
out-of-pocket costs and expenses incurred by Lender in connection with reviewing
Borrower’s request.  Lender shall not unreasonably withhold its consent to or
withhold its agreement to subordinate the lien of a Security Instrument to (1)
the grant of a utility easement serving a Mortgaged Property to a publicly
operated utility, or (2) the grant of an easement related to expansion or
widening of roadways, provided that any such easement is in form and substance
reasonably acceptable to Lender and does not materially and adversely affect the
access, use or marketability of a Mortgaged Property.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
42

--------------------------------------------------------------------------------

 
 
(c)           Assumption of Collateral Pool.  Notwithstanding paragraph (a) of
this Section, a Transfer of the entire Collateral Pool may be permitted with the
prior written consent of Lender if each of the following requirements is
satisfied:
 
(i)            the transferee (“New Collateral Pool Borrower”) is a Single
Purpose entity, is not directly or indirectly owned by and is not a Prohibited
Person, and executes an assumption agreement that is acceptable to Lender
pursuant to which such New Collateral Pool Borrower assumes all obligations of a
Borrower under all the applicable Loan Documents and Borrower and Guarantor are
released from their obligations in a manner satisfactory to Lender;
 
(ii)           the applicable Loan Documents shall be amended and restated as
deemed necessary or appropriate by Lender to meet the then-applicable
requirements of Fannie Mae; provided, however, any waivers granted in connection
with the Initial Advances will not be reinstated unless specifically approved by
Lender and Fannie Mae, and provided further, the interest rates and pricing in
connection with any Outstanding Notes shall remain unchanged, subject to the
terms of the Loan Documents;
 
(iii)          after giving effect to the assumption, the requirements of
Section 6.05 and the General Conditions contained in Section 6.01 shall be
satisfied;
 
(iv)         New Collateral Pool Borrower shall make such deposits to the
reserves or escrow funds established under the Loan Documents, including
replacement reserves, completion/repair reserves, and all other required escrow
and reserve funds at such times and in such amounts as determined by Lender at
the time of the assumption;
 
(v)          New Collateral Pool Borrower shall propose a guarantor acceptable
to Lender, which guarantor is not directly or indirectly owned by and is not a
Prohibited Person, and executes and delivers a guaranty acceptable to Lender,
provided that the guaranty is guaranteeing a non-recourse loan with comparable
exceptions to non-recourse as set forth in Section 14.01;
 
(vi)         Lender shall be the servicer of the loan; and
 
(vii)        the requirements of Section 8.14 are satisfied.
 
Section 8.14.    Consent to Prohibited Transfers. 
 
(a)           Consent to Prohibited Transfers.  Lender may, in its sole and
absolute discretion, consent to a Transfer that would otherwise violate Sections
8.12 and 8.13 if, prior to the Transfer, Borrower or Guarantor, as the case may
be, has satisfied each of the following requirements:
 
(i)             the submission to Lender of all information required by Lender
to make the determination required by this Section;
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
43

--------------------------------------------------------------------------------

 
 
(ii)             the absence of any Event of Default;
 
(iii)             the transferee and any guarantor that is not directly or
indirectly owned by and is not a Prohibited Person meets all of the eligibility,
credit, management and other standards (including any standards with respect to
previous relationships between Lender and the transferee and the organization of
the transferee) customarily applied by Lender at the time of the proposed
Transfer to the approval of borrowers or guarantors, as the case may be, in
connection with the origination or purchase of similar mortgages, deeds of trust
or deeds to secure debt on multifamily properties;
 
(iv)             in the case of a Transfer of direct or indirect ownership
interests in Borrower or Guarantor, as the case may be, if transferor or any
other person has obligations under any Loan Documents, the execution by the
transferee of one (1) or more individuals or entities acceptable to Lender
and/or Fannie Mae of an assumption agreement that is acceptable to Lender and
that, among other things, requires the transferee to perform all obligations of
transferor or such person set forth in such Loan Document, and may require that
the transferee comply with any provisions of this Instrument or any other Loan
Document which previously may have been waived by  Lender;
 
(v)             if a Variable DMBS Advance and/or a Fixed Advance with an MBS
execution is Outstanding, the Transfer shall not cause any adverse consequences
in the taxes or accounting of the trust pursuant to which the DMBS or MBS is
issued as determined by Fannie Mae;
 
(vi)   Lender’s receipt of all of the following:
 
(1)             a transfer fee equal to one (1) percent of the Commitment
immediately prior to the transfer.
 
(2)             In addition, Borrower shall be required to reimburse Lender for
all of Lender’s reasonable out-of-pocket costs (including reasonable attorneys’
fees) incurred in reviewing the Transfer request;


(vii)         the Transfer will not result in a significant modification under
Section 1001 of the Internal Revenue Code of any Advance that has been
securitized in a mortgaged backed security.


Section 8.15.    Date-Down Endorsements. 
 
Before the release or substitution of a Mortgaged Property and at any time and
from time to time that Lender has reason to believe that an additional lien may
encumber a Mortgaged Property, Lender may obtain an endorsement to each Title
Insurance Policy containing a revolving credit endorsement, amending the
effective date of each such Title Insurance Policy to the date of the title
search performed in connection with the endorsement. Borrower shall pay for the
cost and expenses incurred by Lender to the Title Company in obtaining such
endorsement, provided that, for each Title Insurance Policy, it shall not be
liable to pay for more than one (1) such endorsement in any consecutive twelve
(12) month period.


Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
44

--------------------------------------------------------------------------------

 


Section 8.16.    Ownership of Mortgaged Properties. 
 
Borrower shall be the sole owner of each of the Mortgaged Properties free and
clear of any Liens other than Permitted Liens.


Section 8.17.    Compliance with Net Worth Test.
 
Guarantor and Borrower shall at all times maintain its Net Worth so that it is
not less than $193,000,000.


Section 8.18.    Compliance with Liquidity Test. 
 
Guarantor and Borrower shall at all times maintain cash and Cash Equivalents in
an amount not less than an amount that equals six (6) months of Facility Debt
Service based upon the actual Outstanding principal amount of Advances
calculated for the prior six (6) month period.


Section 8.19.    Change in Property Manager. 
 
Borrower shall give Lender notice of any change in the identity of the property
manager of each Mortgaged Property, and except with respect to property managers
which are Affiliates of the applicable Borrower, no such change shall be made
without the prior consent of Lender.
 
Any management agreement must be in form and substance satisfactory to
Lender.  Borrower agrees to enter into and cause any property manager to enter
into an assignment and subordination of property management agreement in form
and substance satisfactory to Lender and any other documents or agreements
Lender shall deem necessary in connection with the execution of any property
management agreement.
 
Section 8.20.    Single Purpose Entity.  
 
Borrower and each general partner or managing member of Borrower shall maintain
itself as a Single Purpose entity.
 
Section 8.21.    ERISA.
 
Borrower shall at all times remain in compliance in all material respects with
all applicable provisions of ERISA, if any, and shall not incur any liability to
the PBGC on a Plan under Title IV of ERISA.  Neither the Borrower, nor any
member of the Controlled Group is or ever has been obligated to contribute to
any Multiemployer Plan.  The assets of the Borrower do not constitute plan
assets within the meaning of Department of Labor Regulation §2510.3-101 of any
employee benefit plan subject to Title I of ERISA.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
45

--------------------------------------------------------------------------------

 
 
Section 8.22.    Consents or Approvals.
 
Borrower shall obtain any required consent or approval of any creditor of
Borrower, any Governmental Authority or any other Person to perform its
obligations under this Agreement and any other Loan Documents.
 
Section 8.23.    Prepayment of Rents.
 
Subject to the terms of the Security Instruments, Borrower may collect or accept
payment of any Rents for not more than six (6) months prior to the due dates of
such Rents, provided that the aggregate amount of such Rents at any time does
not exceed an amount equal to ten percent (10%) of the aggregate amount of Rents
payable for the entire Collateral Pool during the preceding twelve (12) month
period.
 
Section 8.24.    Affiliate Contracts.
 
Borrower will cause the parties to the Purchasing Agency Agreement dated as of
October 1, 2007 between Allen & O’Hara, Inc. and  Allen & O’Hara Education
Services, Inc., both Affiliates of Borrower, to not amend, restate, modify or
extend such agreement, unless (a) Borrower delivers to Lender a copy of any such
amendment, restatement, modification or extension of such agreement or within
ten (10) days of execution and (b) the terms of the agreement (including the
fee) are consistent with and no worse than the then prevailing market conditions
for a similar arms-length transaction.  The fee paid pursuant to the Purchasing
Agency Agreement, will at all times be a market or below market fee.
 
Section 8.25.    Post Closing Obligation.
 
(a)           With respect to the Mortgaged Property known as Berkeley Place,
located in Clemson, South Carolina, Borrower shall complete radon testing by a
state licensed testing firm in one (1) ground floor unit in buildings 4, 5, 10
and 11 within two (2) months of the date hereof, at Borrower’s expense.  If the
results of such radon testing show that any of the units contain radon in an
amount above 4.0 pCi/L (picoCuries per Liter), Borrower, at its expense, within
six (6) months of the date hereof, shall (i) cause such state licensed testing
firm to complete radon testing in the remaining ground floor units of any
buildings in which the tested unit contained radon in an amount above 4.0 pCi/L
and remediate to Lender’s satisfaction or (ii) remediate all of the units in
such building to Lender’s satisfaction without performing any additional radon
testing.
 
(b)           With respect to the Mortgaged Property known as Carrollton Place,
located in Carrollton, Georgia, Borrower, at its expense, agrees to remediate
the elevated radon levels in Units 601 and 701 to Lender’s satisfaction, within
six (6) months of the date hereof.
 
Section 8.26.    Geographical Diversification Requirements.
 
On or prior to the First Anniversary, the Geographical Diversification
Requirements shall be satisfied.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
46

--------------------------------------------------------------------------------

 
 
ARTICLE 9
NEGATIVE COVENANTS OF BORROWER
 
Borrower and Guarantor, as applicable, agree and covenant with Lender that, at
all times during the Term of this Agreement:


Section 9.01.    Other Activities. 
 
(a)           No Targeted Entity shall amend its Organizational Documents in any
material respect, including without limitation the allocation of decision-making
rights among the members and/or partners, without the prior written consent of
Lender;
 
(b)           No Targeted Entity shall dissolve or liquidate in whole or in
part;
 
(c)           No Targeted Entity shall, except as otherwise provided in this
Agreement, without the prior written consent of Lender, merge or consolidate
with any Person; or
 
(d)           Borrower shall not use, or permit to be used, any Mortgaged
Property for any uses or purposes other than as a Rental Property and ancillary
uses consistent with Rental Properties.
 
Section 9.02.    Liens. 
 
Borrower shall not create, incur, assume or suffer to exist any Lien on
Borrower’s interest in any Mortgaged Property or any part of any Mortgaged
Property, except the Permitted Liens.


Section 9.03.    Indebtedness. 
 
Borrower shall not incur or be obligated at any time with respect to any
Indebtedness (other than Advances) in connection with any of the Mortgaged
Properties.  Neither Borrower nor any owner of Borrower shall incur any
“mezzanine debt,” issue any preferred equity or incur any similar Indebtedness
or equity with respect to any Mortgaged Property.


Section 9.04.    Principal Place of Business. 
 
Borrower shall not change its principal place of business, state of formation,
legal name or the location of its books and records, each as set forth in the
Certificate of Borrower Parties, without first giving thirty (30) days’ prior
written notice to Lender.


Section 9.05.    Condominiums. 
 
Borrower shall not submit any Mortgaged Property to a condominium regime during
the Term of this Agreement.


Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
47

--------------------------------------------------------------------------------

 


Section 9.06.    Restrictions on Distributions. 
 
Borrower shall not make any distributions of any nature or kind whatsoever to
the owners of its Ownership Interests as such if, at the time of such
distribution, a Potential Event of Default or an Event of Default has occurred
and remains uncured.


Section 9.07.    No Hedging Arrangements.
 
Without the prior written consent of Lender, or unless otherwise required by the
Pledge, Interest Rate Cap Agreement, Borrower will not enter into or guarantee,
provide security for or otherwise undertake any form of contingent obligation
with respect to any Hedging Arrangement.


Section 9.08.    Confidentiality of Certain Information.
 
Borrower Parties shall not disclose any terms, conditions, underwriting
requirements or underwriting procedures of the Credit Facility or any of the
Loan Documents; provided, however, that such confidential information may be
disclosed (A) as required by law or pursuant to generally accepted accounting
procedures, (B) to officers, directors, employees, agents, partners, attorneys,
accountants, engineers and other consultants of Borrower Parties who need to
know such information, provided such Persons are instructed to treat such
information confidentially, (C) to any regulatory authority having jurisdiction
over a Borrower Party, (D) in connection with any filings with the Securities
and Exchange Commission or other Governmental Authorities, or (E) to any other
Person to which such delivery or disclosure may be necessary or appropriate (1)
in compliance with any law, rule, regulation or order applicable to a Borrower
Party, or (2) in response to any subpoena or other legal process or information
investigative demand.  Borrower permits Lender to disclose all financial and
other information received from or on behalf of Borrower to Fannie Mae in
connection with the assignment of the Loan.


ARTICLE 10
FEES
 
Section 10.01.    Reserved.
 
Section 10.02.    Occupancy Deficiency Origination Fee. 
 
(a)           Borrower shall pay the Occupancy Deficiency Origination Fee in the
amount of $28,125 for all of the Deficient Mortgaged Properties prior to or on
the Initial Closing Date.  Borrower shall pay the Occupancy Deficiency
Origination Fee in an amount as calculated by Lender on the Closing Date of any
addition of a Deficient Mortgaged Property.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
48

--------------------------------------------------------------------------------

 
 
(b)           If on the First Anniversary, Lender determines that any of the
Deficient Mortgaged Properties have failed to achieve economic equivalent
occupancy of at least eighty percent (80%) (taking into account any physical
vacancy, bad debts and rental concessions) for the prior three (3) consecutive
months, Lender shall notify Borrower in writing of the status of the Deficient
Mortgaged Properties and whether Borrower shall have the option to pay the
Occupancy Deficiency Origination Fee (the “Deficiency Notice”).  Upon receipt of
the Deficiency Notice, Borrower must: (i) deliver a Release Request to Lender
within thirty (30) days of receipt of the Deficiency Notice, pay the Release
Price and the Release Fee with respect to the non-compliant Deficient Mortgaged
Properties (together with any prepayment premiums and other amounts due) and
comply with the other conditions for a Release and Lender shall release such
non-compliant Deficient Mortgage Properties from the Collateral Pool in
accordance with the terms of this Agreement, (ii) deliver a Substitution Request
to Lender within thirty (30) days of receipt of the Deficiency Notice and cause
the Substitution of the non-compliant Deficient Mortgaged Properties with
Substitute Mortgaged Properties in accordance with the terms of this Agreement
or (iii) if Borrower is given the option pursuant to the Deficiency Notice, pay
an additional Occupancy Deficiency Origination Fee with respect to one or more
of the non-compliant Deficient Mortgaged Properties, for which Lender decides to
permit an Occupancy Deficiency Origination Fee to be paid, within thirty (30)
days of receipt of the Deficiency Notice.
 
(c)           In the event the additional Occupancy Deficiency Origination Fee
is paid pursuant to Section 10.02(b), on the date that is two (2) years from the
Initial Closing Date, if Lender determines that any of the Deficient Mortgaged
Properties have failed to achieve economic equivalent occupancy of at least
eighty percent (80%) (taking into account any physical vacancy, bad debts and
rental concessions) for the prior three (3) consecutive months, Borrower shall
not have the option to pay the Occupancy Deficiency Origination Fee and Lender
shall notify Borrower in writing of the status of the Deficient Mortgaged
Properties (the “Second Deficiency Notice”).  Upon receipt of the Second
Deficiency Notice, Borrower must (i) deliver a Release Request to Lender within
thirty (30) days of receipt of the Second Deficiency Notice, pay the Release
Price and the Release Fee with respect to the non-compliant Deficient Mortgaged
Properties (together with any prepayment premiums and other amounts due) and
comply with the other conditions for a Release and Lender shall release such
non-compliant Deficient Mortgage Properties from the Collateral Pool in
accordance with the terms of this Agreement or (ii) deliver a Substitution
Request to Lender within thirty (30) days of receipt of the Second Deficiency
Notice and cause the Substitution of the non-compliant Mortgaged Properties with
Substitute Mortgaged Properties in accordance with the terms of this Agreement.
 
Section 10.03.    Origination Fees.
 
(a)           Initial Origination Fee.  On or before the Initial Closing Date,
Borrower paid Lender an origination fee (“Initial Origination Fee”) equal to
$790,940 (40 basis points (.40%) multiplied by the Initial Advance).
 
(b)           Expansion Origination Fee.  Upon the closing of a Expansion
Request under Article 4, Borrower shall pay to Lender an origination fee
(“Expansion Origination Fee”) equal to the product obtained by multiplying
(i) the Expansion made on the Closing Date for the Expansion Request, by (ii) 40
basis points (.40%). Borrower shall pay the Expansion Origination Fee on or
before the Closing Date for the Expansion Request.  On the date hereof, in
connection with the Expansion and addition of the 2009 Additional Mortgaged
Properties to the Collateral Pool, Borrower shall pay Lender an Expansion
Origination Fee equal to $193,308.80.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
49

--------------------------------------------------------------------------------

 
 
Section 10.04.    Due Diligence Fees.
 
(a)           Initial Due Diligence Fees.  Borrower shall pay to Lender
non-refundable due diligence fees (“Initial Due Diligence Fees”) with respect to
each Initial Mortgaged Property in an amount equal to $4,000 per Initial
Mortgaged Property.  Borrower shall also deposit with Lender an amount equal to
$10,000 for each Initial Mortgaged Property (“Initial Due Diligence Deposit”) to
be used for the payment of third party costs and out-of-pocket fees and expenses
incurred by Lender.  All Initial Due Diligence Fees shall have been paid prior
to the Initial Closing Date and all third party costs and out-of-pocket fees and
expenses (not otherwise covered by the Initial Due Diligence Deposit) incurred
by Lender and Fannie Mae shall be paid by Borrower on the Initial Closing Date
(or, if the proposed Initial Mortgaged Properties do not become part of the
Collateral Pool, on demand).  Any portion of the Initial Due Diligence Fee
Deposit deposited with Lender and not actually used by Lender to cover due
diligence expenses shall be refunded to Borrower on the Initial Closing Date.
 
(b)           Additional Due Diligence Fees for Additional Collateral.  Borrower
shall pay to Lender non-refundable additional due diligence fees (the
“Additional Collateral Due Diligence Fees”) with respect to each proposed
Additional Mortgaged Property or Substitute Mortgaged Property, as applicable,
in an amount equal to $4,000 per Additional Mortgaged Property or Substitute
Mortgaged Property, as applicable, which represents the estimated cost for due
diligence expenses. Borrower shall also deposit with Lender an amount equal to
$10,000 for each proposed Additional Mortgaged Property or Substitute Mortgaged
Property, as applicable (“Additional Collateral Due Diligence Deposit”) to be
used for the payment of third party costs and out-of-pocket expenses incurred by
Lender and Fannie Mae.  All Additional Collateral Due Diligence Fees, third
party costs and out-of-pocket fees and expenses (not otherwise covered by the
Additional Collateral Due Diligence Deposit) incurred by Lender and Fannie Mae
shall be paid by Borrower on the applicable Closing Date (or if the relevant
proposed Additional Mortgaged Property or Substitute Mortgaged Property, as
applicable, does not become part of a Collateral Pool, on demand) for the
Additional Mortgaged Property or Substitute Mortgaged Property, as
applicable.  Any portion of the Additional Collateral Due Diligence Deposit
deposited with Lender and not actually used by Lender to cover due diligence
expenses shall be refunded to Borrower on the applicable Closing Date.
 
Section 10.05.    Legal Fees and Expenses.
 
(a)           Initial Legal Fees.  Borrower shall pay, or reimburse Lender for,
all out-of-pocket third party legal fees and expenses incurred by Lender and by
Fannie Mae in connection with the preparation, review and negotiation of this
Agreement and any other Loan Documents executed on the date of this Agreement.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
50

--------------------------------------------------------------------------------

 
 
(b)           Fees and Expenses Associated with Requests.  Borrower shall pay,
or reimburse Lender for, all reasonable out-of-pocket third party costs and
expenses incurred by Lender, including the out-of-pocket legal fees and expenses
incurred by Lender in connection with the preparation, review and negotiation of
all documents, instruments and certificates to be executed and delivered in
connection with each Request, the performance by Lender of any of its
obligations with respect to the Request, the satisfaction of all conditions
precedent to Borrower’s rights or Lender’s obligations with respect to the
Request, and all transactions related to any of the foregoing, including the
cost of title insurance premiums and applicable recordation and transfer taxes
and charges and all other reasonable costs and expenses in connection with a
Request.  The obligations of Borrower under this subsection shall be absolute
and unconditional, regardless of whether the transaction requested in the
Request actually occurs.  Borrower shall pay such costs and expenses to Lender
on the Closing Date for the Request, or, as the case may be, after demand by
Lender when Lender determines that such Request will not close.
 
Section 10.06.    Failure to Close any Request. 
 
If Borrower makes a Request and fails to close on the Request for any reason
other than the default by Lender, then Borrower shall pay to Lender and Fannie
Mae all damages incurred by Lender and Fannie Mae in connection with the failure
to close.


ARTICLE 11
EVENTS OF DEFAULT
 
Section 11.01.    Events of Default. 
 
Each of the following events shall constitute an “Event of Default” under this
Agreement, whatever the reason for such event and whether it shall be voluntary
or involuntary, or within or without the control of Borrower or be effected by
operation of law or pursuant to any judgment or order of any court or any order,
rule or regulation of any Governmental Authority:
(a)           the occurrence of a default under any Loan Document beyond the
cure period, if any, set forth therein or an Event of Default under and as
defined in any Loan Document; or
 
(b)           the failure by Borrower to pay when due any amount payable by
Borrower, under any Note, any Security Instrument, this Agreement or any other
Loan Document, including any fees, costs or expenses; or
 
(c)           the failure by Borrower to perform or observe any covenant
contained in Sections 8.02, 8.07, 8.12, 8.13, 8.14, 8.16, 8.17, 8.18, 8.20, 8.23
and Article 9; or
 
(d)           any warranty, representation or other written statement made by or
on behalf of any Targeted Entity contained in this Agreement, any other Loan
Document or in any instrument furnished in compliance with or in reference to
any of the foregoing, is false or misleading in any material respect on any date
when made or deemed made; or
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
51

--------------------------------------------------------------------------------

 
 
(e)           (i)           any Targeted Entity shall (A) commence a voluntary
case (or, if applicable, or joint case) under any Chapter of the Bankruptcy Code
(as now or hereafter in effect) or otherwise, (B) file a petition seeking to
take advantage of any other laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, debt adjustment, winding up or composition or
adjustment of debts, (C) consent to or fail to contest in a timely and
appropriate manner any petition filed against it in an involuntary case under
such bankruptcy laws or other laws, (D) apply for or consent to, or fail to
contest in a timely and appropriate manner, the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of a
substantial part of its property, domestic or foreign, (E) admit in writing its
inability to pay, or generally not be paying, its debts as they become due, (F)
make a general assignment for the benefit of creditors, (G) assert that any
Borrower or Guarantor (solely with respect to the Guaranty), has no liability or
obligations under this Agreement or any other Loan Document to which it is a
party; or (H) take any action for the purpose of effecting any of the foregoing;
or
 
(ii)           a case or other proceeding shall be commenced against any
Targeted Entity in any court of competent jurisdiction seeking (A) relief under
the Federal bankruptcy laws (as now or hereafter in effect) or under any other
laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding upon or composition or adjustment of debts, or (B) the appointment of a
trustee, receiver, custodian, liquidator or the like of any Targeted Entity or
of all or a substantial part of the property, domestic or foreign, of any
Targeted Entity and any such case or proceeding shall continue undismissed or
unstayed for a period of sixty (60) consecutive calendar days, or any order
granting the relief requested in any such case or proceeding against any
Targeted Entity (including an order for relief under such Federal bankruptcy
laws) shall be entered; or
 
(iii)           any Targeted Entity files an involuntary petition against
Borrower under any Chapter of the Bankruptcy Code or under any other bankruptcy,
insolvency, reorganization, arrangement or readjustment of debt, dissolution,
liquidation or similar proceeding relating to Borrower under the laws of any
jurisdiction; or
 
(f)           both (i) an involuntary petition under any Chapter of the
Bankruptcy Code is filed against Borrower or Borrower directly or indirectly
becomes the subject of any bankruptcy, insolvency, reorganization, arrangement,
readjustment of debt, dissolution, liquidation or similar proceeding relating to
it under the laws of any jurisdiction, or in equity, and (ii) any Targeted
Entity has acted in concert or conspired with such creditors of Borrower (other
than Lender) to cause the filing thereof; or
 
(g)           if any provision of this Agreement or any other Loan Document or
the lien and security interest purported to be created hereunder or under any
Loan Document shall at any time for any reason cease to be valid and binding in
accordance with its terms on Borrower or Guarantor, or shall be declared to be
null and void, or the validity or enforceability hereof or thereof or the
validity or priority of the lien and security interest created hereunder or
under any other Loan Document shall be contested by any Targeted Entity seeking
to establish the invalidity or unenforceability hereof or thereof, or Borrower
or Guarantor (only with respect to the Guaranty) shall deny that it has any
further liability or obligation hereunder or thereunder; or
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
52

--------------------------------------------------------------------------------

 
 
(h)           (i) the execution by Borrower of a chattel mortgage or other
security agreement on any materials, fixtures or articles used in the
construction or operation of the improvements located on any Mortgaged Property
or on articles of personal property located therein (other than in connection
with any Permitted Liens), or (ii) if any such materials, fixtures or articles
are purchased pursuant to any conditional sales contract or other security
agreement or otherwise so that the ownership thereof will not vest
unconditionally in Borrower free from encumbrances, or (iii) if Borrower does
not furnish to Lender upon request the contracts, bills of sale, statements,
receipted vouchers and agreements, or any of them, under which Borrower claim
title to such materials, fixtures, or articles; or
 
(i)           the failure by Borrower to comply with any requirement of any
Governmental Authority within thirty (30) days after written notice of such
requirement shall have been given to Borrower by such Governmental Authority;
provided that, if action is commenced and diligently pursued by Borrower within
such thirty (30) days, then Borrower shall have an additional thirty (30) days
to comply with such requirement; or
 
(j)           a dissolution or liquidation for any reason (whether voluntary or
involuntary) of any Targeted Entity; or
 
(k)           any judgment against Borrower or Guarantor, any attachment or
other levy against any portion of Borrower’s or Guarantor’s assets with respect
to a claim or claims in an amount in excess of $250,000 in the aggregate remains
unpaid, unstayed on appeal undischarged, unbonded, not fully insured or
undismissed for a period of ninety (90) days; or
 
(l)           the failure by Borrower or Guarantor to perform or observe any
material term, covenant, condition or agreement hereunder, other than as
contained in subsections (a) through (k) above, or in any other Loan Document,
within thirty (30) days after receipt of notice from Lender identifying such
failure, provided such period shall be extended for up to thirty (30) additional
days if Borrower, in the discretion of Lender, is diligently pursuing a cure of
such default within thirty (30) days after receipt of notice from Lender.
 
ARTICLE 12
REMEDIES
 
Section 12.01.    Remedies; Waivers. 
 
Upon the occurrence of an Event of Default, Lender may do any one or more of the
following (without presentment, protest or notice of protest, all of which are
expressly waived by Borrower Party):


(a)           by written notice to Borrower, to be effective upon dispatch,
terminate the Commitment and declare the principal of, and interest on, the
Advances and all other sums owing by Borrower to Lender under any of the Loan
Documents forthwith due and payable, whereupon the Commitment will terminate and
the principal of, and interest on, the Advances and all other sums owing by
Borrower to Lender under any of the Loan Documents will become forthwith due and
payable.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
53

--------------------------------------------------------------------------------

 
 
(b)           Lender shall have the right to pursue any other remedies available
to it under any of the Loan Documents.
 
(c)           Lender shall have the right to pursue all remedies available to it
at law or in equity, including obtaining specific performance and injunctive
relief.
 
Section 12.02.    Waivers; Rescission of Declaration. 
 
Lender shall have the right, to be exercised in its complete discretion, to
waive any breach hereunder (including the occurrence of an Event of Default), by
a writing setting forth the terms, conditions, and extent of such waiver signed
by Lender and delivered to Borrower.  Unless such writing expressly provides to
the contrary, any waiver so granted shall extend only to the specific event or
occurrence which gave rise to the waiver and not to any other similar event or
occurrence which occurs subsequent to the date of such waiver.  This provision
shall not be construed to permit the waiver of any condition to a Request
otherwise provided for herein.


Section 12.03.    Lender’s Right to Protect Collateral and Perform Covenants and
Other Obligations. 
 
If Borrower or Guarantor fails to perform the covenants and agreements contained
in this Agreement or any of the other Loan Documents, then Lender at Lender’s
option may make such appearances, disburse such sums and take such action as
Lender deems necessary, in its sole discretion, to protect Lender’s interest,
including (i) disbursement of reasonable attorneys’ fees, (ii) entry upon the
Mortgaged Property to make repairs and replacements, (iii) procurement of
satisfactory insurance as provided in Section 5 of the Security Instrument
encumbering the Mortgaged Property, and (iv) if the Security Instrument is on a
leasehold, exercise of any option to renew or extend the ground lease on behalf
of Borrower and the curing of any default of Borrower in the terms and
conditions of the ground lease.  Any amounts disbursed by Lender pursuant to
this Section, with interest thereon, shall become additional indebtedness of
Borrower secured by the Loan Documents.  Unless Borrower and Lender agree to
other terms of payment, such amounts shall be immediately due and payable and
shall bear interest from the date of disbursement at the weighted average, as
determined by Lender, of the interest rates in effect from time to time for each
Advance unless collection from Borrower of interest at such rate would be
contrary to Applicable Law, in which event such amounts shall bear interest at
the highest rate which may be collected from Borrower under Applicable
Law.  Nothing contained in this Section shall require Lender to incur any
expense or take any action hereunder.


Section 12.04.    No Remedy Exclusive. 
 
Unless otherwise expressly provided, no remedy herein conferred upon or reserved
is intended to be exclusive of any other available remedy, but each remedy shall
be cumulative and shall be in addition to other remedies given under the Loan
Documents or existing at law or in equity.


Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
54

--------------------------------------------------------------------------------

 
Section 12.05.    No Waiver.  
 
No delay or omission to exercise any right or power accruing under any Loan
Document upon the happening of any Event of Default or Potential Event of
Default shall impair any such right or power or shall be construed to be a
waiver thereof, but any such right and power may be exercised from time to time
and as often as may be deemed expedient.


Section 12.06.    No Notice.  
 
To entitle Lender to exercise any remedy reserved to Lender in this Article, it
shall not be necessary to give any notice, other than such notice as may be
required under the applicable provisions of this Agreement or any of the other
Loan Documents.


ARTICLE 13
INSURANCE, REAL ESTATE TAXES AND REPLACEMENT RESERVES
 
Section 13.01.    Insurance and Real Estate Taxes.
 
(a)           Insurance and Tax Escrow; Waiver; Real Estate Tax Letter of
Credit.  Borrower shall establish funds for taxes, insurance premiums and
certain other charges for each Mortgaged Property in accordance with Section
7(a) of the Security Instrument for each Mortgaged Property.  Notwithstanding
the foregoing, so long as no Event of Default or Potential Event of Default has
occurred, Lender hereby waives the obligations of Borrower under Section 7(a) of
each Security Instrument with respect to the escrow of premiums for insurance
(the “Required Escrow Payments”).  Furthermore, Borrower may satisfy its
obligation to establish a fund for taxes by delivering to Lender: (1) a Real
Estate Tax Letter of Credit that satisfies the requirements set forth in Section
6.14(a) of this Agreement and (2) a legal opinion pursuant to Section 6.14(e) of
this Agreement.  During any period in which the obligation to pay the Required
Escrow Payments has been waived, pursuant to this Section 13.01, each Borrower
shall: (i) pay insurance premiums by or on behalf of Borrower with respect to
the insurance policy meeting the requirements of the Security Instrument for
each Mortgaged Property, (ii) make the deliveries to Lender with respect to
insurance policies as required in Section 19(b) of the Security Instrument for
each Mortgaged Property, and (iii) include all payments of insurance premiums in
its monthly and annual property income and expense data.  During any period in
which Borrower has delivered to Lender a Real Estate Tax Letter of Credit
pursuant to this Section 13.01, each Borrower shall: (i) pay taxes by or on
behalf of Borrower, (ii) send Lender invoices and paid receipts, or other
documentation satisfactory to Lender, evidencing payment of such taxes on the
date such taxes are due and payable, and (iii) include all payments of taxes in
its monthly and annual property income and expense data.
 
(b)           Revocation of Waiver.  Lender’s waiver of the Required Escrow
Payments shall, at the option of Lender, be revoked upon the occurrence of any
of the following events:
 
(i)           the occurrence of an Event of Default or a Potential Event of
Default; or
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
55

--------------------------------------------------------------------------------

 
 
(ii)          any Borrower shall fail to perform its obligations under Section
13.01(a).
 
(iii)         failure by any Borrower to (A) participate in a blanket insurance
policy that complies with Fannie Mae’s insurance requirements and (B) annually
furnish evidence of insurance to Lender in accordance with Section 19(b) of the
Security Instrument for each Mortgaged Property.
 
(c)           Upon Lender’s revocation of its waiver of the Required Escrow
Payments, Borrower’s obligations under Section 7(a) of each of the Security
Instruments shall immediately be reinstated.
 
(d)           Real Estate Tax Letter of Credit.
 
(i)           On the Initial Closing Date, the Real Estate Tax Letter of Credit
shall be in an amount equal to the amount of annual taxes as estimated by
Lender.  On an annual basis, Lender shall determine the amount of estimated
taxes for the next tax year and shall send a notice to Borrower at least
forty-five (45) days prior to the expiration of the Real Estate Tax Letter of
Credit.  Within fifteen (15) days of Lender’s notice, Borrower shall deliver a
replacement Real Estate Tax Letter of Credit in an amount equal to Lender’s
estimate of taxes for such tax year in accordance with the terms of this
Agreement.
 
(ii)           Lender shall have the right to draw monies under the Real Estate
Tax Letter of Credit:
 
 
(1)
if any Borrower shall fail to perform its obligations under Section 13.01(a); or

 
 
(2)
upon the occurrence of (A) an Event of Default; or (B) a Potential Event of
Default of which the Borrower has knowledge has occurred and continued for two
(2) Business Days; or

 
 
(3)
if 30 days prior to the expiration of the Real Estate Tax Letter of Credit, the
Real Estate Tax Letter of Credit has not been extended for a term of at least
364 days or has not been substituted with a replacement Real Estate Tax Letter
of Credit which satisfies the requirements of this Agreement; or

 
 
(4)
upon the downgrading of the ratings of the long-term or short term debt
obligations of the LOC Bank below the requirements of Fannie Mae then in effect,
provided Borrower does not immediately take action to substitute the Real Estate
Tax Letter of Credit with a replacement Real Estate Tax Letter of Credit which
satisfies the requirements of this Agreement and does not deliver such
replacement Real Estate Tax Letter of Credit within thirty (30) days of such
downgrading.

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
56

--------------------------------------------------------------------------------

 
 
(iii)         If Lender draws under the Real Estate Tax Letter of Credit for any
reason set forth above, Lender shall have the right to use monies drawn under
such Real Estate Tax Letter of Credit for any purpose permitted under this
Agreement or any other Loan Documents.
 
Section 13.02.    Replacement Reserves.  
 
Borrower shall execute a Replacement Reserve Agreement for the Mortgaged
Properties and shall (unless waived by Lender) make all deposits for replacement
reserves in accordance with the terms of the Replacement Reserve Agreement.


Section 13.03.    Completion/Repair Reserves.
 
Borrower shall execute a Completion/Repair and Security Agreement for the
Mortgaged Properties and shall (unless waived by Lender) make all deposits for
reserves in accordance with the terms of the Completion/Repair and Security
Agreement.


ARTICLE 14
LIMITS ON PERSONAL LIABILITY
 
Section 14.01.    Personal Liability to Borrower. 
 
Except as otherwise provided in this Article 14, Borrower shall have no personal
liability under the Loan Documents for the repayment of any Indebtedness or for
the performance of any other Obligations of Borrower under the Loan Documents or
for deficiency judgments for the Indebtedness, and Lender’s only recourse for
the satisfaction of such Indebtedness and the performance of such Obligations
shall be Lender’s exercise of its rights and remedies with respect to the
Mortgaged Properties and any other Collateral held by Lender as security for
such Indebtedness.


(a)           Exceptions to Limits on Personal Liability.  Borrower shall be
personally liable to Lender for the repayment of a portion of the Advances and
other amounts due under the Loan Documents equal to any loss, expense, cost,
liability or damage suffered by Lender as a result of or in any manner relating
to (i) failure of Borrower to pay to Lender upon demand after an Event of
Default all Rents to which Lender is entitled under Section 3(a) of the Security
Instrument encumbering the Mortgaged Property and the amount of all security
deposits held by Borrower from tenants then in residence; (ii) failure of
Borrower to apply all insurance proceeds, condemnation proceeds or security
deposits from tenants as required by the Security Instrument encumbering the
Mortgaged Property; (iii) failure of such Borrower to comply with its
obligations under the Loan Documents with respect to the delivery of books and
records and financial statements; (iv) fraud or written material
misrepresentation by Borrower or any officer, director, partner, member or
employee of Borrower in connection with the application for or creation of the
Obligations or any request for any action or consent by Lender; (v) failure to
apply Rents, first, to the payment of reasonable operating expenses and then to
amounts (“Debt Service Amounts”) payable under the Loan Documents (except that
Borrower will not be personally liable (1) to the extent that Borrower lacks the
legal right to direct the disbursement of such sums because of a bankruptcy,
receivership or similar judicial proceeding, or (2) with respect to Rents of a
Mortgaged Property that are distributed in any Calendar Quarter if Borrower has
paid all operating expenses and Debt Service Amounts for that Calendar Quarter);
or (vi) waste or abandonment of the Mortgaged Property by the Borrower.  For
purposes of this subsection (a), the term “Rents” shall have the meaning given
to such term in the Security Instrument.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
57

--------------------------------------------------------------------------------

 
 
(b)           Full Recourse.  Borrower shall be personally liable to Lender for
the payment and performance of all Obligations upon the occurrence of any of the
following Events of Default: (i) Borrower’s acquisition of any property or
operation of any business not permitted by Section 33 of any Security
Instrument; or (ii) a Transfer that is an Event of Default under Section 21 of
any Security Instrument; or (iii) any and all indemnification obligations
contained in Section 18 of any Security Instrument; or (iv) a Bankruptcy Event.
 
As used in this Subsection, the term “Bankruptcy Event” means any one or more of
the following events:
 
 
(A)
Any Borrower (i) commences a voluntary case (or, if applicable, a joint case)
under any chapter of the Bankruptcy Code or otherwise or consents to or fails to
contest in a timely and appropriate manner any petition filed against it in an
involuntary case under any chapter of the Bankruptcy Code or otherwise, (ii)
institutes (by petition, application, answer, consent or otherwise) any other
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation or similar proceeding relating to it under the laws of
any jurisdiction, (iii) makes a general assignment for the benefit of creditors,
(iv) applies for, consents to or acquiesces in the appointment of any receiver,
liquidator, custodian, sequestrator, trustee or similar officer for it or for
all or any substantial part of the Mortgaged Properties or (v) admits in writing
its inability to pay its debts generally as they mature.

 
 
(B)
Any Borrower, any Affiliate of Borrower, any Guarantor or any Affiliate of
Guarantor files an involuntary petition against any Borrower under any chapter
of the Bankruptcy Code or under any other bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation or
similar proceeding relating to Borrower under the laws of any jurisdiction.

 
 
(C)
Both (1) an involuntary petition under any chapter of the Bankruptcy Code is
filed against any Borrower, or any Borrower directly or indirectly becomes the
subject of any bankruptcy, insolvency, reorganization, arrangement, readjustment
of debt, dissolution, liquidation or similar proceeding relating to it under the
laws of any jurisdiction, or in equity, and (ii) any Borrower, any Affiliate of
Borrower, any Guarantor or any Affiliate of Guarantor has acted in concert or
conspired with such creditors of Borrower (other than Fannie Mae or Lender) to
cause the filing thereof.

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
58

--------------------------------------------------------------------------------

 
 
(c)           Miscellaneous.  To the extent that Borrower has personal liability
under this Section, or Guarantor has liability under the Guaranty, such
liability shall be joint and several and Lender may exercise its rights against
Borrower or Guarantor personally without regard to whether Lender has exercised
any rights against the Mortgaged Property or any other security, or pursued any
rights against any guarantor, or pursued any other rights available to Lender
under the Loan Documents or Applicable Law.  For purposes of this Article, the
term “Mortgaged Property” shall not include any funds that (i) have been applied
by Borrower as required or permitted by the Loan Documents prior to the
occurrence of an Event of Default, or (ii) are owned by Borrower or Guarantor
and which Borrower was unable to apply as required or permitted by the Loan
Documents because of a bankruptcy, receivership, or similar judicial proceeding.
 
Section 14.02.    Additional Borrowers. 
 
If the owner of an Additional Mortgaged Property or a Substitute Mortgaged
Property is an Additional Borrower, the owner of such Additional Mortgaged
Property or Substitute Mortgaged Property, as the case may be, must demonstrate
to the satisfaction of Lender that:
 
(i)           the Additional Borrower is a Single-Purpose entity; and
 
(ii)          the Additional Borrower is directly or indirectly wholly-owned by
Guarantor.
 
In addition, on the Closing Date of the addition of an Additional Mortgaged
Property or a Substitute Mortgaged Property, the owner of such Additional
Mortgaged Property or such Substitute Mortgaged Property, as the case may be, if
such owner is an Additional Borrower, shall become a party to the Contribution
Agreement in a manner satisfactory to Lender, shall deliver a Certificate of
Borrower Parties in form and substance satisfactory to Lender, and in the case
of an addition of a Mortgaged Property, execute and deliver, along with the
other Borrowers, Variable Facility Notes and/or Fixed Facility Notes and in the
case of a Substitution shall become a party to any Variable Facility Notes
and/or Fixed Facility Notes.  Any Additional Borrower of an Additional Mortgaged
Property or a Substitute Mortgaged Property which becomes added to the
Collateral Pool shall be a Borrower for purposes of this Agreement and shall
execute and deliver to Lender an amendment adding such Additional Borrower as a
party to this Agreement and revising the Exhibits hereto, as applicable, to
reflect the Additional Mortgaged Property or Substitute Mortgaged Property and
Additional Borrower, in each case satisfactory to Lender.
 
Upon the release of a Mortgaged Property, the Borrower that owns such Release
Mortgaged Property shall automatically without further action be released from
its obligations under this Agreement and the other Loan Documents except for any
liabilities or obligations of such Borrower which arose prior to the Closing
Date of such release.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
59

--------------------------------------------------------------------------------

 
 
Section 14.03.    Borrower Agency Provisions.
 
(a)           In the event an Additional Borrower becomes a party to this
Agreement, each Borrower shall irrevocably designate the Borrower Agent to be
its agent and in such capacity to receive on behalf of the Borrower all
proceeds, receive all notices on behalf of Borrower under this Agreement, make
all requests under this Agreement, and execute, deliver and receive all
instruments, certificates, requests, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Borrower, and hereby
authorizes the Lender to pay over all loan proceeds hereunder in accordance with
the request of the Borrower Agent.  Each Borrower hereby acknowledges that all
notices required to be delivered by Lender to any Borrower shall be delivered to
the Borrower Agent and thereby shall be deemed to have been received by such
Borrower.
 
(b)           The handling of this credit facility as a co-borrowing facility
with a Borrower Agent in the manner set forth in this Agreement is solely as an
accommodation to each of Borrower and Guarantor and is at their mutual
request.  Lender shall not incur liability to Borrower or Guarantor as a result
thereof.  To induce Lender to do so and in consideration thereof, each Borrower
hereby indemnifies the Lender and holds Lender harmless from and against any and
all liabilities, expenses, losses, damages and claims of damage or injury
asserted against Lender by any Person arising from or incurred by reason of the
Borrower Agent handling of the financing arrangements of Borrower as provided
herein, reliance by Lender on any request or instruction from Borrower Agent or
any other action taken by the Lender with respect to this Section 14.03 except
due to willful misconduct or gross negligence of the indemnified party.
 
Section 14.04.    Joint and Several Obligation; Cross-Guaranty.
 
Notwithstanding anything contained in this Agreement or the other Loan Documents
to the contrary (but subject to the provisions of Section 14.01, the last
sentence of this Section 14.04 and the provisions of Section 14.11), each
Borrower shall have joint and several liability for all
Obligations.  Notwithstanding the intent of all of the parties to this Agreement
that all Obligations of each Borrower under this Agreement and the other Loan
Documents shall be joint and several Obligations of each Borrower but subject to
the provisions of Section 14.01, each Borrower, on a joint and several basis,
hereby irrevocably guarantees on a non-recourse basis, subject to the exceptions
to non-recourse provisions of Section 14.01 to Lender and its successors and
assigns, the full and prompt payment (whether at stated maturity, by
acceleration or otherwise) and performance of, all Obligations owed or hereafter
owing to Lender by each other Borrower.  Each Borrower agrees that its
non-recourse guaranty obligation hereunder is an unconditional guaranty of
payment and performance and not merely a guaranty of collection.  The
Obligations of each Borrower under this Agreement shall not be subject to any
counterclaim, set-off, recoupment, deduction, cross-claim or defense based upon
any claim any Borrower may have against Lender or any other Borrower; provided,
however, that upon the release of a Mortgaged Property, the Borrower which owns
such Release Mortgaged Property shall automatically without further action be
released from its obligations under this Agreement and the other Loan Documents,
except for any liabilities or obligations of such Borrower which arose prior to
the Closing Date of such release.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
60

--------------------------------------------------------------------------------

 
 
Section 14.05.    Waivers With Respect to Other Borrower Secured Obligation.
 
To the extent that a Security Instrument or any other Loan Document executed by
one Borrower secures an Obligation of another Borrower (the “Other Borrower
Secured Obligation”), and/or to the extent that a Borrower has guaranteed the
debt of another Borrower pursuant to Article 14, Borrower who executed such Loan
Document and/or guaranteed such debt (the “Waiving Borrower”) hereby agrees as
follows:
 
(a)           The Waiving Borrower hereby waives any right it may now or
hereafter have to require the beneficiary, assignee or other secured party under
such Loan Document, as a condition to the exercise of any remedy or other right
against it thereunder or under any other Loan Document executed by the Waiving
Borrower in connection with the Other Borrower Secured Obligation: (i) to
proceed against the other Borrower or any other person, or against any other
collateral assigned to Lender by either Borrower or any other person; (ii) to
pursue any other right or remedy in Lender’s power; (iii) to give notice of the
time, place or terms of any public or private sale of real or personal property
collateral assigned to Lender by the other Borrower or any other person (other
than the Waiving Borrower), or otherwise to comply with Section 9615 of the
California Commercial Code (as modified or recodified from time to time) with
respect to any such personal property collateral located in the State of
California; or (iv) to make or give (except as otherwise expressly provided in
the Security Documents) any presentment, demand, protest, notice of dishonor,
notice of protest or other demand or notice of any kind in connection with the
Other Borrower Secured Obligation or any collateral (other than the Collateral
described in such Security Document) for the Other Borrower Secured Obligation.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
61

--------------------------------------------------------------------------------

 

(b)           The Waiving Borrower hereby waives any defense it may now or
hereafter have that relates to: (i) any disability or other defense of the other
Borrower or any other person; (ii) the cessation, from any cause other than full
performance, of the Other Borrower Secured Obligation; (iii) the application of
the proceeds of the Other Borrower Secured Obligation, by the other Borrower or
any other person, for purposes other than the purposes represented to the
Waiving Borrower by the other Borrower or otherwise intended or understood by
the Waiving Borrower or the other Borrower; (iv) any act or omission by Lender
which directly or indirectly results in or contributes to the release of the
other Borrower or any other person or any collateral for any Other Borrower
Secured Obligation; (v) the unenforceability or invalidity of any Security
Document or Loan Document (other than the Security Instrument executed by the
Waiving Borrower that secures the Other Borrower Secured Obligation) or guaranty
with respect to any Other Borrower Secured Obligation, or the lack of perfection
or continuing perfection or lack of priority of any Lien (other than the Lien of
such Security Instrument) which secures any Other Borrower Secured Obligation;
(vi) any failure of Lender to marshal assets in favor of the Waiving Borrower or
any other person; (vii) any modification of any Other Borrower Secured
Obligation, including any renewal, extension, acceleration or increase in
interest rate; (viii) any and all rights and defenses arising out of an election
of remedies by Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed the Waiving Borrower’s rights of subrogation and reimbursement
against the principal by the operation of Section 580d of the California Code of
Civil Procedure or otherwise; (ix) any law which provides that the obligation of
a surety or guarantor must neither be larger in amount nor in other respects
more burdensome than that of the principal or which reduces a surety’s or
guarantor’s obligation in proportion to the principal obligation; (x) any
failure of Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any person; (xi) the election by Lender, in any
bankruptcy proceeding of any person, of the application or non-application of
Section 1111(b)(2) of the Bankruptcy Code; (xii) any extension of credit or the
grant of any lien under Section 364 of the Bankruptcy Code; (xiii) any use of
cash collateral under Section 363 of the Bankruptcy Code; or (xiv) any agreement
or stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any person.  The Waiving Borrower further waives any
and all rights and defenses that it may have because the Other Borrower Secured
Obligation is secured by real property; this means, among other things,
that:  (A) Lender may collect from the Waiving Borrower without first
foreclosing on any real or personal property collateral pledged by the other
Borrower; (B) if Lender forecloses on any real property collateral pledged by
the other Borrower, then (1) the amount of the Other Borrower Secured
Obligation  may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (2) Lender may foreclose on the real property encumbered by the
Security Instrument executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation even if Lender, by foreclosing on the real property
collateral of the Other Borrower, has destroyed any right the Waiving Borrower
may have to collect from the Other Borrower.  Subject to the last sentence of
Section 14.04, the foregoing sentence is an unconditional and irrevocable waiver
of any rights and defenses the Waiving Borrower may have because the Other
Borrower Secured Obligation is secured by real property.  These rights and
defenses being waived by the Waiving Borrower include, but are not limited to,
any rights or defenses based upon Section 580a, 580b, 580d or 726 of the
California Code of Civil Procedure.  Without limiting the generality of the
foregoing or any other provision hereof, the Waiving Borrower further expressly
waives, except as provided in Section 14.05(g) below, to the extent permitted by
law any and all rights and defenses that might otherwise be available to it
under California Civil Code Sections 2787 to 2855, inclusive, 2899 and 3433, or
under California Code of Civil Procedure Sections 580a, 580b, 580d and 726, or
any of such sections.
 
(c)           The Waiving Borrower hereby waives any and all benefits and
defenses under California Civil Code Section 2810 and agrees that by doing so
the Security Instrument executed by the Waiving Borrower and securing the Other
Borrower Secured Obligation shall be and remain in full force and effect even if
the other Borrower had no liability at the time of incurring the Other Borrower
Secured Obligation, or thereafter ceases to be liable.  The Waiving Borrower
hereby waives any and all benefits and defenses under California Civil Code
Section 2809 and agrees that by doing so the Waiving Borrower’s liability may be
larger in amount and more burdensome than that of the other Borrower.  The
Waiving Borrower hereby waives the benefit of all principles or provisions of
law that are or might be in conflict with the terms of any of its waivers, and
agrees that the Waiving Borrower’s waivers shall not be affected by any
circumstances that might otherwise constitute a legal or equitable discharge of
a surety or a guarantor.  The Waiving Borrower hereby waives the benefits of any
right of discharge and all other rights under any and all statutes or other laws
relating to guarantors or sureties, to the fullest extent permitted by law,
diligence in collecting the Other Borrower Secured Obligation, presentment,
demand for payment, protest, all notices with respect to the Other Borrower
Secured Obligation that may be required by statute, rule of law or otherwise to
preserve Lender’s rights against the Waiving Borrower hereunder, including
notice of acceptance, notice of any amendment of the Loan Documents evidencing
the Other Borrower Secured Obligation, notice of the occurrence of any default
or Event of Default, notice of intent to accelerate, notice of acceleration,
notice of dishonor, notice of foreclosure, notice of protest, notice of the
incurring by the other Borrower of any obligation or indebtedness and all rights
to require Lender to (i) proceed against the other Borrower, (ii) proceed
against any general partner of the other Borrower, (iii) proceed against or
exhaust any collateral held by Lender to secure the Other Borrower Secured
Obligation, or (iv) if the other Borrower is a partnership, pursue any other
remedy it may have against the other Borrower, or any general partner of the
other Borrower, including any and all benefits under California Civil Code
Sections 2845, 2849 and 2850.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
62

--------------------------------------------------------------------------------

 
 
(d)           The Waiving Borrower understands that the exercise by Lender of
certain rights and remedies contained in a Security Instrument executed by the
Other Borrower (such as a nonjudicial foreclosure sale) may affect or eliminate
the Waiving Borrower’s right of subrogation against the Other Borrower and that
the Waiving Borrower may therefore incur a partially or totally nonreimburseable
liability.  Nevertheless, the Waiving Borrower hereby authorizes and empowers
Lender to exercise, in its sole and absolute discretion, any right or remedy, or
any combination thereof, that may then be available, since it is the intent and
purpose of the Waiving Borrower that its waivers shall be absolute, independent
and unconditional under any and all circumstances.
 
(e)           In accordance with Section 2856 of the California Civil Code, the
Waiving Borrower also waives any right or defense based upon an election of
remedies by Lender, even though such election (e.g., nonjudicial foreclosure
with respect to any collateral held by Lender to secure repayment of the Other
Borrower Secured Obligation) destroys or otherwise impairs the subrogation
rights of the Waiving Borrower to any right to proceed against the other
Borrower for reimbursement, or both, by operation of Section 580d of the
California Code of Civil Procedure or otherwise.
 
(f)           Subject to the last sentence of Section 14.04, in accordance with
Section 2856 of the California Civil Code, the Waiving Borrower waives any and
all other rights and defenses available to the Waiving Borrower by reason of
Sections 2787 through 2855, inclusive, of the California Civil Code, including
any and all rights or defenses the Waiving Borrower may have by reason of
protection afforded to the other Borrower with respect to the Other Borrower
Secured Obligation pursuant to the antideficiency or other laws of the State of
California limiting or discharging the Other Borrower Secured Obligation,
including Sections 580a, 580b, 580d, and 726 of the California Code of Civil
Procedure.
 
(g)           In accordance with Section 2856 of the California Civil Code and
pursuant to any other Applicable Law, the Waiving Borrower agrees to withhold
the exercise of any and all subrogation, contribution and reimbursement rights
against Borrower, against any other person, and against any collateral or
security for the Other Borrower Secured Obligation, including any such rights
pursuant to Sections 2847 and 2848 of the California Civil Code, until the Other
Borrower Secured Obligation has been indefeasibly paid and satisfied in full,
all obligations owed to Lender under the Loan Documents have been fully
performed, and Lender has released, transferred or disposed of all of its right,
title and interest in such collateral or security.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
63

--------------------------------------------------------------------------------

 
 
(h)           Each Borrower hereby irrevocably and unconditionally agrees that,
notwithstanding Section 14.05(g) hereof, in the event, and to the extent, that
its agreement and waiver set forth in Section 14.05(g) is found by a court of
competent jurisdiction to be void or voidable for any reason and such Borrower
has any subrogation or other rights against any other Borrower, any such claims,
direct or indirect, that such Borrower may have by subrogation rights or other
form of reimbursement, contribution or indemnity, against any other Borrower or
to any security or any such Borrower, shall be, and such rights, claims and
indebtedness are hereby, deferred, postponed and fully subordinated in time and
right of payment to the prior payment, performance and satisfaction in full of
the Obligations.  Until payment and performance in full with interest (including
post-petition interest in any case under any chapter of the Bankruptcy Code) of
the Obligations, each Borrower agrees not to accept any payment or satisfaction
of any kind of Indebtedness of any other Borrower in respect of any such
subrogation rights arising by virtue of payments made pursuant to this Article
14, and hereby assigns such rights or indebtedness to Lender, including (i) the
right to file proofs of claim and to vote thereon in connection with any case
under any chapter of the Bankruptcy Code and (ii) the right to vote on any plan
of reorganization.  In the event that any payment on account of any such
subrogation rights shall be received by any Borrower in violation of the
foregoing, such payment shall be held in trust for the benefit of Lender, and
any amount so collected should be turned over to Lender for application to the
Obligations.
 
(i)            At any time without notice to the Waiving Borrower, and without
affecting or prejudicing the right of Lender to proceed against the Collateral
described in any Loan Document executed by the Waiving Borrower and securing the
Other Borrower Secured Obligation, (i) the time for payment of the principal of
or interest on, or the performance of, the Other Borrower Secured Obligation may
be extended or the Other Borrower Secured Obligation may be renewed in whole or
in part; (ii) the time for the other Borrower’s performance of or compliance
with any covenant or agreement contained in the Loan Documents evidencing the
Other Borrower Secured Obligation, whether presently existing or hereinafter
entered into, may be extended or such performance or compliance may be waived;
(iii) the maturity of the Other Borrower Secured Obligation may be accelerated
as provided in the related Note or any other related Loan Document; (iv) the
related Note or any other related Loan Document may be modified or amended by
Lender and the Other Borrower in any respect, including an increase in the
principal amount; and (v) any security for the Other Borrower Secured Obligation
may be modified, exchanged, surrendered or otherwise dealt with or additional
security may be pledged or mortgaged for the Other Borrower Secured Obligation.
 
(j)            It is agreed among each Borrower and Lender that all of the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the Loan Documents and that but for the provisions of this Article
14 and such waivers Lender would decline to enter into this Agreement.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
64

--------------------------------------------------------------------------------

 
 
Section 14.06.    No Impairment.
 
Each Borrower agrees that the provisions of this Article 14 are for the benefit
of Lender and their successors, transferees, endorsees and assigns, and nothing
herein contained shall impair, as between any other Borrower and Lender, the
obligations of such other Borrower under the Loan Documents.
 
Section 14.07.    Election of Remedies.
 
(a)           Lender, in its discretion, may (a) bring suit against any one or
more Borrowers, jointly and severally, without any requirement that Lender first
proceed against any other Borrower or any other Person; (b) compromise or settle
with any one or more Borrowers, or any other Person, for such consideration as
Lender may deem proper; (c) release one or more Borrowers, or any other Person,
from liability; and (d) otherwise deal with any Borrower and any other Person,
or any one or more of them, in any manner, or resort to any of the Collateral at
any time held by it for performance of the Obligations or any other source or
means of obtaining payment of the Obligations, and no such action shall impair
the rights of Lender to collect from any Borrower any amount guaranteed by any
Borrower under this Article 14.
 
(b)           Subject to the provisions of Section 14.01 of this Agreement, if,
in the exercise of any of its rights and remedies, Lender shall forfeit any of
its rights or remedies, including its rights to enter a deficiency judgment
against any Borrower or any other Person, whether because of any Applicable Law
pertaining to “election of remedies” or the like, each Borrower hereby consents
to such action by Lender and waives any claim based upon such action, even if
such action by Lender shall result in a full or partial loss of any rights of
subrogation that each Borrower might otherwise have had but for such action by
Lender.  Subject to the provisions of Section 14.01 of this Agreement, any
election of remedies that results in the denial or impairment of the right of
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations.  In the
event Lender shall bid at any foreclosure or trustee’s sale or at any private
sale permitted by law or any of the Loan Documents, Lender may bid all or less
than the amount of the Obligations and the amount of such bid need not be paid
by Lender but shall be credited against the Obligations.  The amount of the
successful bid at any such sale, whether Lender or any other party is the
successful bidder, shall be conclusively deemed to be fair market value of the
Collateral and the difference between such bid amount and the remaining balance
of the Obligations shall be conclusively deemed to be amount of the Obligations
guaranteed under this Article 14, notwithstanding that any present or future law
or court decision or ruling may have the effect of reducing the amount of any
deficiency claim to which Lender might otherwise be entitled but for such
bidding at any such sale.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
65

--------------------------------------------------------------------------------

 
 
Section 14.08.    Subordination of Other Obligations.
 
(a)           Each Borrower hereby irrevocably and unconditionally agrees that
all amounts payable from time to time to such Borrower by any other Borrower
pursuant to any agreement, whether secured or unsecured, whether of principal,
interest or otherwise, other than the amounts referred to in this Article 14
(collectively, the “Subordinated Obligations”), shall be and such rights, claims
and indebtedness are, hereby deferred, postponed and fully subordinated in time
and right of payment to the prior payment, performance and satisfaction in full
of the Obligations; provided, however, that payments may be received by any
Borrower in accordance with, and only in accordance with, the provisions of
Section 14.08(b) hereof.
 
(b)           Until the Obligations under all the Loan Documents have been
finally paid in full or fully performed and all the Loan Documents have been
terminated, each Borrower irrevocably and unconditionally agrees it will not
ask, demand, sue for, take or receive, directly or indirectly, by set-off,
redemption, purchase or in any other manner whatsoever, any payment with respect
to, or any security or guaranty for, the whole or any part of the Subordinated
Obligations, and in issuing documents, instruments or agreements of any kind
evidencing the Subordinated Obligations, each Borrower hereby agrees that it
will not receive any payment of any kind on account of the Subordinated
Obligations, so long as any of the Obligations under all the Loan Documents are
outstanding or any of the terms and conditions of any of the Loan Documents are
in effect; provided, however, that, notwithstanding anything to the contrary
contained herein, if no Potential Event of Default or Event of Default has
occurred and is continuing under any of the Loan Documents, then payments may be
received by such Borrower in respect of the Subordinated Obligations in
accordance with the stated terms thereof.  Except as aforesaid, each Borrower
agrees not to accept any payment or satisfaction of any kind of indebtedness of
any other Borrower in respect of the Subordinated Obligations and hereby assigns
such rights or indebtedness to Fannie Mae, including the right to file proofs of
claim and to vote thereon in connection with any case under any chapter of the
Bankruptcy Code, including the right to vote on any plan of reorganization.  In
the event that any payment on account of Subordinated Obligations shall be
received by any Borrower in violation of the foregoing, such payment shall be
held in trust for the benefit of Lender, and any amount so collected shall be
turned over to Lender upon demand.
 
Section 14.09.    Insolvency and Liability of Other Borrower.
 
So long as any of the Obligations are outstanding, if a petition under any
chapter of the Bankruptcy Code is filed by or against any Borrower (the “Subject
Borrower”), each other Borrower (each, an “Other Borrower”) agrees to file all
claims against the Subject Borrower in any bankruptcy or other proceeding in
which the filing of claims is required by law in connection with indebtedness
owed by the Subject Borrower and to assign to Lender all rights thereunder up to
the amount of such indebtedness.  In all such cases, the Person or Persons
authorized to pay such claims shall pay to Lender the full amount thereof and
Lender agrees to pay such Other Borrower any amounts received in excess of the
amount necessary to pay the Obligations.  Each Other Borrower hereby assigns to
Lender all of such Other Borrower’s rights to all such payments to which such
Other Borrower would otherwise be entitled but not to exceed the full amount of
the Obligations.  In the event that, notwithstanding the foregoing, any such
payment shall be received by any Other Borrower before the Obligations shall
have been finally paid in full, such payment shall be held in trust for the
benefit of and shall be paid over to Lender upon demand.  Furthermore,
notwithstanding the foregoing, the liability of each Borrower hereunder shall in
no way be affected by:
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
66

--------------------------------------------------------------------------------

 
 
(a)           the release or discharge of any other Borrower in any creditors’,
receivership, bankruptcy or other proceedings; or
 
(b)           the impairment, limitation or modification of the liability of any
other Borrower or the estate of any other Borrower in bankruptcy resulting from
the operation of any present or future provisions of any chapter of the
Bankruptcy Code or other statute or from the decision in any court.
 
Section 14.10.    Preferences, Fraudulent Conveyances, Etc.
 
If Lender is required to refund, or voluntarily refunds, any payment received
from any Borrower because such payment is or may be avoided, invalidated,
declared fraudulent, set aside or determined to be void or voidable as a
preference, fraudulent conveyance, impermissible setoff or a diversion of trust
funds under the bankruptcy laws or for any similar reason, including without
limitation any judgment, order or decree of any court or administrative body
having jurisdiction over any Borrower or any of its property, or upon or as a
result of the appointment of a receiver, intervenor, custodian or conservator
of, or trustee or similar officer for, any Borrower or any substantial part of
its property, or otherwise, or any statement or compromise of any claim effected
by Lender with any Borrower or any other claimant (a “Rescinded Payment”), then
each other Borrower’s liability to Lender shall continue in full force and
effect, or each other Borrower’s liability to Lender shall be reinstated and
renewed, as the case may be, with the same effect and to the same extent as if
the Rescinded Payment had not been received by Lender, notwithstanding the
cancellation or termination of any of the Loan Documents, and regardless of
whether Lender contested the order requiring the return of such payment.  In
addition, each other Borrower shall pay, or reimburse Lender for, all expenses
(including all reasonable attorneys’ fees, court costs and related
disbursements) incurred by Lender in the defense of any claim that a payment
received by Lender in respect of all or any part of the Obligations must be
refunded.  The provisions of this Section 14.10 shall survive the termination of
the Loan Documents and any satisfaction and discharge of any Borrower by virtue
of any payment, court order or any federal or state law.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
67

--------------------------------------------------------------------------------

 
 
Section 14.11.    Maximum Liability of Each Borrower.

Notwithstanding anything contained in this Agreement or any other Loan Document
to the contrary, if the obligations of any Borrower under this Agreement or any
of the other Loan Documents or any Security Instruments granted by any Borrower
are determined to exceed the reasonably equivalent value received by such
Borrower in exchange for such obligations or grant of such Security Instruments
under any Fraudulent Transfer Law (as hereinafter defined), then the liability
of such Borrower shall be limited to a maximum aggregate amount equal to the
largest amount that would not render its obligations under this Agreement or all
the other Loan Documents subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Borrower, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such Borrower
in respect of Indebtedness to any other Borrower or any other Person that is an
Affiliate of the other Borrower to the extent that such Indebtedness would be
discharged in an amount equal to the amount paid by such Borrower in respect of
the Obligations) and after giving effect (as assets) to the value (as determined
under the applicable provisions of the Fraudulent Transfer Laws) of any rights
to subrogation, reimbursement, indemnification or contribution of such Borrower
pursuant to Applicable Law or pursuant to the terms of any agreement including
the Contribution Agreement.
 
Section 14.12.    Liability Cumulative.
 
The liability of each Borrower under this Article 14 is in addition to and shall
be cumulative with all liabilities of such Borrower to Lender under this
Agreement and all the other Loan Documents to which such Borrower is a party or
in respect of any Obligations of any other Borrower.
 
ARTICLE 15
MISCELLANEOUS PROVISIONS
 
Section 15.01.    Counterparts.  
 
To facilitate execution, this Agreement may be executed in any number of
counterparts.  It shall not be necessary that the signatures of, or on behalf
of, each party, or that the signatures of all persons required to bind any
party, appear on each counterpart, but it shall be sufficient that the signature
of, or on behalf of, each party, appear on one (1) or more counterparts.  All
counterparts shall collectively constitute a single agreement.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
the number of counterparts containing the respective signatures of, or on behalf
of, all of the parties hereto.


Section 15.02.    Amendments, Changes and Modifications.  
 
This Agreement may be amended, changed, modified, altered or terminated only by
written instrument or written instruments signed by all of the parties hereto.


Section 15.03.    Payment of Costs, Fees and Expenses.  
 
In addition to the payments required by Section 10.05 of this Agreement,
Borrower shall pay, on demand, all reasonable third party out-of-pocket fees,
costs, charges or expenses (including the fees and expenses of attorneys,
accountants and other experts) incurred by Lender in connection with:
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
68

--------------------------------------------------------------------------------

 


(a)           Any amendment, consent or waiver to this Agreement or any of the
Loan Documents (whether or not any such amendments, consents or waivers are
entered into).
 
(b)           Defending or participating in any litigation arising from actions
by third parties and brought against or involving Lender with respect to (i) any
Mortgaged Property, (ii) any event, act, condition or circumstance in connection
with any Mortgaged Property or (iii) the relationship between Lender and
Borrower and Guarantor in connection with this Agreement or any of the
transactions contemplated by this Agreement.
 
(c)           The administration or enforcement of, or preservation of rights or
remedies under, this Agreement or any other Loan Documents or in connection with
the foreclosure upon, sale of or other disposition of any Collateral granted
pursuant to the Loan Documents.
 
(d)           Any disclosure documents, including the reasonable fees and
expenses of Lender’s attorneys and accountants.
 
Borrower shall also pay, on demand, any transfer taxes, documentary taxes,
assessments or charges made by any governmental authority by reason of the
execution, delivery, filing, recordation, performance or enforcement of any of
the Loan Documents or the Advances.  However, Borrower will not be obligated to
pay any franchise, excise, estate, inheritance, income, excess profits or
similar tax on Lender.  Any attorneys’ fees and expenses payable by Borrower
pursuant to this Section shall be recoverable separately from and in addition to
any other amount included in such judgment, and such obligation is intended to
be severable from the other provisions of this Agreement and to survive and not
be merged into any such judgment.  Any amounts payable by Borrower pursuant to
this Section, with interest thereon if not paid when due, shall become
additional indebtedness of Borrower secured by the Loan Documents.  Such amounts
shall bear interest from the date such amounts are due until paid in full at the
weighted average, as determined by Lender, of the interest rates in effect from
time to time for each Advance unless collection from Borrower of interest at
such rate would be contrary to Applicable Law, in which event such amounts shall
bear interest at the highest rate which may be collected from Borrower under
Applicable Law.  The provisions of this Section are cumulative with, and do not
exclude the application and benefit to Lender of, any provision of any other
Loan Document relating to any of the matters covered by this Section.
 
Section 15.04.    Payment Procedure.  
 
All payments to be made to Lender pursuant to this Agreement or any of the Loan
Documents shall be made in lawful currency of the United States of America and
in immediately available funds by wire transfer to an account designated by
Lender before 1:00 p.m. (Eastern Standard Time) on the date when due.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
69

--------------------------------------------------------------------------------

 


Section 15.05.    Payments on Business Days.  

In any case in which the date of payment to Lender or the expiration of any time
period hereunder occurs on a day which is not a Business Day, then such payment
or expiration of such time period need not occur on such date but may be made on
the next succeeding Business Day with the same force and effect as if made on
the day of maturity or expiration of such period, except that interest shall
continue to accrue for the period after such date to the next Business Day.
 
Section 15.06.    Choice of Law; Consent to Jurisdiction; Waiver of Jury Trial.
 
NOTWITHSTANDING ANYTHING IN THE NOTES, THE SECURITY DOCUMENTS OR ANY OF THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, EACH OF THE TERMS AND PROVISIONS, AND
RIGHTS AND OBLIGATIONS OF BORROWER UNDER THIS AGREEMENT AND THE NOTES, GUARANTOR
UNDER THE GUARANTY, AND BORROWER AND GUARANTOR UNDER THE OTHER LOAN DOCUMENTS,
SHALL BE GOVERNED BY, INTERPRETED, CONSTRUED AND ENFORCED PURSUANT TO AND IN
ACCORDANCE WITH THE LAWS OF THE DISTRICT OF COLUMBIA (EXCLUDING THE LAW
APPLICABLE TO CONFLICTS OR CHOICE OF LAW) EXCEPT TO THE EXTENT OF PROCEDURAL AND
SUBSTANTIVE MATTERS RELATING ONLY TO (i) THE CREATION, PERFECTION AND
FORECLOSURE OF LIENS AND SECURITY INTERESTS, AND ENFORCEMENT OF THE RIGHTS AND
REMEDIES, AGAINST THE MORTGAGED PROPERTIES, WHICH MATTERS SHALL BE GOVERNED BY
THE LAWS OF THE JURISDICTION IN WHICH THE MORTGAGED PROPERTY IS LOCATED, (ii)
THE PERFECTION, THE EFFECT OF PERFECTION AND NON-PERFECTION AND FORECLOSURE OF
SECURITY INTERESTS ON PERSONAL PROPERTY, WHICH MATTERS SHALL BE GOVERNED BY THE
LAWS OF THE JURISDICTION DETERMINED BY THE CHOICE OF LAW PROVISIONS OF THE
UNIFORM COMMERCIAL CODE IN EFFECT FOR THE JURISDICTION IN WHICH THE BORROWERS’
ARE ORGANIZED.  BORROWER AND GUARANTOR AGREE THAT ANY CONTROVERSY ARISING UNDER
OR IN RELATION TO THE NOTES, THE SECURITY DOCUMENTS (OTHER THAN THE SECURITY
INSTRUMENTS) OR ANY OTHER LOAN DOCUMENT SHALL BE, EXCEPT AS OTHERWISE PROVIDED
HEREIN, LITIGATED IN THE DISTRICT OF COLUMBIA.  THE LOCAL AND FEDERAL COURTS AND
AUTHORITIES WITH JURISDICTION IN THE DISTRICT OF COLUMBIA SHALL, EXCEPT AS
OTHERWISE PROVIDED HEREIN, HAVE JURISDICTION OVER ALL CONTROVERSIES WHICH MAY
ARISE UNDER OR IN RELATION TO THE LOAN DOCUMENTS, INCLUDING THOSE CONTROVERSIES
RELATING TO THE EXECUTION, JURISDICTION, BREACH, ENFORCEMENT OR COMPLIANCE WITH
THE NOTES, THE SECURITY DOCUMENTS (OTHER THAN THE SECURITY INSTRUMENTS) OR ANY
OTHER ISSUE ARISING UNDER, RELATING TO, OR IN CONNECTION WITH ANY OF THE LOAN
DOCUMENTS.  EACH OF BORROWER AND GUARANTOR IRREVOCABLY CONSENTS TO SERVICE,
JURISDICTION, AND VENUE OF SUCH COURTS FOR ANY LITIGATION ARISING FROM THE
NOTES, THE SECURITY DOCUMENTS OR ANY OF THE OTHER LOAN DOCUMENTS, AND WAIVES ANY
OTHER VENUE TO WHICH IT MIGHT BE ENTITLED BY VIRTUE OF DOMICILE, HABITUAL
RESIDENCE OR OTHERWISE.  NOTHING CONTAINED HEREIN, HOWEVER, SHALL PREVENT LENDER
FROM BRINGING ANY SUIT, ACTION OR PROCEEDING OR EXERCISING ANY RIGHTS AGAINST
EITHER OR BOTH OF BORROWER AND GUARANTOR AND AGAINST THE COLLATERAL IN ANY OTHER
JURISDICTION.  INITIATING SUCH SUIT, ACTION OR PROCEEDING OR TAKING SUCH ACTION
IN ANY OTHER JURISDICTION SHALL IN NO EVENT CONSTITUTE A WAIVER OF THE AGREEMENT
CONTAINED HEREIN THAT THE LAWS OF THE DISTRICT OF COLUMBIA SHALL GOVERN THE
RIGHTS AND OBLIGATIONS OF EACH OF BORROWER AND GUARANTOR AND LENDER AS PROVIDED
HEREIN OR THE SUBMISSION HEREIN BY EACH OF BORROWER AND GUARANTOR TO PERSONAL
JURISDICTION WITHIN THE DISTRICT OF COLUMBIA.  BORROWER AND GUARANTOR (I)
COVENANT AND AGREE NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE
ARISING UNDER ANY OF THE LOAN DOCUMENTS TRIABLE BY A JURY AND (II) WAIVE ANY
RIGHT TO TRIAL BY JURY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST.  THIS WAIVER IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH
ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL WOULD OTHERWISE ACCRUE.  FURTHER,
EACH OF BORROWER AND GUARANTOR HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT
OF LENDER (INCLUDING, BUT NOT LIMITED TO, LENDER’S COUNSEL) HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, TO BORROWER AND/OR GUARANTOR THAT LENDER WILL NOT SEEK
TO ENFORCE THE PROVISIONS OF THIS SECTION. THE FOREGOING PROVISIONS WERE
KNOWINGLY, WILLINGLY AND VOLUNTARILY AGREED TO BY BORROWER AND GUARANTOR UPON
CONSULTATION WITH INDEPENDENT LEGAL COUNSEL SELECTED BY BORROWER’S AND
GUARANTOR’S FREE WILL.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
70

--------------------------------------------------------------------------------

 


Section 15.07.    Severability.  
 
In the event any provision of this Agreement or in any other Loan Document shall
be held invalid, illegal or unenforceable in any jurisdiction, such provision
will be severable from the remainder hereof as to such jurisdiction and the
validity, legality and enforceability of the remaining provisions will not in
any way be affected or impaired in any jurisdiction.


Section 15.08.    Notices.
 
(a)           Manner of Giving Notice.  Each notice, direction, certificate or
other communication hereunder (in this Section referred to collectively as
“notices” and singularly as a “notice”) which any party is required or permitted
to give to the other party pursuant to this Agreement shall be in writing and
shall be deemed to have been duly and sufficiently given if:
 
(i)           personally delivered with proof of delivery thereof (any notice so
delivered shall be deemed to have been received at the time so delivered);
 
(ii)          sent by Federal Express (or other similar reputable overnight
courier) designating morning delivery (any notice so delivered shall be deemed
to have been received on the Business Day it is delivered by the courier);
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
71

--------------------------------------------------------------------------------

 

(iii)         sent by telecopier or facsimile machine which automatically
generates a transmission report that states the date and time of the
transmission, the length of the document transmitted, and the telephone number
of the recipient’s telecopier or facsimile machine (to be confirmed with a copy
thereof sent in accordance with paragraphs (i) or (ii) above within two Business
Days) (any notice so delivered shall be deemed to have been received (1) on the
date of transmission, if so transmitted before 5:00 p.m. (local time of the
recipient) on a Business Day, or (2) on the next Business Day, if so transmitted
on or after 5:00 p.m. (local time of the recipient) on a Business Day or if
transmitted on a day other than a Business Day);
 
(iv)         with respect to Fannie Mae only, sent by e-mail to
Structured_AM@fanniemae.com (any notice so delivered shall be deemed to have
been received upon receipt);
 
addressed to the parties as follows:
 
As to Borrower:                                Education Realty Operating
Partnership, LP
530 Oak Court Drive, Suite 300
Memphis, TN 38117
Attention: Paul Bower and Olan Brevard
Telecopy:  (901) 259-2594
 
with a copy to:                                  Bass, Berry & Sims PLC
The Tower at Peabody Place
100 Peabody Place, Suite 900
Memphis, TN 38103
Attention: John A. Stemmler
Telecopy:  (901) 543-5999


As to Lender:                                    Red Mortgage Capital, Inc.
Two Miranova Place, 12th Floor
Columbus, Ohio 43215
Attention:        Servicing Manager
Telecopy:        (614) 857-1620


with a copy to Servicer:                    Red Mortgage Capital, Inc.
Two Miranova Place, 12th Floor
Columbus, Ohio 43215
Attention:        Director, Loan Servicing and Asset Management
Telecopy:         (614) 857-1610


with a copy to:                                  Arent Fox LLP
1675 Broadway
New York, New York 10019
Attention:        David L. Dubrow, Esq.
Telecopy:        (212) 484-3990
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
72

--------------------------------------------------------------------------------

 


As to Fannie Mae:                            Fannie Mae
3900 Wisconsin Avenue, N.W.
Washington, D.C.  20016-2899
Attention:        Vice President for
   Multifamily Asset Management


with a copy to Servicer:                   Red Mortgage Capital, Inc.
Two Miranova Place, 12th Floor
Columbus, Ohio 43215
Attention:        Director, Loan Servicing and Asset Management
Telecopy:        (614) 857-1610
 
with a copy to:                                  Arent Fox LLP
1675 Broadway
New York, NY 10019
Attention:        David L. Dubrow, Esq.
Telecopy No.: (212) 484-3990

 
(b)           Change of Notice Address.  Any party may, by notice given pursuant
to this Section, change the person or persons and/or address or addresses, or
designate an additional person or persons or an additional address or addresses,
for its notices, but notice of a change of address shall only be effective upon
receipt.  Each party agrees that it shall not refuse or reject delivery of any
notice given hereunder, that it shall acknowledge, in writing, receipt of the
same upon request by the other party and that any notice rejected or refused by
it shall be deemed for all purposes of this Agreement to have been received by
the rejecting party on the date so refused or rejected, as conclusively
established by the records of the U.S. Postal Service, the courier service or
facsimile.
 
Section 15.09.    Further Assurances and Corrective Instruments.
 
(a)           Further Assurances.  To the extent permitted by law, the parties
hereto agree that they shall, from time to time, execute, acknowledge and
deliver, or cause to be executed, acknowledged and delivered, such supplements
hereto and such further instruments as Lender or Borrower may reasonably request
and as may be required in the opinion of Lender or its counsel to effectuate the
intention of or facilitate the performance of this Agreement or any Loan
Document.
 
(b)           Further Documentation.  Without limiting the generality of
subsection (a), in the event any further documentation or information is
required by Lender to correct patent mistakes in the Loan Documents, materials
relating to the Title Insurance Policies or the funding of the Advances,
Borrower shall provide, or cause to be provided to Lender, at Borrower’s cost
and expense, such documentation or information.  Borrower shall execute and
deliver to Lender such documentation, including but not limited to any
amendments, corrections, deletions or additions to the Notes, the Security
Instruments or the other Loan Documents as is reasonably required by Lender.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
73

--------------------------------------------------------------------------------

 
 
(c)           Compliance with Investor Requirements.  Without limiting the
generality of subsection (a), Borrower shall do anything necessary to comply
with the reasonable requirements of Lender to enable Lender to sell the DMBS or
MBS backed by an Advance.
 
Section 15.10.    Term of this Agreement.  
 
This Agreement shall continue in effect until the Termination Date.


Section 15.11.    Assignments; Third-Party Rights.  
 
No Borrower shall assign this Agreement, or delegate any of its obligations
hereunder, without the prior written consent of Lender.  Lender may assign its
rights and/or obligations under this Agreement separately or together, without
Borrower’s consent, only to Fannie Mae or other entity if such assignment is
made with the intent that such entity will further assign such rights to Fannie
Mae, but may not delegate its obligations under this Agreement unless it first
receives Fannie Mae’s written approval.  Lender shall first assign its rights
under this Agreement separately or together, without Borrower’s consent, to
Fannie Mae.  Upon assignment to Fannie Mae, Fannie Mae shall be permitted to
further assign its rights under this Agreement separately or together, without
Borrower’s consent.
.
Section 15.12.    Headings.
 
Article and Section headings used herein are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.


Section 15.13.    General Interpretive Principles.  
 
For purposes of this Agreement, except as otherwise expressly provided or unless
the context otherwise requires, (i) the terms defined in Appendix I and
elsewhere in this Agreement have the meanings assigned to them in this Agreement
and include the plural as well as the singular, and the use of any gender herein
shall be deemed to include the other genders; (ii) accounting terms not
otherwise defined herein have the meanings assigned to them in accordance with
GAAP; (iii) references herein to “Articles,” “Sections,” “subsections,”
“paragraphs” and other subdivisions without reference to a document are to
designated Articles, Sections, subsections, paragraphs and other subdivisions of
this Agreement; (iv) a reference to a subsection without further reference to a
Section is a reference to such subsection as contained in the same Section in
which the reference appears, and this rule shall also apply to paragraphs and
other subdivisions; (v) a reference to an Exhibit or a Schedule without a
further reference to the document to which the Exhibit or Schedule is attached
is a reference to an Exhibit or Schedule to this Agreement; (vi) the words
“herein,” “hereof,” “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular provision; and (vii) the word
“including” means “including, but not limited to.”
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
74

--------------------------------------------------------------------------------

 


Section 15.14.    Interpretation.
 
The parties hereto acknowledge that each party and their respective counsel have
participated in the drafting and revision of this Agreement and the Loan
Documents.  Accordingly, the parties agree that any rule of construction that
disfavors the drafting party shall not apply in the interpretation of this
Agreement and the Loan Documents or any amendment or supplement or exhibit
hereto or thereto.


Section 15.15.    Standards for Decisions, Etc.
 
Unless otherwise provided herein, if Lender’s approval is required for any
matter hereunder, such approval may be granted or withheld in Lender’s sole and
absolute discretion.  Unless otherwise provided herein, if Lender’s designation,
determination, selection, estimate, action or decision is required, permitted or
contemplated hereunder, such designation, determination, selection, estimate,
action or decision shall be made in Lender’s sole and absolute discretion.


Section 15.16.    Decisions in Writing.
 
Any approval, designation, determination, selection, action or decision of
Lender or Borrower must be in writing to be effective.
 
Section 15.17.    Requests.
 
Borrower may submit up to a total of eight (8) Requests per Calendar Year,
subject to the provisions of Section 2.06.
 
Section 15.18.    Conflicts Between Agreements.
 
Any terms and conditions contained in this Agreement that may also be contained
in another Loan Document are not, to the extent reasonably practicable, to be
construed to be in conflict with each other but rather is construed as
duplicative, confirming, additional, or cumulative provisions.  To the extent
that, in the interpretation of this Agreement, any ultimate conflict between the
terms and conditions of this Agreement and those set forth in another Loan
Document is determined to exist, the terms and conditions of this Agreement are
to control.


Section 15.19.    Timing of Decisions.
 
(a)           In the event a Variable DMBS Advance is Outstanding and Lender
receives a request from Borrower concerning a subsequent Variable DMBS Advance,
Conversion, Addition, Release, Substitution, Future Advance pursuant to Section
2.06 of this Agreement and/or Expansion (“Activity”), the rollover date for all
Variable DMBS Advances Outstanding shall be the effective date for the
following:  (i) all decisions on the availability of an Activity, (ii) any
designation, determination, selection, estimate, action, or decision made by
Lender or Fannie Mae in connection with any such Activity, including but not
limited to one pertaining to the Geographical Diversification Requirements and
(iii) the Activity itself.
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
75

--------------------------------------------------------------------------------

 


(b)           In the event a Variable DMBS Advance is Outstanding, Lender and
Fannie Mae reserves the right to make any decision, designation, determination,
selection, estimate or take any action required of them individually or
collectively under this Agreement, and require any activity resulting from the
above, to be effective on the rollover date for all Variable DMBS Advances
Outstanding.


 (Signatures appear on following pages)
 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
 
76

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.



 
BORROWER:
           
EDR TAMPA LIMITED PARTNERSHIP, a Delaware
 
limited partnership
           
By:
EDR Tampa, LLC, a Delaware limited liability
   
company, its general partner
             
By:
EDR Tampa, Inc., a Delaware corporation, its
     
manager
                 
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
           
EDR STILLWATER LIMITED PARTNERSHIP, a
 
Delaware limited partnership
           
By:
EDR Stillwater, LLC, a Delaware limited liability
company, its general partner
             
By:
EDR Stillwater, Inc., a Delaware corporation,
     
its manager
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility
 
S-1

--------------------------------------------------------------------------------

 



 
EDR WESTERN MICHIGAN LIMITED
 
PARTNERSHIP, a Delaware limited partnership
           
By:
EDR Western Michigan, LLC, a Delaware limited liability
company, its general partner
             
By:
EDR Western Michigan, Inc., a Delaware
     
corporation, its manager
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
           
EDR WABASH LIMITED PARTNERSHIP, a Delaware
 
limited partnership
           
By:
EDR Wabash, LLC, a Delaware limited liability
company, its general partner
             
By:
EDR Wabash, Inc., a Delaware corporation,
     
its manager
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
           
EDR COLUMBUS LIMITED PARTNERSHIP, a
 
Delaware limited partnership
           
By:
EDR Columbus, LLC, a Delaware limited liability
   
company, its general partner
             
By:
EDR Columbus, Inc., a Delaware corporation,
     
its manager
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President



Amended and Restated Master Credit Facility Agreement
EDR Credit Facility

 
S-2

--------------------------------------------------------------------------------

 


 
EDR STATE COLLEGE LIMITED PARTNERSHIP, a
 
Delaware limited partnership
           
By:
EDR State College, LLC, a Delaware limited liability
company, its general partner
             
By:
EDR State College, Inc., a Delaware corporation,
     
its manager
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
           
EDR COLUMBIA LIMITED PARTNERSHIP, a
 
Delaware limited partnership
           
By:
EDR Columbia, LLC, a Delaware limited liability
company, its general partner
             
By:
EDR Columbia, Inc.,
     
a Delaware corporation, its manager
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
           
EDR KNOXVILLE LIMITED PARTNERSHIP, a
 
Delaware limited partnership
           
By:
EDR Knoxville, LLC, a Delaware limited liability
   
company, its general partner
             
By:
EDR Knoxville, Inc.,
     
a Delaware corporation, its manager
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President



Amended and Restated Master Credit Facility Agreement
EDR Credit Facility
 
S-3

--------------------------------------------------------------------------------

 
 

 
EDR LUBBOCK LIMITED PARTNERSHIP, a
 
Delaware limited partnership
         
By:
EDR Lubbock, LLC, a Delaware limited liability
company, its general partner
           
By:
EDR Lubbock, Inc.,
     
a Delaware corporation, its manager
             
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
         
EDR TUCSON PHASE II LIMITED PARTNERSHIP,
 
a Delaware limited partnership
         
By:
EDR Tucson, LLC, a Delaware limited liability
company, its general partner
           
By:
EDR Tucson, Inc.,
     
a Delaware corporation, its manager
             
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
         
EDR MURFREESBORO, LLC, a Delaware limited
 
liability company
         
By:
EDR Manager, LLC, a Delaware limited liability
   
company, its Manager
           
By:
Education Realty Operating Partnership, LP,
     
a Delaware limited partnership, its Manager
               
By:
Education Realty OP GP, Inc., a Delaware
corporation, its General Partner
      By:
/s/ Olan Brevard
      Name:
Olan Brevard
      Title:
Vice President

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility
S-4

--------------------------------------------------------------------------------


 

 
EDR AUBURN, LLC, a Delaware limited liability
 
company
           
By:
EDR Manager, LLC, a Delaware limited liability
company, its Manager
             
By:
Education Realty Operating Partnership, LP,
     
a Delaware limited partnership, its Manager
               
By:
Education Realty OP GP, Inc., a Delaware
corporation, its General Partner
                  By: /s/ Olan Brevard       Name: Olan Brevard       Title:
Vice President            
EDR STATESBORO, LLC, a Delaware limited liability
 
company
           
By:
EDR Manager, LLC, a Delaware limited liability
company, its Manager
           
By:
Education Realty Operating Partnership, LP,
a Delaware limited partnership, its Manager
             
By:
Education Realty OP GP, Inc., a Delaware
corporation, its General Partner
                By:
/s/ Olan Brevard
      Name:
Olan Brevard
      Title:
Vice President

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
S-5

--------------------------------------------------------------------------------


 

 
MURRAY PLACE (DE), LLC, a Delaware limited liability
 
company
           
By:
EDR Manager, LLC, a Delaware limited liability company, its Manager
             
By:
Education Realty Operating Partnership, LP,
     
a Delaware limited partnership, its Manager
               
By:
Education Realty OP GP, Inc.,
a Delaware corporation, its General Partner
                 
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
           
RIVER PLACE (DE), LLC, a Delaware limited liability
 
company
           
By:
EDR Manager, LLC, a Delaware limited liability company, its Manager
             
By:
Education Realty Operating Partnership, LP,
a Delaware limited partnership, its Manager
             
By:
Education Realty OP GP, Inc.,
a Delaware corporation, its General Partner
                 
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)
S-6

--------------------------------------------------------------------------------





 
TROY PLACE (DE), LLC, a Delaware limited liability company
           
By:
EDR Manager, LLC, a Delaware limited liability company, its Manager
             
By:
Education Realty Operating Partnership, LP,
     
a Delaware limited partnership, its Manager
               
By:
Education Realty OP GP, Inc.,
a Delaware corporation, its General Partner
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
           
WESTERN PLACE, LLC, a Georgia limited liability company
           
By:
EDR Manager, LLC, a Delaware limited liability company, its Manager
             
By:
Education Realty Operating Partnership, LP,
a Delaware limited partnership, its Manager
             
By:
Education Realty OP GP, Inc.,
a Delaware corporation, its General Partner
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)

 
S-7

--------------------------------------------------------------------------------

 
 

 
CAPE PLACE (DE), LLC, a Delaware limited liability company
           
By:
EDR Manager, LLC, a Delaware limited liability company, its Manager
             
By:
Education Realty Operating Partnership, LP,
     
a Delaware limited partnership, its Manager
               
By:
Education Realty OP GP, Inc.,
a Delaware corporation, its General Partner
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
           
CARROLLTON PLACE, LLC, a Georgia limited liability company
           
By:
EDR Manager, LLC, a Delaware limited liability company, its Manager
             
By:
Education Realty Operating Partnership, LP,
a Delaware limited partnership, its Manager
             
By:
Education Realty OP GP, Inc.,
a Delaware corporation, its General Partner
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President



Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)

 
S-8

--------------------------------------------------------------------------------

 
 

 
EDR CLEMSON PLACE LIMITED PARTNERSHIP, a
 
Delaware limited partnership
           
By:
EDR Clemson Place GP, LLC,
   
a Delaware limited liability company, its General Partner
           
By:
Education Realty Operating Partnership, LP,
     
a Delaware limited partnership, its Manager
               
By:
Education Realty OP GP, Inc.,
       
a Delaware corporation, its General Partner
               
By:
/s/ Olan Brevard
     
Name:
Olan Brevard
     
Title:
Vice President
           
EDR BERKELEY PLACE LIMITED PARTNERSHIP,
 
a Delaware limited partnership
           
By:
EDR Berkeley Place GP, LLC,
   
a Delaware limited liability company, its General Partner
             
By:
Education Realty Operating Partnership, LP,
     
a Delaware limited partnership, its Manager
               
By:
Education Realty OP GP, Inc.,
       
a Delaware corporation, its General Partner
               
By:
/s/ Olan Brevard      
Name:
Olan Brevard      
Title:
Vice President
           
[Signatures continue on following page.]



Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)

 
S-9

--------------------------------------------------------------------------------

 



 
GUARANTOR:
     
EDUCATION REALTY OPERATING
PARTNERSHIP, LP, a Delaware limited partnership
     
By:
Education Realty OP GP, Inc.
   
a Delaware corporation, its general partner
     
By:
/s/ Olan Brevard
 
Name:
Olan Brevard
 
Title:
Vice President
         
EDUCATION REALTY TRUST, INC., a Maryland
corporation
     
By:
/s/ Olan Brevard
 
Name:
Olan Brevard
 
Title:
Vice President
       
[Signatures continue on following page.]

 
Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)

 
S-10

--------------------------------------------------------------------------------

 


 
LENDER:
     
RED MORTGAGE CAPITAL, INC., an Ohio corporation
       
By:
/s/ R. Barth Kallmerten
 
Name:
R. Barth Kallmerten
 
Title:
Senior Managing Director



Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)

 
S-11

--------------------------------------------------------------------------------

 


 
FANNIE MAE
       
By:
/s/ Gerald P. LaHaie
   
Name: Gerald P. LaHaie
   
Title:  Vice President



Amended and Restated Master Credit Facility Agreement
EDR Credit Facility (2009 Additions)

 
S-12

--------------------------------------------------------------------------------

 
Schedule 1
 
List of Borrowers
 
EDR Wabash Limited Partnership
EDR Stillwater Limited Partnership
EDR Lubbock Limited Partnership
EDR Columbus Limited Partnership
EDR Columbia Limited Partnership
EDR Western Michigan Limited Partnership
EDR Knoxville Limited Partnership
EDR Murfreesboro, LLC
EDR State College Limited Partnership
EDR Tampa Limited Partnership
EDR Tucson Phase II Limited Partnership
EDR Auburn, LLC
EDR Statesboro, LLC
Western Place, LLC
Murray Place (DE), LLC
Carrollton Place, LLC
River Place (DE), LLC
Cape Place (DE), LLC
EDR Berkeley Place Limited Partnership
EDR Clemson Place Limited Partnership
Troy Place (DE), LLC


Amended and Restated Master Credit Facility Agreement
EDR Credit Facility
 
Schedule 1-1

--------------------------------------------------------------------------------

 
 
APPENDIX I
 
DEFINITIONS
 
For all purposes of the Agreement, the following terms shall have the respective
meanings set forth below:
 
“2009 Additional Mortgaged Properties” means the Dedicated Student Housing
Properties described on Exhibit A-2 to the Agreement and which represent the
Additional Mortgaged Properties added to the Collateral Pool on the date hereof.
 
“Activity” shall have the meaning set forth in Section 15.19.
 
“Acquiring Person” means a “person” or “group of persons” within the meaning of
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.
 
“Addition Fee” means, with respect to an Additional Mortgaged Property added to
the Collateral Pool in accordance with Section 3.02, the product of
 
 
(i)
40 basis points, multiplied by

 
 
(ii)
the Allocable Facility Amount of the Additional Mortgaged Property, as
determined by Lender.

 
“Addition Loan Documents” means the Security Instrument covering an Additional
Mortgaged Property and any other documents, instruments or certificates
reasonably required by Lender in form and substance satisfactory to Lender and
Borrower in connection with the addition of the Additional Mortgaged Property to
the Collateral Pool pursuant to Article 3.
 
“Addition Request” means a written request, substantially in the form of Exhibit
M to the Agreement, to add Additional Mortgaged Properties to the Collateral
Pool as set forth in Section 3.02(a).
 
“Additional Borrower” means the owner of an Additional Mortgaged Property or a
Substitute Mortgaged Property, which entity has been approved by Lender and
becomes a Borrower under the Agreement and the applicable Loan Documents and
their permitted successors and assigns.
 
“Additional Collateral” shall have the meaning set forth in Section 6.13.
 
“Additional Collateral Due Diligence Deposit” shall have the meaning set forth
in Section 10.04(b).
 
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-1

--------------------------------------------------------------------------------

 
 
“Additional Collateral Due Diligence Fees” means the due diligence fees paid by
Borrower to Lender with respect to each Additional Mortgaged Property, as set
forth in Section 10.04(b).

“Additional Mortgaged Property” means each Rental Property owned by Borrower
(either in fee simple or as tenant under a ground lease meeting all of Lender’s
requirements for similar loans anticipated to be sold to Fannie Mae) and added
to the Collateral Pool after the Initial Closing Date pursuant to Article 3.
 
“Adjustable Rate” in connection with a particular Variable Structured ARM
Advance has the meaning given such term in the applicable Variable Facility
Note.
 
“Advance” means a Variable Advance (including a Rollover Variable
Advance) and/or a Fixed Advance.
 
“Advance Amount” means the lesser of (a) the amount that would result in an
Aggregate Loan to Value Ratio of 75% or (b) (i) if a Variable Advance, the
amount that would result in an Aggregate Debt Service Coverage Ratio as
permitted under the Coverage and LTV Test for the portion of the Commitment that
will be the Variable Facility Commitment (using a prorated portion of the Net
Operating Income and using the Facility Debt Service for only the Variable
Facility Commitment in making such determination of Aggregate Debt Service
Coverage Ratio), provided that such amount shall not exceed 103% of the amount
that would result using the calculation set forth in (ii) below, and (ii) if a
Fixed Advance, the amount that would result in an Aggregate Debt Service
Coverage Ratio as permitted under the Coverage and LTV Test for the portion of
the Commitment that will be the Fixed Facility Commitment (using a prorated
portion of the Net Operating Income and using the Facility Debt Service for only
the Fixed Facility Commitment in making such determination of Debt Service
Coverage Ratio) or (c) the amount determined by Lender which is based upon an
exit strategy analysis pursuant to the Underwriting Requirements.
 
“Advance Request” means a written request, substantially in the form of Exhibit
L to the Agreement, for an Advance made pursuant to Section 2.04.
 
“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For the purposes of this definition, “control” (including with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
(other than property management) and policies of that Person, whether through
the ownership of voting securities, partnership interests or by contract or
otherwise.
 
“Aggregate Debt Service Coverage Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—
 
(a)           the aggregate of the Net Operating Income for the Mortgaged
Properties
 
to
 
(b)           the Facility Debt Service on the specified date.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-2

--------------------------------------------------------------------------------

 

“Aggregate Loan to Value Ratio” means, for any specified date, the ratio
(expressed as a percentage) of—
 
 
(a)
the Advances Outstanding on the specified date,

 
 to
 
 
(b)
the aggregate of the Valuations most recently obtained prior to the specified
date for all of the Mortgaged Properties.

 
“Agreement” means this Master Credit Facility Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time, including all
Recitals and Exhibits to the Agreement, each of which is hereby incorporated
into the Agreement by this reference.
 
“Allocable Facility Amount” means the portion of the Credit Facility allocated
to a particular Mortgaged Property by Lender in accordance with the Agreement.
 
“Amortization Period” means a period of thirty (30) years.
 
“Applicable Law” means (a) all applicable provisions of all constitutions,
statutes, rules, regulations and orders of all governmental bodies, all
Governmental Approvals and all orders, judgments and decrees of all courts and
arbitrators, (b) all zoning, building, environmental and other laws, ordinances,
rules, regulations and restrictions of any Governmental Authority affecting the
ownership, management, use, operation, maintenance or repair of any Mortgaged
Property, including the Americans with Disabilities Act (if applicable), the
Fair Housing Amendment Act of 1988 and Hazardous Materials Laws (as defined in
the Security Instrument), (c) any building permits or any conditions, easements,
rights-of-way, covenants, restrictions of record or any recorded or unrecorded
agreement affecting or concerning any Mortgaged Property including planned
development permits, condominium declarations, and reciprocal easement and
regulatory agreements with any Governmental Authority, (d) all laws, ordinances,
rules and regulations, whether in the form of rent control, rent stabilization
or otherwise, that limit or impose conditions on the amount of rent that may be
collected from the units of any Mortgaged Property, and (e) requirements of
insurance companies or similar organizations, affecting the operation or use of
any Mortgaged Property or the consummation of the transactions to be effected by
the Agreement or any of the other Loan Documents.
 
“Appraisal” means an appraisal of Rental Property conforming to the requirements
of Lender for similar loans anticipated to be sold to Fannie Mae and accepted by
Lender.
 
“Appraised Value” means the value set forth in an Appraisal.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-3

--------------------------------------------------------------------------------

 

“Assignment and Subordination of Management Agreement” means the Master
Assignment of Management Agreement required by Lender and satisfying Lender’s
requirements, as the same may be amended, restated, modified or supplemented
from time to time.
 
“Assignment of Leases and Rents” means an Assignment of Leases and Rents,
required by Lender and satisfying Lender’s requirements, as the same may be
amended, restated, modified or supplemented from time to time.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”
as now and hereafter in effect, or any successor statute.
 
“Bankruptcy Event” shall have the meaning set forth in Section 14.01(b).
 
“Borrower” means individually and collectively, the Initial Borrower and any
Additional Borrower becoming a party to this Agreement and any other Loan
Documents, together with their permitted successors and assigns.
 
“Borrower Agent” means EROP Guarantor.
 
“Borrower Parties” means collectively, Borrower and Guarantor.
 
“Business Day” means a day on which Fannie Mae and Servicer are open for
business.
 
“Calendar Quarter” means, with respect to any year, any of the following three
month periods:  (a) January-February-March; (b) April-May-June; (c)
July-August-September; and (d) October-November-December.
 
“Calendar Year” means the 12-month period from the first day of January to and
including the last day of December, and each 12-month period thereafter.
 
“Capitalization Rate” means, for each Mortgaged Property, a capitalization rate
selected by Lender for use in determining the Valuations, which rate is
determined as set forth in Section 2.05(b).
 
“Cash Collateral Account” means the cash collateral account established pursuant
to the Cash Collateral Agreement.
 
“Cash Collateral Agreement” means a cash collateral pledge, security and custody
agreement by and among Fannie Mae, Borrower and Servicer in the form attached as
Exhibit U to the Agreement, as the same may be amended, modified or supplemented
from time to time.
 
“Cash Equivalents” means
 
(a)           securities issued or fully guaranteed or insured by the United
States Government or any agency thereof and backed by the full faith and credit
of the United States having maturities of not more than twelve (12) months from
the date of acquisition; and
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-4

--------------------------------------------------------------------------------

 

(b)           certificates of deposit, time deposits, demand deposits,
eurodollar time deposits, repurchase agreements, reverse repurchase agreements,
or bankers’ acceptances, having in each case a term of not more than twelve
(12) months, issued by any commercial bank having membership in the FDIC, or by
any U.S. commercial lender (or any branch or agency of a non-U.S. bank licensed
to conduct business in the U.S.) having combined capital and surplus of not less
than $100,000,000 whose short-term securities are rated at least A-1 by S&P or
P-1 by Moody’s;
 
(c)           commercial paper of an issuer rated at least A-1 by S&P or P-1 by
Moody’s and in either case having a term of not more than twelve (12) months;
and


(d)           the amount that a borrower has the right to draw under any line of
credit, pursuant to its terms on any specified date.

 
“Cash Interest Rate” in connection with a particular Fixed Advance with a cash
execution shall be the “Interest Rate” set forth in the applicable Fixed
Facility Note.
 
“Certificate of Borrower Parties” means the Master Certificate of Borrower
Parties executed by the Borrower Parties as of the date hereof, and which must
be executed and delivered by the Borrower Parties to Lender from time to time in
accordance with the terms of this Agreement, the form of which certificate shall
be the same or substantially similar to which the Borrower Parties execute as of
the date hereof.
 
“Change of Control” means the earliest to occur of: (a) the date on which an
Acquiring Person becomes (by acquisition, consolidation, merger or otherwise),
directly or indirectly, the beneficial owner of more than twenty five percent
(25%) of the total ownership interest of Borrower or Guarantor then outstanding,
or (b) the replacement (other than solely by reason of retirement at age
sixty-five or older, death or disability) of more than fifty percent (50%) (or
such lesser percentage as is required for decision-making by the board of
directors or an equivalent governing body) of the members of the board of
directors (or an equivalent governing body) of Borrower or Guarantor over a
one-year period from the directors who constituted such board of directors at
the beginning of such period and such replacement shall not have been approved
by a vote of at least a majority of the board of directors of Borrower or
Guarantor then still in office who either were members of such board of
directors at the beginning of such one-year period or whose election as members
of the board of directors was previously so approved (it being understood and
agreed that in the case of any entity governed by a trustee, board of managers,
or other similar governing body, the foregoing clause (b) shall apply thereto by
substituting such governing body and the members thereof for the board of
directors and members thereof, respectively) or (c) (i) both Paul O. Bower and
Randall H. Brown are no longer part of the Senior Management of Guarantor or
(ii) both Thomas J. Hickey and Craig L. Cardwell are no longer part of the
Senior Management of Guarantor or (iii) any two of Paul O. Bower, Randall H.
Brown, Thomas J. Hickey and Craig L. Cardwell are no longer part of the Senior
Management of Guarantor.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-5

--------------------------------------------------------------------------------

 
 “Closing Date” means the Initial Closing Date and each date after the Initial
Closing Date on which the funding or other transaction requested in a Request is
required to take place.
 
“Collateral” means the Mortgaged Properties and other collateral from time to
time or at any time encumbered by the Security Instruments, or any other
property securing Borrower’s obligations under the Loan Documents.
 
“Collateral Pool” means all of the Collateral.
 
“Commitment” means, at any time, the sum of the Fixed Facility Commitment and
the Variable Facility Commitment.
 
“Complete Fixed Facility Termination” shall have the meaning set forth in
Section 5.02(a).
 
“Complete Variable Facility Termination” shall have the meaning set forth in
Section 5.02(a).
 
“Compliance Certificate” means a certificate of Borrower substantially in the
form of Exhibit F to the Agreement.
 
“Completion/Repair and Security Agreement” means a Master Completion/Repair and
Security Agreement required by Lender and satisfying Lender’s requirements, as
the same may be amended, restated, modified or supplemented from time to time.
 
“Confirmation of Guaranty” means a confirmation of the Guaranty executed by
Guarantor in connection with any Request after the Initial Closing Date,
substantially in the form of Exhibit E to the Agreement.
 
“Confirmation of Obligations” means a Confirmation of Obligations delivered in
connection with the addition of an Additional Mortgaged Property or a Substitute
Mortgaged Property to the Collateral Pool or a release of a Release Mortgaged
Property from the Collateral Pool, dated as of the Closing Date for each such
addition, signed by Borrower and Guarantor, pursuant to which Borrower and
Guarantor confirm their obligations under the Loan Documents, substantially in
the form of Exhibit N to the Agreement.
 
“Contribution Agreement” means the Contribution Agreement by and among Initial
Borrower and each Additional Borrower, as the same may be amended, restated,
modified or supplemented from time to time.
 
“Controlled” (or any variation of such term) of one entity (the “controlled
entity”) by another (the “controlling entity”) means that the controlling entity
has the power and authority, directly or indirectly, to direct or cause the
direction of the management and policies of the controlled entity, by contract
or otherwise.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-6

--------------------------------------------------------------------------------

 
 
“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Internal Revenue Code.
 
“Conversion Amendment” means the Master Credit Facility Agreement Conversion
Amendment, substantially in the form of Exhibit I to the Agreement, reflecting
the conversion of all or any portion of the Variable Facility Commitment to the
Fixed Facility Commitment as set forth in Section 1.08.
 
“Conversion Documents” means the Conversion Amendment, together with an
amendment to each Security Document if required by Lender and other applicable
Loan Documents, in form and substance satisfactory to Lender, reflecting the
change in the Fixed Facility Commitment and the Variable Facility Commitment
pursuant to Section 1.08.
 
“Conversion Request” means a written request, substantially in the form of
Exhibit H to the Agreement, to convert all or any portion of the Variable
Facility Commitment to the Fixed Facility Commitment pursuant to Section 1.08.
 
“Coupon Rate” means, with respect to a Variable DMBS Advance, the imputed
interest rate determined by Lender pursuant to Section 1.05.
 
“Coverage and LTV Tests” mean, each of the following financial tests:
 
(a)           The Aggregate Debt Service Coverage Ratio is not less than (i)
1.30:1.0 during the period of time from the Initial Closing Date to (and
including) the Third Anniversary, 1.35:1.0 during the period of time from the
Third Anniversary to (and including) the Sixth Anniversary and 1.40:1 during the
period of time from the Sixth Anniversary to (and including) the Fifteenth
Anniversary with respect to the amount of the Advances drawn from the Fixed
Facility Commitment, and (ii) 1.05:1.0 during the period of time from the
Initial Closing Date to (and including) the Third Anniversary, 1.10:1.0 during
the period of time from the Third Anniversary to (and including) the Sixth
Anniversary, and 1.15:1.0 during the time of time from the Sixth Anniversary to
(and including) the Fifteenth Anniversary with respect to the amount of the
Advances drawn from the Variable Facility Commitment.
 
(b)           The Aggregate Loan to Value Ratio, on any date, does not exceed
seventy-five percent (75%).
 
“Credit Facility” means the Fixed Facility and the Variable Facility.
 
“Credit Facility Termination Documents” means the instruments releasing the
Security Instruments as liens on the Mortgaged Properties, UCC-3 Termination
Statements terminating the UCC-1 Financing Statements in favor of Lender, and
such other documents and instruments necessary to evidence the release of the
Collateral from any lien securing the Obligations, and the Notes, all in
connection with the termination of the Agreement and the Credit Facility
pursuant to Article 5.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-7

--------------------------------------------------------------------------------

 
 
“Credit Facility Termination Request” means a written request, substantially in
the form of Exhibit R to the Agreement, to terminate the Agreement and the
Credit Facility pursuant to Section 5.04(a).
 
“Debt Service Amounts” shall have the meaning set forth in Section 14.01(a).
 
“Debt Service Coverage Ratio” means, for any Mortgaged Property, for any
specified date, the ratio (expressed as a percentage) of —
 
(a)           the Net Operating Income for the specified period for the subject
Mortgaged Property, as determined in accordance with this Agreement
 
to
 
(b)           the Facility Debt Service on the specified date, assuming, for the
purpose of calculating the Facility Debt Service for this definition, that
Advances Outstanding shall be the Allocable Facility Amount for the subject
Mortgaged Property.
 
“Dedicated Student Housing Property” means a residential property, located in
the United States, containing five or more dwelling units in which not more than
twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to Fannie Mae’s then current guidelines,
provided that eighty percent (80%) or more of the dwelling units are leased to
undergraduate and/or graduate students.
 
“Deficient Mortgaged Properties” means the Mortgaged Property known as The
Pointe at Western.
 
“Discount” means, with respect to any Variable DMBS Advance, an amount equal to
the excess of —
 
 
(i)
the face amount of the DMBS backed by the Variable DMBS Advance, over

 
 
(ii)
the Price of the DMBS backed by the Variable DMBS Advance.

 
“DMBS” means a mortgage-backed security issued by Fannie Mae which is “backed”
by a Variable Advance and has an interest in the Notes and the Collateral Pool
securing the Notes, which interest permits the holder of the DMBS to participate
in the Notes and the Collateral Pool to the extent of such Advance.
 
“DMBS Issue Date” means the date on which an DMBS is issued by Fannie Mae.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-8

--------------------------------------------------------------------------------

 
 
“DUS Guide” means the Fannie Mae Delegated Underwriting and Servicing Guide in
its present form and as amended, modified, supplemented or reissued from time to
time (all references to Parts, Chapters, Sections and other subdivisions of the
DUS Guide shall be deemed references to (i) the Parts, Chapters, Sections and
other subdivisions in effect on the date of the Agreement and (ii) any successor
provisions to such Parts, Chapters, Sections and other subdivisions.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
 
“EROP Guarantor” means Education Realty Operating Partnership, LP.
 
“Event of Default” means any event defined to be an “Event of Default” under
Article 11.
 
“Expansion” means an increase in the Commitment made in accordance with
Article 4.
 
“Expansion Loan Documents” means an additional Variable Facility Note or Fixed
Facility Note, as the case may be, increasing the amount of such Note to the
amount of the Commitment, as increased in accordance with Article 4 and
amendments to the Security Instruments, increasing the maximum amount to be
secured by such Security Instruments to the amount of the Commitment.
 
“Expansion Origination Fee” has the meaning set forth in Section 10.03(b).
 
“Expansion Request” means a written request, substantially in the form of
Exhibit O to the Agreement, to obtain an Expansion pursuant to Article 4.
 
“Facility Debt Service” means –
 
(a)           For use in determining the additional borrowing capacity created
by the addition of Additional Mortgaged Properties, the sum of the amount of
interest and principal amortization, as determined pursuant to the Underwriting
Requirements, with respect to the Advances Outstanding on the specified date and
Advances to be obtained as a result of the addition of Additional Mortgaged
Properties, on the specified date, except that, for these purposes:
 
 
(A)
each Variable DMBS Advance Outstanding or to be obtained shall be deemed to
require level monthly payments of principal and interest (at an interest rate
equal to (1) the One-Month LIBOR or Three-Month LIBOR (as applicable) plus
(2) the Variable Facility Fee plus (3) a stressed underwriting margin of 300
basis points or if the Underwriting Requirements change to specify a new
stressed underwriting margin which is a specific number of basis points with no
range or discretion in its amount (the “New Stressed Margin”) then such New
Stressed Margin plus (4) any Monthly Cap Escrow Payment as determined pursuant
to the Underwriting Requirements) in an amount necessary to fully amortize the
original principal amount of the Variable DMBS Advance, over the Amortization
Period, with such amortization to commence on the first day of the period
determined pursuant to the Underwriting Requirements; and

 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-9

--------------------------------------------------------------------------------

 
 
 
(B)
each Variable Structured ARM Advance Outstanding or to be obtained shall be
deemed to require level monthly payments of principal and interest (at an
interest rate equal to (1) the One-Month LIBOR or Three-Month LIBOR rate (as
applicable) plus (2) the Margin plus (3) a stressed underwriting margin of 300
basis points or the New Stressed Margin, as applicable, plus (4) any Monthly Cap
Escrow Payment as determined pursuant to the Underwriting Requirements) in an
amount necessary to fully amortize the original principal amount of the Variable
Structured ARM Advance over the Amortization Period with such amortization to
commence on the first day of the period determined pursuant to the Underwriting
Requirements; and

 
 
(C)
each Fixed Advance Outstanding that is a cash execution shall require level
monthly payments of principal and interest (at the Cash Interest Rate for such
Fixed Advance) in an amount necessary to fully amortize the original principal
amount of such Fixed Advance over the Amortization Period, with such
amortization to commence on the first day of the period determined pursuant to
the Underwriting Requirements; and

 
 
(D)
each Fixed Advance that is a cash execution to be obtained shall be deemed to
require level monthly payments of principal and interest at a rate equal to the
Cash Interest Rate determined by Lender for such Fixed Advance in an amount
necessary to fully amortize the original principal amount of such Fixed Advance
over the Amortization Period, with such amortization to commence on the first
day of the period determined pursuant to the Underwriting Requirements; and

 
 
(E)
each Fixed Advance Outstanding that is an MBS execution shall require level
monthly payments of principal and interest (at the MBS Interest Rate) in an
amount necessary to fully amortize the original principal amount of such Fixed
Advance over the Amortization Period, with such amortization to commence on the
first day of the period determined pursuant to the Underwriting Requirements;
and

 
 
(F)
each Fixed Advance that is an MBS execution to be obtained shall be deemed to
require level monthly payments of principal and interest (at an interest rate
equal to (1) the base United States Treasury Index Rate for securities having a
maturity substantially similar to the maturity of such Fixed Advance, plus
(2) the margin (as determined by Lender) for an actual/360 execution for loans
having similar characteristics as such Fixed Advance in an amount necessary to
fully amortize the original principal amount of such Fixed Advance over the
Amortization Period with such amortization to commence on the first day of the
period determined pursuant to the Underwriting Requirements.

 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-10

--------------------------------------------------------------------------------

 
 
(b)                      For use in determining the Aggregate Debt Service
Coverage Ratio, for purposes of determining compliance with the Coverage and LTV
Tests and tests for releases and Substitutions, for purposes of determining
Liquidity and for other ongoing monitoring purposes, and for purposes of
determining Release Prices pursuant to Section 3.04(c) as of any specified date,
the sum of the amount of interest and principal amortization, during the
preceding number of months as determined pursuant to the Underwriting
Requirements, with respect to Advances Outstanding and on the specified date,
except that, for these purposes:
 
 
(A)
each Variable DMBS Advance shall be deemed to require level monthly payments of
principal and interest (at the Coupon Rate for such Variable DMBS Advance) in an
amount necessary to fully amortize the original principal amount of the Variable
DMBS Advance over the Amortization Period, with such amortization deemed to
commence on the first day of the period determined pursuant to the Underwriting
Requirements; and

 
 
(B)
each Variable Structured ARM Advance shall be deemed to require level monthly
payments of principal and interest (at the Adjustable Rate for such Variable
Structured ARM Advance) in an amount necessary to fully amortize the original
principal amount of the Variable Structured ARM Advance over the Amortization
Period, with such amortization deemed to commence on the first day of the period
determined pursuant to the Underwriting Requirements; and

 
 
(C)
each Fixed Advance shall require level monthly payments of principal and
interest (at the Interest Rate as set forth in the Fixed Facility Note) in an
amount necessary to fully amortize the original principal amount of the Fixed
Advance over the Amortization Period, with such amortization to commence on the
first day of the period determined pursuant to the Underwriting Requirements.

 
“Facility Termination Document” means the Amendment of the Master Credit
Facility Agreement, substantially in the form of Exhibit Q to the Agreement,
evidencing the permanent reduction in the Facility Commitment pursuant to
Section 5.02.
 
“Facility Termination Request” means a written request, substantially in the
form of Exhibit P to the Agreement, for a permanent reduction in the Variable
Facility Commitment or the Fixed Facility Commitment pursuant to Section 5.02.


Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-11

--------------------------------------------------------------------------------

 
 
"Fannie Mae" means the body corporate duly organized under the Federal National
Mortgage Association Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly
organized and existing under the laws of the United States.
 
“Fees” means Addition Fee, Additional Collateral Due Diligence Fees, Occupancy
Deficiency Origination Fee, Expansion Origination Fee, Initial Due Diligence
Fees, Initial Origination Fee, Release Fee, Substitution Fee, Variable Facility
Fee, LOC Fee and any and all other fees specified in the Agreement.
 
“Fifteenth Anniversary” means the date that is fifteen (15) years from the
Initial Closing Date.
 
“First Anniversary” means the date that is one year after the Initial Closing
Date.
 
“Fixed Advance” means a loan made by Lender to Borrower under the Fixed Facility
Commitment.
 
“Fixed Facility” means the agreement of Lender to make Fixed Advances to
Borrower pursuant to Section 1.01.
 
“Fixed Facility Availability Period” means the period beginning on the Initial
Closing Date and ending on the date one (1) year after the Initial Closing Date.
 
“Fixed Facility Commitment” means an aggregate amount of $147,861,000 which
shall be evidenced by the Fixed Facility Notes plus such amount as is added to
or converted to the Fixed Facility Commitment in accordance with Section 1.08
and Article 4 and less such amount by which the Fixed Facility Commitment is
reduced in accordance with Article 5.
 
“Fixed Facility Note” means promissory notes (together with all schedules,
riders, allonges, addenda, renewals, extensions, amendments and modifications
thereto) which have been issued by Borrower to Lender to evidence Borrower’s
obligation to repay the Fixed Advances, and with respect to a Fixed Advance with
a cash execution, the promissory note will be the same or substantially similar
in form to the promissory note issued by Borrower to Lender in connection with
the Fixed Advance made on the Initial Closing Date and with respect to a Fixed
Advance with an MBS execution, the promissory note will be in the then current
form of promissory note utilized by Fannie Mae for loans with an MBS execution.
 
“Future Advance” means an Advance made after the Initial Closing Date.
 
“GAAP” means generally accepted accounting principles in the United States in
effect from time to time, consistently applied.
 
“General Conditions” shall have the meaning set forth in Article 6.
 
“Geographical Diversification Requirements” shall mean:
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-12

--------------------------------------------------------------------------------

 
 
(a)           no more than 10% of the units in the Collateral Pool shall be
located at  Mortgaged Properties dependent on students from colleges or
universities with fewer than 10,000 students; and
 
(b)           no more than 25% of the units in the Collateral Pool shall be
located at Mortgaged Properties dependent on students from colleges or
universities with fewer than 17,000 students; and
 
(c)           no more than 20% of the then Outstanding Advances shall be
allocated to Mortgaged Properties dependent on students from any one college or
university; and
 
(d)           the Mortgaged Properties in the Collateral Pool must be located in
at least five (5) states.
 
“Governmental Approval” means an authorization, permit, consent, approval,
license, registration or exemption from registration or filing with, or report
to, any Governmental Authority.
 
“Governmental Authority” means any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) whether now or hereafter in
existence.
 
“Gross Revenues” means, for any specified period, with respect to any Rental
Property, all income in respect of such Rental Property as reflected on the
certified operating statement for such specified period as adjusted to exclude
unusual income (e.g. temporary or nonrecurring income), income not allowed by
Lender for similar loans anticipated to be sold to Fannie Mae (e.g. interest
income, furniture income, etc.), and the value of any unreflected concessions.
 
“Guarantor” means REIT Guarantor and EROP Guarantor, or a substitute Guarantor
consented to by Lender.
 
“Guaranty” means that certain Guaranty executed by Guarantor as of the date
hereof, as the same may be amended, restated, modified or supplemented from time
to time.
 
“Hazardous Substance Activity” means, with respect to any Mortgaged Property,
any storage, holding, existence, release, spill, leaking, pumping, pouring,
injection, escaping, deposit, disposal, dispersal, leaching, migration, use,
treatment, emission, discharge, generation, processing, abatement, removal,
disposition, handling or transportation of any Hazardous Materials (as defined
in the Security Instrument) from, under, into or on such Mortgaged Property in
violation of Hazardous Materials Laws (as defined in the Security Instrument),
including the discharge of any Hazardous Materials emanating from such Mortgaged
Property in violation of Hazardous Materials Laws through the air, soil, surface
water, groundwater or property and also including the abandonment or disposal of
any barrels, containers and other receptacles containing any Hazardous Materials
from or on such Mortgaged Property in violation of Hazardous Materials Laws, in
each case whether sudden or nonsudden, accidental or nonaccidental.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-13

--------------------------------------------------------------------------------

 
 
“Hedging Arrangement” means any interest rate swap, interest rate cap or other
arrangement, contractual or otherwise, which has the effect of an interest rate
swap or interest rate cap or which otherwise (directly or indirectly,
derivatively or synthetically) hedges interest rate risk associated with being a
debtor of variable rate debt or any agreement or other arrangement to enter into
any of the above on a future date or after the occurrence of one or more events
in the future.
 
“Impositions” means, with respect to any Mortgaged Property, all (1) water and
sewer charges which, if not paid, may result in a lien on all or any part of the
Mortgaged Property, (2) premiums for fire and other hazard insurance, rent loss
insurance and such other insurance as Lender may require under any Security
Instrument, (3) Taxes, and (4) amounts for other charges and expenses which
Lender at any time reasonably deems necessary to protect the Mortgaged Property,
to prevent the imposition of liens on the Mortgaged Property, or otherwise to
protect Lender’s interests.
 
“Indebtedness” means, with respect to any Person, as of any specified date,
without duplication, all:
 
(a) indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than (i) current trade liabilities incurred
in the ordinary course of business and payable in accordance with customary
practices, and (ii) for construction of improvements to property, if such person
has a non-contingent contract to purchase such property);
 
(b) other indebtedness of such Person that is evidenced by a note, bond,
debenture or similar instrument;
 
(c) obligations of such Person under any lease of property, real or personal,
the obligations of the lessee in respect of which are required by GAAP to be
capitalized on a balance sheet of the lessee or to be otherwise disclosed as
such in a note to such balance sheet;
 
(d) obligations of such Person in respect of acceptances (as defined in Article
3 of the Uniform Commercial Code of the District of Columbia) issued or created
for the account of such Person;
 
(e) liabilities secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment of
such liabilities; and
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-14

--------------------------------------------------------------------------------

 

(f) as to any Person (“guaranteeing person”), any obligation of (a) the
guaranteeing person or (b) another Person (including any bank under any letter
of credit) to induce the creation of a primary obligation (as defined below)
with respect to which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing, or in
effect guaranteeing, any indebtedness, lease, dividend or other obligation
(“primary obligations”) of any third person (“primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, to (1) purchase any such primary obligation
or any property constituting direct or indirect security therefor, (2) advance
or supply funds for the purchase or payment of any such primary obligation or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (3) purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation, or (4) otherwise assure or hold harmless the
owner of any such primary obligation against loss in respect of the primary
obligation, provided, however, that the term “Contingent Obligation” shall not
include endorsements of instruments for deposit or collection in the ordinary
course of business.  The amount of any Contingent Obligation of any guaranteeing
person shall be deemed to be the lesser of (i) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such
Contingent Obligation is made and (ii) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Contingent Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Contingent Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by such person in good faith.
 
“Initial Advance” means the Fixed Advance and/or Variable Advance made on the
Initial Closing Date in the aggregate amount of $197,735,000.
 
“Initial Borrower” means each Borrower under this Agreement as of the Initial
Closing Date.
 
“Initial Closing Date” means December 31, 2008.
 
“Initial Commitment Amount” means $222,411,000.
 
“Initial Due Diligence Deposit” shall have the meaning set forth in Section
10.04(a).
 
“Initial Due Diligence Fees” shall have the meaning set forth in Section
10.04(a).
 
“Initial Mortgaged Properties” means the Dedicated Student Housing Properties
described on Exhibit A-1 to the Agreement and which represent the Dedicated
Student Housing Properties which are made part of the Collateral Pool on the
Initial Closing Date.
 
“Initial Origination Fee” shall have the meaning set forth in Section 10.03(a).
 
“Initial Security Instruments” means the Security Instruments covering the
Initial Mortgaged Properties.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-15

--------------------------------------------------------------------------------

 
 
“Initial Valuation” means, when used with reference to specified Collateral, the
Valuation initially performed for the Collateral as of the date on which the
Collateral was added to the Collateral Pool.  The Initial Valuation for each of
the Initial Mortgaged Properties is as set forth in Exhibit A-1 to the
Agreement.
 
“Interest Rate Cap” shall have the meaning set forth in Section 1.12.
 
“Interest Rate Cap Documents” means the Pledge, Interest Rate Cap Agreement and
any and all other documents required pursuant thereto or hereto or as Lender
shall require from time to time in connection with Borrower’s obligation to
maintain an Interest Rate Cap for the term of the Variable Facility Commitment.
 
“Insurance Policy” means, with respect to a Mortgaged Property, the insurance
coverage and insurance certificates evidencing such insurance required to be
maintained pursuant to the Security Instrument encumbering the Mortgaged
Property.
 
“Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended.  Each reference to the Internal Revenue Code shall be deemed to include
(a) any successor internal revenue law and (b) the applicable regulations
whether final, temporary or proposed.
 
“Investor Commitment” shall have the meaning set forth in Section 2.01(c).
 
“Lease” means any lease, any sublease or subsublease, license, concession or
other agreement (whether written or oral and whether now or hereafter in effect)
pursuant to which any Person is granted a possessory interest in, or right to
use or occupy all or any portion of any space in any Mortgaged Property, and
every modification, amendment or other agreement relating to such lease,
sublease, subsublease or other agreement entered into in connection with such
lease, sublease, subsublease or other agreement, and every guarantee of the
performance and observance of the covenants, conditions and agreements to be
performed and observed by the other party thereto.
 
“Lender” means Red Mortgage Capital, Inc., an Ohio corporation, and its
successors and assigns, including Fannie Mae, the initial assignee, to the
extent Lender’s rights are assigned to Fannie Mae, pursuant to the terms of the
Assignment of Master Credit Facility Agreement and Other Loan Documents dated as
of December 31, 2008 by Red Mortgage Capital, Inc. to Fannie Mae.
 
“Letter of Credit” means a letter of credit issued by an LOC Bank satisfactory
to Fannie Mae naming Fannie Mae as beneficiary, in form and substance as
attached hereto as Exhibit     V.
 
“LIBOR” means the London interbank offered rate for one-month, three-month,
six-month, or nine-month (as applicable) U.S. Dollar deposits, as such rate is
reported in the Wall Street Journal.  In the event that a rate is not published
for one-month, three-month, six-month, or nine-month (as applicable) LIBOR, then
the nearest equivalent duration London interbank offered rate for U.S. Dollar
deposits shall be selected at Lender’s reasonable discretion.  If the
publication of LIBOR is discontinued, Lender shall determine such rate from
another equivalent source selected by Lender in its reasonable discretion.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-16

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance (including both consensual and non-consensual liens
and encumbrances).
 
“Liquidity” means, at any time, the amount of cash and Cash Equivalents owned by
a Person.
 
“Loan Document Taxes” shall have the meaning set forth in Section 8.10.
 
“Loan Documents” means the Agreement, the Notes, the Security Documents, the
Guaranty, all documents executed by Borrower or Guarantor pursuant to the
General Conditions set forth in Section 6.01 of the Agreement and any other
documents executed by Borrower or Guarantor from time to time in connection with
the Agreement or the transactions contemplated by the Agreement.
 
“Loan to Value Ratio” means, for a Mortgaged Property, for any specified date,
the ratio (expressed as a percentage) of —
 
(a)           the Allocable Facility Amount of the subject Mortgaged Property on
the specified date,
 
to
 
(b)           the Valuation most recently obtained prior to the specified date
for the subject Mortgaged Property.
 
“LOC Bank” means any financial institution issuing the Letter of Credit and
meeting the requirements set forth in Section 6.14(a).
 
“Margin” shall have the definition set forth in the applicable Variable Facility
Note.  The Margin shall include the Variable Facility Fee.
 
“Material Adverse Effect” means, with respect to any circumstance, act,
condition or event of whatever nature (including any adverse determination in
any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, or circumstance or circumstances, whether or not
related, a material adverse change in or a materially adverse effect upon any of
(a) the business, operations, property or condition (financial or otherwise) of
Borrower or Guarantor, as applicable, to the extent specifically referred to in
the applicable provision of the applicable Loan Document, (b) the present or
future ability of Borrower to perform the Obligations for which it is liable, or
of Guarantor to perform its obligations under the Guaranty, as the case may be,
to the extent specifically referred to in the applicable provision of the
applicable Loan Document, (c) the validity, priority, perfection or
enforceability of the Agreement or any other Loan Document or the rights or
remedies of Lender under any Loan Document, or (d) the value of, or Lender’s
ability to have recourse against, any Mortgaged Property.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-17

--------------------------------------------------------------------------------

 
 
“MBS” means a mortgage-backed security issued by Fannie Mae which is “backed” by
a Fixed Advance and has an interest in the Notes and the Collateral Pool
securing the Notes, which interest permits the holder of the MBS to participate
in the Notes and the Collateral Pool to the extent of such Advance.
 
“MBS Interest Rate” in connection with a particular Fixed Advance with an MBS
execution shall be the “Interest Rate” set forth in the applicable Fixed
Facility Note.
 
“Monthly Cap Escrow Payment” shall have the same meaning as the term “Monthly
Deposit” in the Pledge, Interest Rate Cap Agreement.
 
“Moody’s” means Moody’s Investors Service, Inc., a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
 
“Mortgaged Properties” means, collectively, the Additional Mortgaged Properties,
the Substitute Mortgaged Properties, and the Initial Mortgaged Properties, but
excluding each Release Mortgaged Property from and after the date of its release
from the Collateral Pool.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Multifamily Residential Property” means a residential property, located in the
United States, containing five or more dwelling units in which not more than
twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to Fannie Mae’s then current guidelines.
 
“Net Operating Income” means, for any specified period, with respect to any
Mortgaged Property, the aggregate net income during such period equal to Gross
Revenues during such period less the aggregate Operating Expenses during such
period.  If a Mortgaged Property is not owned by a Borrower or an Affiliate of a
Borrower for the entire specified period, the Net Operating Income for the
Mortgaged Property for the time within the specified period during which the
Mortgaged Property was owned by a Borrower or an Affiliate of a Borrower shall
be the Mortgaged Property’s pro forma net operating income determined by Lender
in accordance with the underwriting procedures set forth by Lender for similar
loans anticipated to be sold to Fannie Mae.
 
“Net Worth” means, as of any specified date, for any Person, the excess of the
Person’s assets over the Person’s liabilities, determined in accordance with
GAAP on a consolidated basis, provided that all real property shall be valued on
an undepreciated basis.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-18

--------------------------------------------------------------------------------

 
 
“New Collateral Loan Pool Borrower” shall have the meaning set forth in Section
8.13(c).
 
“Non-Dedicated Student Housing Property” means a residential property, located
in the United States, containing five or more dwelling units in which not more
than twenty percent (20%) of the net rentable area is or will be rented to
non-residential tenants, and conforming to Fannie Mae’s then current guidelines,
provided that more than twenty percent (20%) and less than eighty percent (80%)
of the dwelling units are leased to undergraduate and or graduate students.
 
“Note” means any Fixed Facility Note and/or any Variable Facility Note.
 
“Obligations” means the aggregate of the obligations of Borrower and Guarantor
under the Agreement and the other Loan Documents.
 
“Occupancy Deficiency Origination Fee” means fifty (50) basis points (.5%)
multiplied by the Allocable Facility Amount for the Deficient Mortgaged
Properties on the Initial Closing Date or for such Deficient Mortgaged
Properties as Lender shall determine pursuant to Section 10.02(b).
 
“One-Month LIBOR” means the London interbank offered rate for One-Month U.S.
Dollar deposits, as such rate is reported in the Wall Street Journal.  In the
event that a rate is not published for One-Month LIBOR, then the nearest
equivalent duration London interbank offered rate for U.S. Dollar deposits shall
be selected at Lender’s reasonable discretion.  If the publication of One-Month
LIBOR is discontinued, Lender shall determine such rate from another equivalent
source selected by Lender in its reasonable discretion.
 
“Operating Expenses” means, for any period, with respect to any Mortgaged
Property, all expenses in respect of such Mortgaged Property, as determined by
Lender based on the certified operating statement for such specified period as
adjusted to provide for the following: (i) all appropriate types of expenses,
including a management fee, deposits for the replacement reserves (whether
funded or not), and deposits for completion/repair reserves are included in the
total operating expense figure; (ii) upward adjustments to individual line item
expenses to reflect market norms or actual costs and to correct any unusually
low expense items, which could not be replicated by a different owner or manager
(e.g., a market rate management fee will be included regardless of whether or
not a management fee is charged, market rate payroll will be included regardless
of whether shared payroll provides for economies, etc.); and (iii) downward
adjustments to individual line item expenses to reflect unique or aberrant costs
(e.g., non-recurring capital costs, non-operating borrower expenses, etc.).
 
“Organizational Certificate” means, collectively, certificates from Borrower and
Guarantor to Lender, in the form of Exhibits G-1 and G-2 to the Agreement,
certifying as to certain organizational matters with respect to each Borrower
and Guarantor.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-19

--------------------------------------------------------------------------------

 
 
“Organizational Documents” means all certificates, instruments and other
documents pursuant to which an organization is organized or operates, including
but not limited to, (i) with respect to a corporation, its articles of
incorporation and bylaws, (ii) with respect to a limited partnership, its
limited partnership certificate and partnership agreement, (iii) with respect to
a general partnership or joint venture, its partnership or joint venture
agreement and (iv) with respect to a limited liability company, its articles of
organization and operating agreement.
 
“Outstanding” or “outstanding” means, when used in connection with promissory
notes, other debt instruments or Advances, for a specified date, promissory
notes or other debt instruments which have been issued, or Advances which have
been made, to the extent not repaid in full as of the specified date.
 
“Ownership Interests” means, with respect to any entity, any ownership interests
in the entity and any economic rights (such as a right to distributions, net
cash flow or net income) to which the owner of such ownership interests is
entitled.
 
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
“Permits” means all permits, or similar licenses or approvals issued and/or
required by an applicable Governmental Authority or any Applicable Law in
connection with the ownership, use, occupancy, leasing, management, operation,
repair, maintenance or rehabilitation of any Mortgaged Property or any
Borrower’s business.
 
“Permitted Liens” means, with respect to a Mortgaged Property, (i) the
exceptions to title to the Mortgaged Property set forth in the Title Insurance
Policy for the Mortgaged Property which are approved by Lender (ii) residential
Leases for student housing, (iii) the Security Instrument encumbering the
Mortgaged Property, (iv) any other Liens approved by Lender, (v) mechanics liens
provided the same is removed or bonded within thirty (30) days of notice of
filing, and (vi) real estate taxes and water and sewer and other utility charges
that are a lien but not yet due and payable.
 
“Person” means an individual, an estate, a trust, a corporation, a partnership,
a limited liability company or any other organization or entity (whether
governmental or private).
 
“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Internal Revenue Code and is either (i) maintained by a member of the
Controlled Group for employees of any member of the Controlled Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
agreement under which more than one employer makes contributions and to which a
member of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five (5) plan years made
contributions.

Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-20

--------------------------------------------------------------------------------

 
 
“Pledge, Interest Rate Cap Agreement” means that certain Pledge, Interest Rate
Cap Reserve and Security Agreement executed by the Borrowers as of the date
hereof, as the same may be amended, restated, modified or supplemented from time
to time.
 
“Potential Event of Default” means any event that, with the giving of notice or
the passage of time, or both, would constitute an Event of Default.
 
“Price” means, with respect to a Variable DMBS Advance, the proceeds of the sale
of the DMBS backed by the Advance.
 
“Prohibited Person” means (i) a Person that is the subject of, whether voluntary
or involuntary, any case, proceeding or other action against such Person under
any existing or future law of any jurisdiction relating to bankruptcy,
insolvency, reorganization or relief of debtors, or (ii) any Person with whom
Servicer or Fannie Mae is prohibited from doing business pursuant to any law,
rule, regulation, judicial proceeding or administrative directive, or (iii) any
Person identified on the federal “Excluded Parties List System,” the “Specially
Designated National and Blocked Persons List,” the federal “Office of Foreign
Assets and Control list, the U.S. Department of Housing and Urban Development’s
Limited Denial of Participation, HUD Funding Disqualifications and Voluntary
Abstentions List,” or on Fannie Mae’s “Multifamily Applicant Experience Check,”
each of which may be amended from time to time and any successor or replacement
thereof, or (iv) a Person that Fannie Mae determines to be an unacceptable
credit risk due to the aggregate amount of debt such Person owes to Fannie Mae,
or (v) a Person that has caused any unsatisfactory experience of a material
nature with Fannie Mae or Servicer, such as a default, fraud, intentional
misrepresentation, litigation, arbitration or other similar act, or (vi) a
Person that is, or whose senior management is, the subject of any pending
criminal indictment or criminal investigation relating to an alleged felony or
has ever been convicted of a felony or held liable for fraud in a civil or
criminal action or (vii) a Person that does not meet the requirements of Section
57 of the Master Certificate of Borrower Parties.
 
“Property” means any estate or interest in any kind of property or asset,
whether real, personal or mixed, and whether tangible or intangible.
 
“Rate Change Date”, in connection with a particular Variable Advance, has the
meaning set forth in the applicable Note.
 
“Rate Form” means the completed and executed document from Borrower to Lender
pursuant to Section 2.01(b), substantially in the form of Exhibit J to the
Agreement, specifying the terms and conditions of the DMBS or MBS to be issued
for the requested Advance.
 
“Rate Setting Date” shall have the meaning set forth in Section 2.01(b).
 
“Real Estate Tax Letter of Credit” means a letter of credit issued by an LOC
Bank satisfactory to Fannie Mae naming Fannie Mae as beneficiary, in form and
substance as attached hereto as Exhibit V as described in Section 13.01 of this
Agreement.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-21

--------------------------------------------------------------------------------

 
 
“REIT Guarantor” shall mean Education Realty Trust, Inc.
 
“Release Documents” mean instruments releasing the applicable Security
Instrument as a Lien on a Mortgaged Property, and UCC-3 Termination Statements
terminating the UCC-1 Financing Statements, and such other documents and
instruments to evidence the release of such Mortgaged Property from the
Collateral Pool.
 
“Release Fee” means with respect to any release effected in accordance with
Section 3.04(c), a fee in the amount of $10,000 per Release Mortgaged Property.
 
“Release Mortgaged Property” means the Mortgaged Property to be released
pursuant to Article 3.
 
“Release Price” shall have the meaning set forth in Section 3.04(c).
 
“Release Request” means a written request, substantially in the form of Exhibit
M to the Agreement, to obtain a release of Collateral from the Collateral Pool
pursuant to Section 3.04(a).
 
“Remaining Mortgaged Properties” shall have the meaning set forth in Section
6.05(g).
 
“Rent Roll” means, with respect to any Rental Property, a rent roll prepared and
certified by the owner of the Rental Property, on Fannie Mae Form 4243 or on
another form approved by Lender and containing substantially the same
information as Form 4243 requires, it being acknowledged that the forms attached
hereto as Exhibit X are satisfactory to Lender.
 
“Rental Property” means a Dedicated Student Housing Property, Non-Dedicated
Student Housing Property and/or a Multifamily Residential Property, as
applicable.
 
“Replacement Reserve Agreement” means a Master Replacement Reserve and Security
Agreement required by Lender, and satisfying Lender’s  requirements, as the same
may be amended, modified or supplemented from time to time.
 
“Request” means an Advance Request, an Addition Request, an Expansion Request, a
Release Request, a Substitution Request, a Conversion Request, a Credit Facility
Termination Request, or a Facility Termination Request.
 
“Required Escrow Payments” shall have the meaning set forth in Section 13.01(a)
of this Agreement.
 
“Rescinded Payment” shall have the meaning set forth in Section 14.10 of this
Agreement.
 
“Rollover Variable Advance” means a Variable Advance made solely to refinance an
existing Variable Advance on the maturity date of such outstanding DMBS.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-22

--------------------------------------------------------------------------------

 
 
“S&P” shall mean Standard & Poor’s Credit Markets Services, a division of The
McGraw-Hill Companies, Inc., a New York corporation, and its successors and
assigns, if such successors and assigns shall continue to perform the functions
of a securities rating agency.
 
“Security” means a “security” as set forth in Section 2(1) of the Securities Act
of 1933, as amended.
 
“Security Documents” means the Security Instruments, the Replacement Reserve
Agreement, the Completion/Repair and Security Agreement and any other documents
executed by Borrower from time to time to secure any of Borrower’s obligations
under the Loan Documents.
 
“Security Instrument” means, for each Mortgaged Property, a Multifamily
Mortgage, Deed of Trust or Deed to Secure Debt, Assignment of Leases and Rents
and Security Agreement given by a Borrower to or for the benefit of Lender to
secure the obligations of Borrower under the Loan Documents.  With respect to
each Mortgaged Property owned by a Borrower, the Security Instrument shall be
substantially in the form published by Fannie Mae for use in the state in which
the Mortgaged Property is located.  The amount secured by the Security
Instrument shall be equal to the Commitment in effect from time to time.
 
“Senior Management” means Paul O. Bower, Randall H. Brown, Thomas J. Hickey and
Craig L. Cardwell or any Person who replaces such individuals.
 
“Servicer” means a multifamily seller and servicer approved by Fannie Mae, which
initially shall be Red Mortgage Capital, Inc., an Ohio corporation, and any
permitted successor or assign.
 
“Single-Purpose” means, with respect to a Person that is any form of
partnership, real estate investment trust, or corporation or limited liability
company, that such Person at all times since its formation:
 
 
(i)
has been a duly formed and existing partnership, real estate investment trust,
corporation or limited liability company, as the case may be;

 
 
(ii)
has been duly qualified in each jurisdiction in which such qualification was at
such time necessary for the conduct of its business;

 
 
(iii)
has complied with the provisions of its organizational documents and the laws of
its jurisdiction of formation in all respects;

 
 
(iv)
has observed all customary formalities regarding its partnership, real estate
investment trust, limited liability company or corporate existence, as the case
may be;

 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-23

--------------------------------------------------------------------------------

 
 
 
(v)
has accurately maintained its financial statements, accounting records and other
partnership, real estate investment trust, limited liability company or
corporate documents, as the case may be, separate from those of any other
Person;

 
 
(vi)
has not commingled its assets or funds with those of any other Person;

 
 
(vii)
has identified itself in all dealings with creditors (other than trade creditors
in the ordinary course of business and creditors for the construction of
improvements to property on which such Person has a non-contingent contract to
purchase such property) under its own name and as a separate and distinct
entity;

 
(viii)
has been adequately capitalized in light of its contemplated business
operations;

 
 
(ix)
has not assumed, guaranteed or become obligated for the liabilities of any other
Person (except in connection with the Credit Facility or the endorsement of
negotiable instruments in the ordinary course of business) or held out its
credit as being available to satisfy the obligations of any other Person;

 
 
(x)
has not acquired obligations or securities of any other Person;

 
 
(xi)
in relation to a Borrower, except for loans made in the ordinary course of
business to Affiliates, has not made loans or advances to any other Person;

 
 
(xii)
has not entered into and was not a party to any transaction with any Affiliate
of such Person, except in the ordinary course of business and on terms which are
no less favorable to such Person than would be obtained in a comparable
arm’s-length transaction with an unrelated third party;

 
(xiii)
has paid the salaries of its own employees, if any, and maintained a sufficient
number of employees in light of its contemplated business operations;

 
(xiv)
has not engaged in any business or activity other than the leasing, ownership,
operation and maintenance of the Mortgaged Properties, and activities incidental
thereto;

 
 
(xv)
shall not acquire or own any assets other than (A) the Mortgaged Properties
and/or equity interests in a Person that owns the Mortgaged Properties and (B)
such incidental personal property as may be necessary to conduct the business
and activities permitted under clause (xiv) above;

 
(xvi)
shall not maintain its assets in such a manner that it will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-24

--------------------------------------------------------------------------------

 
 
(xvii)
has not failed to hold itself out to the public as a legal entity separate and
distinct from any other Person or to conduct its business solely in its own name
or fail to correct any known misunderstanding regarding its separate identity;

 
(xviii)
has allocated fairly and reasonably any overhead for shared office space;

 
(xix)
has not engaged in a non-exempt prohibited transaction described in Section 406
of ERISA or Section 4975 of the Internal Revenue Code; and

 
 
(xx)
has complied with the requirements of Section 33 of the Security Instrument.

 
“Sixth Anniversary” means the date that is six (6) years from the Initial
Closing Date.
 
“Substitution” shall have the meaning set forth in Section 3.05(a).
 
“Substitution Fee” means with respect to any Substitution effected in accordance
with Section 3.05, a fee which is the sum of the Addition Fee and the Release
Fee.
 
“Substitution Request” means the written request to add a Substitute Mortgaged
Property to the Collateral Pool pursuant to Section 3.05, Section 3.06 and
Section 3.07.
 
“Survey” means the as-built survey of each Mortgaged Property prepared in
accordance with Lender’s requirements for similar loans that are anticipated to
be sold to Fannie Mae.
 
“Targeted Entity” means individually and collectively, Borrower and/or any
direct or indirect owner of Borrower, including Guarantor.
 
“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
general, special or otherwise, including all assessments for schools, public
betterments and general or local improvements, which are levied, assessed or
imposed by any public authority or quasi-public authority, and which, if not
paid, will become a lien, on the Mortgaged Properties.
 
“Term of this Agreement” shall be determined as provided in Section 15.10.
 
“Termination Date” means, at any time during which Fixed Advances are
Outstanding, the latest maturity date for any Fixed Advance Outstanding, and, at
any time during which Variable Advances are Outstanding, the Variable Facility
Termination Date.
 
“Third Anniversary” means the date that is three (3) years from the Initial
Closing Date.
 
“Three-Month LIBOR” means the London interbank offered rate for three-month U.S.
Dollar deposits, as such rate is reported in The Wall Street Journal.  In the
event that a rate is not published for Three-Month LIBOR, then the nearest
equivalent duration London interbank offered rate for U.S. Dollar deposits shall
be selected at Lender’s reasonable discretion.  If the publication of
Three-Month LIBOR is discontinued, Lender shall determine such rate from another
equivalent source selected by Lender in its reasonable discretion.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)

 
Appendix I-25

--------------------------------------------------------------------------------

 
 
“Title Company” means First American Title Insurance Company.
 
“Title Insurance Policies” means the mortgagee’s policies of title insurance
issued by the Title Company from time to time relating to each of the Security
Instruments, conforming to Lender’s requirements for similar loans anticipated
to be sold to Fannie Mae, together with such endorsements, coinsurance,
reinsurance and direct access agreements with respect to such policies as Lender
may, from time to time, consider necessary or appropriate, including variable
credit endorsements, if available, and tie-in endorsements, if available, and
with a limit of liability under the policy (subject to the limitations contained
in sections of the Stipulations and Conditions of the policy relating to a
Determination and Extent of Liability) equal to the Commitment.
 
“Transfer” means
 
(1)           as used with respect to Ownership Interests in a Targeted Entity
(i) a sale, assignment, pledge, transfer or other disposition of any Ownership
Interest in a Targeted Entity, or (ii) the issuance or other creation of new
Ownership Interests in a Targeted Entity or (iii) a merger or consolidation of a
Targeted Entity  into another entity or of another entity into a Targeted
Entity, as the case may be or (iv) the reconstitution of a Targeted Entity from
one type of entity to another type of entity, or (v) the amendment, modification
or any other change in the governing instrument or instruments of a Targeted
Entity which has the effect of changing the relative powers, rights, privileges,
voting rights or economic interests of the Ownership Interests in such Targeted
Entity.
 
(2)           as used with respect to Ownership Interests in a Mortgaged
Property, (i) a sale, assignment, lease, pledge, transfer or other disposition
(whether voluntary or by operation of law) of, or the granting or creating of a
lien (other than a Permitted Lien), encumbrance or security interest in, any
estate, rights, title or interest in a Mortgaged Property, or any portion
thereof.  Transfer does not include a conveyance of a Mortgaged Property at a
judicial or non-judicial foreclosure sale under any security instrument or the
Mortgaged Property becoming part of a bankruptcy estate by operation of law
under the Bankruptcy Code.
 
“Underwriting Requirements” means Lender’s overall underwriting requirements for
Dedicated Student Housing Properties in connection with loans anticipated to be
sold to Fannie Mae, pursuant to Fannie Mae’s then current guidelines, including,
without limitation, requirements relating to Appraisals, physical needs
assessments, and environmental site assessments, as such requirements may be
amended, modified, updated, superseded, supplemented or replaced from time to
time.
 
“Valuation” means, for any specified date, with respect to a Rental Property,
(a) if an Appraisal of the Rental Property was more recently obtained than a
Capitalization Rate for the Rental Property, the Appraised Value of such Rental
Property, or (b) if a Capitalization Rate for the Rental Property was more
recently obtained than an Appraisal of the Rental Property, the value derived by
dividing—
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-26

--------------------------------------------------------------------------------

 
 
 
(i)
the Net Operating Income of such Rental Property, by

 
 
(ii)
the most recent Capitalization Rate determined by Lender.

 
Notwithstanding the foregoing, any Valuation for a Rental Property calculated
for a date occurring before the first anniversary of the date on which the
Rental Property becomes a part of the Collateral Pool shall equal the Appraised
Value of such Rental Property, unless Lender determines that changed market or
property conditions warrant that the value be determined as set forth in the
preceding sentence.
 
“Variable Advance” means any Variable DMBS Advance and any Variable Structured
ARM Advance.
 
“Variable DMBS Advance” means a loan made by Lender to Borrower under the
Variable Facility Commitment which is a DMBS execution.
 
“Variable Facility” means the agreement of Lender to make Variable Advances to
Borrower pursuant to Section 1.01.
 
“Variable Facility Availability Period” means the period beginning on the
Initial Closing Date and ending on the date one (1) year after the Initial
Closing Date.
 
“Variable Facility Commitment” means an aggregate amount of $74,550,000 which
shall be evidenced by the Variable Facility Notes, plus such amount as is added
to the Variable Facility Commitment in accordance with Article 4, less such
amount as is converted from the Variable Facility Commitment to the Fixed
Facility Commitment in accordance with Section 1.08, and less such amount by
which the Variable Facility Commitment is reduced in accordance with Article 5.
 
“Variable Facility Fee” means for any Variable Advance drawn from any portion of
the Variable Facility Commitment increased pursuant to Article 4 at any time
during the Term of this Agreement, the number of basis points per annum
determined at the time of such Variable Advance by Lender as the Variable
Facility Fee for such Variable Advance.
 
 “Variable Facility Note” means the promissory notes (together with all
schedules, riders, allonges, addenda, renewals, extensions, amendments and
modifications thereto), which have been issued by Borrower to Lender to evidence
Borrower’s obligation to repay Variable Advances, and with respect to a Variable
Structured ARM Advance, the promissory note will be the same or substantially
similar in form to the promissory note issued by Borrower to Lender in
connection with the Variable Structured ARM Advance made on the Initial Closing
Date and with respect to a Variable DMBS Advance, the promissory note will be in
the then current form of promissory note utilized by Fannie Mae for loans with a
DMBS execution.
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-27

--------------------------------------------------------------------------------

 
 
“Variable Facility Termination Date” means the earlier of (i) the date specified
in a Facility Termination Request, delivered by Borrower pursuant to Section
5.02 of this Agreement for a Complete Variable Facility Termination or (ii)
December 31, 2023.
 
“Variable Structured ARM Advance” means a loan made by Lender to Borrower under
the Variable Facility Commitment which is a cash execution.
 
“Wind Down Notice” shall have the meaning set forth in Section 6.01(a).
 
Amended and Restated Master Credit Facility Agreement
Definitions
EDR Credit Facility (2009 Additions)
 
Appendix I-28

--------------------------------------------------------------------------------

 